Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 1 of 317




          EXHIBIT R
                     Case
                     Case3:15-cv-00262-EMC
                          3:18-cv-07343-RS Document
                                            Document3-5
                                                     296Filed
                                                          Filed
                                                              12/05/18
                                                                04/26/18Page
                                                                         Page21
                                                                              ofof
                                                                                 317
                                                                                   22


            1    GIBSON, DUNN & CRUTCHER LLP
                 THEODORE J. BOUTROUS JR., SBN 132099
            2      tboutrous@gibsondunn.com
                 THEANE EVANGELIS, SBN 243570
            3      tevangelis@gibsondunn.com
                 DHANANJAY S. MANTHRIPRAGADA, SBN 254433
            4      dmanthripragada@gibsondunn.com
                 SAMUEL E. ECKMAN, SBN 308923
            5      seckman@gibsondunn.com
                 333 South Grand Avenue
            6    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            7    Facsimile: 213.229.7520
            8    JOSHUA S. LIPSHUTZ, SBN 242557
                   jlipshutz@gibsondunn.com
            9    PETER C. SQUERI, SBN 286249
                   psqueri@gibsondunn.com
          10     555 Mission Street, Suite 3000
                 San Francisco, CA 94105-0921
          11     Telephone: 415.393.8200
                 Facsimile: 415.393.8306
          12
                 Attorneys for Defendants UBER
          13     TECHNOLOGIES, INC. and
                 TRAVIS KALANICK
          14
                                             UNITED STATES DISTRICT COURT
          15
                                          NORTHERN DISTRICT OF CALIFORNIA
          16
                 HAKAN YUCESOY, ABDI MAHAMMED,              CASE NO. 3:15-cv-00262-EMC
          17     MOKHTAR TALHA, BRIAN MORRIS,
                 PEDRO SANCHEZ, ANTONIO OLIVEIRA,           DEFENDANTS’ NOTICE OF MOTION AND
          18     and AARON DULLES, individually and on      MOTION TO COMPEL ARBITRATION
                 behalf of all others similarly situated,   AND/OR DISMISS PLAINTIFFS’ FIFTH
          19                                                AMENDED CLASS ACTION COMPLAINT;
                                    Plaintiffs,             MEMORANDUM OF POINTS AND
          20                                                AUTHORITIES IN SUPPORT THEREOF
                       v.
          21                                                [Declaration of Haley Ly, Declaration of Chris
                 UBER TECHNOLOGIES, INC. and TRAVIS         Taylor, and [Proposed] Order Filed
          22     KALANICK                                   Concurrently Herewith]
          23                        Defendants.             Hearing:
                                                            Date:        June 14, 2018
          24                                                Time:        1:30 p.m.
                                                            Place:       Courtroom 5
          25                                                Judge:       Hon. Edward M. Chen
          26                                                Action Filed: June 26, 2014
                                                            Fifth Am. Complaint Filed: March 30, 2018
          27                                                Trial Date: None Set
          28

Gibson, Dunn &
Crutcher LLP
                    DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                         COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                      Case
                      Case3:15-cv-00262-EMC
                           3:18-cv-07343-RS Document
                                             Document3-5
                                                      296Filed
                                                           Filed
                                                               12/05/18
                                                                 04/26/18Page
                                                                          Page32
                                                                               ofof
                                                                                  317
                                                                                    22


            1    TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
            2           PLEASE TAKE NOTICE THAT on June 14, 2018, at 1:30 p.m., or as soon thereafter as
            3    the matter may be heard before the Honorable Edward M. Chen, in Courtroom 5 of the United States
            4    District Court for the Northern District of California in the San Francisco Courthouse, Seventeenth
            5    Floor, 450 Golden Gate Avenue, San Francisco, California, Defendants Uber Technologies, Inc. and
            6    Travis Kalanick (“Defendants”) will and hereby do move this Court, pursuant to Rule 12 of the
            7    Federal Rules of Civil Procedure and Section 4 of the Federal Arbitration Act, for an order (i)
            8    compelling arbitration on an individual basis of the claims of Plaintiffs Hakan Yucesoy, Abdi
            9    Mahammed, Brian Morris, Pedro Sanchez, and Aaron Dulles pursuant to their agreements to arbitrate
          10     with Defendants, and (ii) striking and dismissing with prejudice the class allegations contained in
          11     Plaintiffs’ Fifth Amended Class Action Complaint. This motion is brought on the grounds that
          12     Plaintiffs’ claims against Defendants—with the exception of Plaintiffs Mokhtar Talha’s and Antonio
          13     Oliveira’s claims—are subject to valid and enforceable arbitration agreements that require those
          14     Plaintiffs to arbitrate their claims on an individual basis only, and not in a court of law. In addition,
          15     the Court cannot certify a class in which the vast majority of members are required to individually
          16     arbitrate their claims. Thus, Defendants move the Court to dismiss the action in its entirety, with the
          17     exception of Plaintiffs Talha’s and Oliveira’s individual claims.
          18            This Motion is based on this Notice of Motion and Motion, the accompanying Memorandum
          19     of Points and Authorities, the Declarations of Haley Ly and Chris Taylor filed herewith, all papers
          20     and pleadings from this case on file with the Court, all other matters of which the Court may take
          21     judicial notice, any further evidence or argument offered to the Court at the hearing on this Motion,
          22     and any other matters that the Court may consider.
          23

          24     Dated: April 26, 2018                          GIBSON, DUNN & CRUTCHER LLP
          25                                                    By:           /s/ Theane Evangelis
          26                                                                      Theane Evangelis

          27                                                    Attorneys for Defendants UBER TECHNOLOGIES,
                                                                INC. and TRAVIS KALANICK
          28

Gibson, Dunn &                                                        1
Crutcher LLP
                     DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                          COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                        Case
                        Case3:15-cv-00262-EMC
                             3:18-cv-07343-RS Document
                                               Document3-5
                                                        296Filed
                                                             Filed
                                                                 12/05/18
                                                                   04/26/18Page
                                                                            Page43
                                                                                 ofof
                                                                                    317
                                                                                      22


            1                                                        TABLE OF CONTENTS

            2                                                                                                                                                   Page

            3    I.       INTRODUCTION .................................................................................................................... 1

            4    II.      FACTUAL AND PROCEDURAL BACKGROUND .............................................................. 1

            5             A.        Technology Services Agreements And Arbitration Agreement ................................... 1

            6             B.        Plaintiffs’ Claims .......................................................................................................... 3

            7                       1.         Plaintiffs Yucesoy And Mahammed ................................................................. 3

            8                       2.         Plaintiffs Morris And Sanchez .......................................................................... 4

            9                       3.         New Plaintiff Dulles .......................................................................................... 5

          10     III.     THE COURT SHOULD COMPEL PLAINTIFFS TO ARBITRATE THEIR CLAIMS
                          ON AN INDIVIDUAL BASIS ................................................................................................. 5
          11
                          A.        The Federal Arbitration Act Applies To The Arbitration Agreement .......................... 5
          12
                          B.        The Arbitration Agreement Is Valid And Must Be Enforced ....................................... 6
          13
                                    1.         The Arbitration Agreement Delegates Gateway Issues To The
          14                                   Arbitrator ........................................................................................................... 6

          15                        2.         The Gateway Issues Under The FAA Have Been Satisfied.............................. 7

          16                                   a.         There Exists A Valid Agreement To Arbitrate Between Uber
                                                          And Plaintiffs Yucesoy, Mahammed, Morris, Sanchez, And
          17                                              Dulles .................................................................................................... 8

          18                                   b.         The Arbitration Agreement Covers This Dispute ................................. 9

          19     IV.      PLAINTIFFS’ SWEEPING CLASS ALLEGATIONS SHOULD BE DISMISSED OR
                          STRICKEN ............................................................................................................................. 10
          20
                          A.        Plaintiffs’ Claims Lack Commonality, Predominance, And Superiority.................... 11
          21
                          B.        Plaintiffs Talha And Oliveira Are Not Typical Or Adequate Class
          22                        Representatives ........................................................................................................... 12

          23              C.        Plaintiffs’ Class Claims Should Be Dismissed With Prejudice .................................. 13

          24     V.       CONCLUSION ....................................................................................................................... 14

          25

          26

          27

          28

Gibson, Dunn &                                                                           i
Crutcher LLP
                        DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                             COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                        Case
                        Case3:15-cv-00262-EMC
                             3:18-cv-07343-RS Document
                                               Document3-5
                                                        296Filed
                                                             Filed
                                                                 12/05/18
                                                                   04/26/18Page
                                                                            Page54
                                                                                 ofof
                                                                                    317
                                                                                      22


            1                                                       TABLE OF AUTHORITIES

            2                                                                                                                                             Page(s)

            3    Cases
            4    Amchem Prod., Inc. v. Windsor,
                   521 U.S. 591 (1997) ........................................................................................................................12
            5
                 Anderson v. Pitney Bowes, Inc.,
            6
                    2005 WL 1048700 (N.D. Cal. May 4, 2005) ....................................................................................6
            7
                 Ashcroft v. Iqbal,
            8       556 U.S. 662 (2009) ........................................................................................................................10

            9    Avilez v. Pinkerton Gov’t Servs., Inc.,
                     596 F. App’x 579 (9th Cir. 2015) .........................................................................................1, 11, 12
          10
                 Bell Atl. Corp v. Twombly,
          11
                     550 U.S. 544 (2007) ........................................................................................................................10
          12
                 Bencharsky v. Cottman Transmission Sys., LLC,
          13        625 F. Supp. 2d 872 (N.D. Cal. 2008) ..............................................................................................9

          14     Borja-Valdez v. City & Cnty. of S.F.,
                    2015 WL 5522287 (N.D. Cal. Sept. 18, 2015) ...............................................................................14
          15
                 Boston Telecommc’ns Grp. v. Deloitte Touche Tohmatsu,
          16        249 F. App’x 534 (9th Cir. 2007) .....................................................................................................9
          17
                 Cervantes v. Countrywide Home Loan Servs., Inc.,
          18        656 F.3d 1034 (9th Cir. 2011).........................................................................................................13

          19     In re Checking Account Overdraft Litig.,
                     780 F.3d 1031 (11th Cir. 2015).......................................................................................................12
          20
                 Citizens Bank v. Alafabco, Inc.,
          21         539 U.S. 52 (2003) ............................................................................................................................5
          22     Comcast Corp. v. Behrend,
          23       569 U.S. 27 (2013) ..........................................................................................................................11

          24     Conde v. Open Door Mktg., LLC,
                    223 F. Supp. 3d 949 (N.D. Cal. 2017) ............................................................................................13
          25
                 Contec Corp. v. Remote Solution Co., Ltd.,
          26        398 F.3d 205 (9th Cir. 2005).............................................................................................................9
          27     Dryer v. Los Angeles Rams,
          28        40 Cal. 3d 406 (1985) .......................................................................................................................9

Gibson, Dunn &                                                                           ii
Crutcher LLP
                       DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                            COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                        Case
                        Case3:15-cv-00262-EMC
                             3:18-cv-07343-RS Document
                                               Document3-5
                                                        296Filed
                                                             Filed
                                                                 12/05/18
                                                                   04/26/18Page
                                                                            Page65
                                                                                 ofof
                                                                                    317
                                                                                      22


            1                                                       TABLE OF AUTHORITIES
                                                                          (continued)
            2
                                                                                                                                                       Page(s)
            3    EEOC v. Waffle House, Inc.,
                   534 U.S. 279 (2002) ..........................................................................................................................9
            4
                 Epic Sys. Corp. v. Lewis,
            5       Nos. 16-285+ (U.S.) ..........................................................................................................................7
            6
                 Gen. Tel. Co. of Sw. v. Falcon,
            7       457 U.S. 147 (1982) ..................................................................................................................10, 12

            8    John v. Nat’l Sec. Fire & Cas. Co.,
                    501 F.3d 443 (5th Cir. 2007)...........................................................................................................10
            9
                 Kendall v. Visa U.S.A., Inc.,
          10        2005 WL 2216941 (N.D. Cal. July 25, 2005) .................................................................................14
          11
                 Mantolete v. Bolger,
          12       767 F.2d 1416 (9th Cir. 1985).........................................................................................................10

          13     Mohamed v. Uber Techs., Inc.,
                   848 F.3d 1201 (9th Cir. 2016)...................................................................................................2, 6, 7
          14
                 Mohammad v. King City Police Dep’t,
          15       2017 WL 2617980 (N.D. Cal. June 16, 2017) ................................................................................14
          16     Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,
          17       460 U.S. 1 (1983) ..............................................................................................................................9

          18     Mumin v. Uber Technologies, Inc.,
                   239 F. Supp. 3d 507 (E.D.N.Y. 2017) ..............................................................................................8
          19
                 NLRB v. Int’l Union of Operating Eng’rs Local No. 12, AFL-CIO,
          20       323 F.2d 545 (9th Cir. 1963).............................................................................................................8
          21     O’Connor v. Uber Techs., Inc.,
                    No. 16-15595 (9th Cir.)...................................................................................................................11
          22

          23     O’Connor v. Uber Techs., Inc.,
                    Nos. 14-16078+ (9th Cir.) .............................................................................................................5, 7
          24
                 Pablo v. ServiceMaster Global Holdings, Inc.,
          25        2011 WL 3476473 (N.D. Cal. Aug. 9, 2011) ..................................................................................12
          26     Pacificare Health Sys., Inc. v. Book,
                    538 U.S. 401 (2003) ..........................................................................................................................6
          27

          28     Pilgrim v. Universal Health Card, LLC,
                     660 F.3d 943 (6th Cir. 2011)...........................................................................................................10
Gibson, Dunn &                                                                          iii
Crutcher LLP
                      DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                           COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                        Case
                        Case3:15-cv-00262-EMC
                             3:18-cv-07343-RS Document
                                               Document3-5
                                                        296Filed
                                                             Filed
                                                                 12/05/18
                                                                   04/26/18Page
                                                                            Page76
                                                                                 ofof
                                                                                    317
                                                                                      22


            1                                                          TABLE OF AUTHORITIES
                                                                             (continued)
            2
                                                                                                                                                         Page(s)
            3    Rent-A-Center, W., Inc. v. Jackson,
                    561 U.S. 63 (2010) ........................................................................................................................6, 7
            4
                 Simula, Inc. v. Autoliv, Inc.,
            5       175 F.3d 716 (9th Cir. 1999).............................................................................................................6
            6
                 Tan v. Grubhub, Inc.,
            7       2016 WL 4721439 (N.D. Cal. July 19, 2016) ...........................................................................11, 13

            8    In re Titanium Dioxide Antitrust Litig.,
                     962 F. Supp. 2d 840 (D. Md. 2013) ................................................................................................11
            9
                 Vinole v. Countrywide Home Loans, Inc.,
          10        571 F.3d 935 (9th Cir. 2009)...........................................................................................................10
          11
                 Wal-Mart Stores, Inc. v. Dukes,
          12        564 U.S. 338 (2011) ........................................................................................................................11

          13     Yucesoy v. Uber Techs., Inc.,
                    No. 15-17422 ................................................................................................................................4, 5
          14
                 Statutes
          15
                 9 U.S.C. § 2 .............................................................................................................................................5
          16
                 9 U.S.C. § 4 .........................................................................................................................................6, 9
          17

          18     29 U.S.C. § 157 .......................................................................................................................................7

          19     29 U.S.C. § 158(a)(1) ..............................................................................................................................7

          20     Rules

          21     Fed. R. Civ. P. 12(b)(6) .........................................................................................................................10
          22     Fed. R. Civ. P. 23 ..................................................................................................................................10
          23     Fed. R. Civ. P. 23(a)(2) .........................................................................................................................11
          24     Fed. R. Civ. P. 23(a)(3) .........................................................................................................................12
          25
                 Fed. R. Civ. P. 23(a)(4) .........................................................................................................................12
          26
                 Fed. R. Civ. P. 23(b)(3) ...................................................................................................................11, 12
          27
                 Fed. R. Civ. P. 23(c)(1)(A) ...................................................................................................................10
          28

Gibson, Dunn &                                                                              iv
Crutcher LLP
                       DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                            COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                        Case
                        Case3:15-cv-00262-EMC
                             3:18-cv-07343-RS Document
                                               Document3-5
                                                        296Filed
                                                             Filed
                                                                 12/05/18
                                                                   04/26/18Page
                                                                            Page87
                                                                                 ofof
                                                                                    317
                                                                                      22


            1                                                      TABLE OF AUTHORITIES
                                                                         (continued)
            2
                                                                                                                                                        Page(s)
            3    Fed. R. Civ. P. 23(d)(1)(D) ...................................................................................................................10
            4

            5

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                                          v
Crutcher LLP
                      DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                           COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                        Case
                        Case3:15-cv-00262-EMC
                             3:18-cv-07343-RS Document
                                               Document3-5
                                                        296Filed
                                                             Filed
                                                                 12/05/18
                                                                   04/26/18Page
                                                                            Page98
                                                                                 ofof
                                                                                    317
                                                                                      22


            1                            MEMORANDUM OF POINTS AND AUTHORITIES
            2    I.       INTRODUCTION

            3             Following years of litigation and five amended complaints, the parties appear to be back at

            4    square one. Even though it is undisputed that the vast majority of Massachusetts drivers entered into

            5    binding agreements to arbitrate their disputes with Uber on an individual basis, Plaintiffs still purport

            6    to bring this action, and seek class certification, “on behalf of all Uber drivers (other than Uber taxi

            7    drivers) who have worked in Massachusetts,” not just the subset of drivers whose claims are not subject

            8    to arbitration. Dkt. 292 ¶ 4 (emphasis added). 1 Thus, Uber is left with no choice but to once again

            9    move to compel arbitration of the claims of the five named plaintiffs who are bound to arbitrate and to

          10     move to dismiss or strike the sweeping class allegations in the Fifth Amended Complaint because the

          11     vast majority of the alleged class is bound to arbitrate their claims on an individual basis. See Avilez

          12     v. Pinkerton Gov’t Servs., Inc., 596 F. App’x 579, 579 (9th Cir. 2015).

          13              In sum, of all the claims asserted in Plaintiffs’ Fifth Amended Complaint, only Mr. Talha’s and

          14     Mr. Oliveira’s individual claims may proceed. The individual claims of the remaining plaintiffs must

          15     be compelled to arbitration, and the class allegations should be dismissed or stricken.

          16     II.      FACTUAL AND PROCEDURAL BACKGROUND

          17              A.      Technology Services Agreements And Arbitration Agreement

          18              Uber developed a smartphone application (the “Uber App”) that connects individuals in need

          19     of transportation (“riders”) with independent transportation providers (“drivers”). Decl. of Chris

          20     Taylor in Supp. of Defs.’ Mot. to Compel Arbitration and/or Dismiss the Fifth Amended Complaint

          21     (“Taylor Decl.”) at ¶ 5. A driver who wishes to use the Uber App to generate “leads” for his business

          22     may do so by executing a technology services agreement with Uber. 2 Id. at ¶ 7. The technology

          23     services agreement is periodically revised and reissued to drivers. Id.

          24
                  1
                       “Drivers” is used herein for convenience. However, because Uber does not prohibit a
          25           transportation provider from engaging another worker to drive his or her vehicle, it is not
                       necessarily accurate to refer to the transportation provider as a “driver” because he or she may not
          26           do any driving.
                  2
          27           Drivers who use the uberX product as P2P drivers (“peer-to-peer” ridesharing drivers without
                       commercial insurance) contract with Uber’s subsidiary, Rasier, LLC, and accept a service
          28           agreement materially similar to the technology services agreement. Taylor Decl. at ¶ 14.

Gibson, Dunn &                                                        1
Crutcher LLP
                       DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                            COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                       Case 3:18-cv-07343-RS
                            3:15-cv-00262-EMCDocument
                                              Document3-5
                                                        296Filed
                                                              Filed
                                                                  12/05/18
                                                                    04/26/18Page
                                                                              Page
                                                                                 109ofof317
                                                                                         22


            1            On or around July 27, 2013, Uber issued the 2013 Licensing Agreement and 2013 Driver
            2    Addendum (together, the “2013 Agreements”), which for the first time contained an arbitration
            3    agreement (the “Arbitration Agreement”). Id. at ¶¶ 19, 20, Ex. 2 at § 14.3. The Arbitration Agreement
            4    requires signatories to arbitrate all disputes—except for certain expressly enumerated disputes not
            5    relevant here—arising out of the 2013 Agreements and/or the signatories’ relationships with Uber. Id.
            6    Ex. 2 at § 14.3. The Arbitration Agreement also expressly requires signatories to arbitrate any
            7    challenges to the validity or enforceability of the Arbitration Agreement. Id. at § 14.3(i). Further, the
            8    Arbitration Agreement provides that signatories may pursue any claims in arbitration solely on an
            9    individual basis, and not on a class or collective basis. Id. at § 14.3(v). Finally, the Arbitration
          10     Agreement contains an opt-out provision that affords drivers 30 days to opt out of the Arbitration
          11     Agreement. Id. at § 14.3(viii).
          12             The Arbitration Agreement has undergone two major revisions since the 2013 Agreements
          13     issued, each under orders of this Court in response to challenges brought by drivers alleging
          14     misclassification and related wage-and-hour claims. The Arbitration Agreement contained in the 2014
          15     Agreements was substantively identical to that contained in the 2013 Agreements, but included more
          16     prominent disclosures about pending litigation against Uber that might be waived by accepting the
          17     Arbitration Agreement, along with an even easier opt-out mechanism. Compare id. Exs. 2 at § 14.3, 3
          18     at § 7, with Exs. 7, 8, 9, 10, 18, 19. The 2015 Agreement contained the same Arbitration Agreement
          19     found in the 2014 Licensing Agreement, with the same court-mandated warnings and opt-out clauses,
          20     but omitted the representative Private Attorneys General Act (“PAGA”) waiver that the Court had
          21     previously found invalid. 3 Id. at Exs. 13, 14, 15, 20. The Ninth Circuit has confirmed that the
          22     Arbitration Agreement issued by Uber, back to its first iteration in the 2013 Agreements—and in
          23     particular every delegation clause contained therein—is valid and enforceable. See Mohamed v. Uber
          24     Techs., Inc., 848 F.3d 1201, 1212 (9th Cir. 2016).
          25
                      References to Uber and the technology services agreement shall also mean Rasier and the Rasier
          26          service agreement, respectively.
          27      3
                      The Ninth Circuit found that the Arbitration Agreement in the 2013 Agreements contained an
                      invalid waiver of representative claims under PAGA. Mohamed, 848 F.3d at 1214. But it held
          28          that this invalid provision was severable from the remainder of the Arbitration Agreement, which
                      was enforceable according to its terms. Id.
Gibson, Dunn &                                                       2
Crutcher LLP
                      DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                           COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                      Case
                      Case3:15-cv-00262-EMC
                           3:18-cv-07343-RS Document
                                             Document3-5
                                                      296Filed
                                                           Filed
                                                               12/05/18
                                                                 04/26/18Page
                                                                          Page1110
                                                                                 ofof
                                                                                    317
                                                                                      22


            1            B.      Plaintiffs’ Claims
            2            Plaintiff Hakan Yucesoy initiated this action on June 26, 2014, alleging that Uber misclassified
            3    drivers as independent contractors and thereby deprived them of certain rights under Massachusetts
            4    law. See Dkt. 1-1. Over the intervening years, Plaintiffs filed numerous amended complaints, which,
            5    among other things, added Plaintiffs Abdi Mahammed, Mokhtar Talha, Brian Morris, and Pedro
            6    Sanchez. Uber twice moved to compel arbitration (see Dkts. 62, 94), but the Court summarily denied
            7    both motions, citing its since-reversed orders finding the Arbitration Agreement unenforceable (see
            8    Dkts. 142, 158).
            9            Plaintiffs filed their operative Fifth Amended Class Action Complaint on March 30, 2018,
          10     seeking to represent “individuals who have worked as Uber drivers in Massachusetts (other than as
          11     Uber taxi drivers), including Uber Black Car, UberX, and UberSUV drivers.” Dkt. 292 at ¶ 14. The
          12     Complaint alleges (1) independent contractor misclassification, Mass. Gen. L. c. 149 § 148B; (2) tips
          13     law violations, Mass. Gen. L. c. 149 § 152A; and (3) tortious interference with advantageous relations.
          14     Dkt. 292 at ¶¶ 6–7. The Complaint also adds two new named Plaintiffs, Aaron Dulles and Antonio
          15     Oliveira. Plaintiff Dulles, however, is bound to arbitrate his claims on an individual basis. 4
          16                     1.     Plaintiffs Yucesoy And Mahammed
          17             Mr. Yucesoy signed up to use the UberBLACK product on the Uber App on March 18, 2013.
          18     Taylor Decl. at ¶ 30. When he did so, he agreed to a predecessor to the 2013 Agreements called the
          19     Partner/Driver Terms and Conditions. Id. On September 17, 2013, Mr. Yucesoy accepted the 2013
          20     Agreements, which included the Arbitration Agreement. Id. at ¶ 31. He did not avail himself of the
          21     opt-out procedure that was available to him through the 2013 Agreements. Id. at ¶ 33. Mr. Yucesoy
          22     stopped using UberBLACK on or about October 5, 2013. Id. at ¶ 32.
          23             Mr. Yucesoy signed up to use the uberX product on January 13, 2014, and accepted the uberX
          24     Rasier Agreement on January 20, 2014, which did not contain the arbitration provision. Id. at ¶ 34.
          25     On October 13, 2016, Mr. Yucesoy accepted an updated Rasier Technology Services Agreement that
          26

          27

          28      4
                      Uber reserves the right to move to compel arbitration of Mr. Talha and Mr. Oliveira in the event
                      that they are also subject to arbitration.
Gibson, Dunn &                                                     3
Crutcher LLP
                      DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                           COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                     Case
                     Case3:15-cv-00262-EMC
                          3:18-cv-07343-RS Document
                                            Document3-5
                                                     296Filed
                                                          Filed
                                                              12/05/18
                                                                04/26/18Page
                                                                         Page1211
                                                                                ofof
                                                                                   317
                                                                                     22


            1    included the arbitration provision. Id. at ¶ 36, Ex. 19 at 1, § 15. He did not avail himself of the opt-
            2    out procedure for that iteration of the Arbitration Agreement. Id. at ¶ 36.
            3           Mr. Mahammed signed up to use the UberBLACK product on the Uber App on April 13,
            4    2012. Id. at ¶ 43. Like Mr. Yucesoy, Mr. Mahammed agreed to the Partner/Driver Terms and
            5    Conditions at that time. Id. On August 1, 2013, Mr. Mahammed accepted the 2013 Agreements and
            6    did not opt out of the Arbitration Agreement. Id. Nor did Mr. Mahammed opt out of the Arbitration
            7    Agreement when he accepted the December 2015 Agreement on July 16, 2016. Id. at ¶¶ 45, 47. Mr.
            8    Mahammed’s account with Uber is active, and he continues to use the Uber App to generate leads for
            9    his independent transportation business. Id. at ¶ 45.
          10            On May 22, 2015, Uber moved to compel arbitration as to Mr. Yucesoy and Mr. Mahammed.
          11     See Dkt. 62. The Court denied the motion on December 22, 2015. See Dkt. 158. This order is
          12     currently on appeal. See Yucesoy v. Uber Techs., Inc., No. 15-17422.
          13                    2.      Plaintiffs Morris And Sanchez
          14            Mr. Morris signed up to use the UberBLACK product on the Uber App on December 28, 2011.
          15     Taylor Decl. at ¶ 53. Since then, he has assented to numerous technology services agreements,
          16     including the 2013, 2014, and 2015 Agreements. Id. He accepted the 2014 Agreements on July 24,
          17     2014, the updated Licensing Agreement on April 30, 2015, and the 2015 Agreements on December 12,
          18     2015. Id. He did not avail himself of the opt-out procedures contained in any iteration of the
          19     Arbitration Agreement. Id. at ¶ 56. Mr. Morris last used the Uber App to procure a lead on April 12,
          20     2017. Id.
          21            Mr. Sanchez signed up to use the uberX product on the Uber App on February 27, 2014. Id. at
          22     ¶ 57. He accepted the 2014 Uber Licensing Agreement on August 13, 2014. Id. That account was
          23     deactivated on September 3, 2014. Id. In connection with a second uberX account, Mr. Sanchez
          24     accepted the 2014 Rasier Licensing Agreement on October 8, 2014, and the 2015 Rasier Technology
          25     Services Agreement on December 27, 2015. Id. at ¶ 59. Mr. Sanchez did not opt out of the Arbitration
          26     Agreement in the 2014 Agreements or the 2015 Agreements. Id. at ¶ 62. His second account with
          27     Uber is active, and he continues to use the Uber App to generate ride requests for his independent
          28     transportation business. Id. at ¶ 59.

Gibson, Dunn &                                                      4
Crutcher LLP
                     DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                          COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                        Case
                        Case3:15-cv-00262-EMC
                             3:18-cv-07343-RS Document
                                               Document3-5
                                                        296Filed
                                                             Filed
                                                                 12/05/18
                                                                   04/26/18Page
                                                                            Page1312
                                                                                   ofof
                                                                                      317
                                                                                        22


            1             On August 5, 2015, Uber moved to compel arbitration as to Mr. Morris and Mr. Sanchez. See
            2    Dkt. 94. The Court denied the motion on December 9, 2015. See Dkt. 142. The order is currently on
            3    appeal. See Yucesoy v. Uber Techs., Inc., No. 15-17422.
            4                    3.     New Plaintiff Dulles
            5             Mr. Dulles is bound to arbitrate his claims on an individual basis. See Dkt. 292. Mr. Dulles
            6    signed up to use the uberX product on the Uber App on April 19, 2015. Taylor Decl. at ¶ 66. He
            7    accepted the November 10, 2014 Rasier Partner Agreement on May 2, 2015, and opted out of
            8    arbitration. Id. at ¶¶ 67, 69, 71. However, Mr. Dulles subsequently accepted the December 2015 Rasier
            9    Agreement on December 12, 2015, and did not opt out of the Arbitration Agreement contained therein.
          10     Id. at ¶¶ 67, 69. Mr. Dulles last used the Uber App as a driver on February 6, 2016. Id. at ¶ 68.
          11     III.     THE COURT SHOULD COMPEL PLAINTIFFS TO ARBITRATE THEIR CLAIMS
                          ON AN INDIVIDUAL BASIS
          12
                          Uber has twice moved to compel individual arbitration of Plaintiffs’ claims. See Dkts. 62, 94.
          13
                 Although the Court denied those motions (see Dkts. 142, 158), Uber has appealed those orders to the
          14
                 Ninth Circuit, which heard oral argument on September 20, 2017. See O’Connor v. Uber Techs.,
          15
                 Inc., Nos. 14-16078+, Dkt. 143. Nevertheless, in an abundance of caution, and to preserve all rights,
          16
                 Uber once again moves to compel arbitration as to the previous Plaintiffs’ claims, as well as to those
          17
                 of Plaintiff Dulles.
          18
                          A.     The Federal Arbitration Act Applies To The Arbitration Agreement
          19
                          The Federal Arbitration Act (“FAA”) applies to “[a] written provision in any maritime
          20
                 transaction or a contract evidencing a transaction involving commerce to settle by arbitration a
          21
                 controversy thereafter arising out of such contract or transaction.” 9 U.S.C. § 2. The Supreme Court
          22
                 has “interpreted the term ‘involving commerce’ in the FAA as the functional equivalent of the more
          23
                 familiar term ‘affecting commerce’—words of art that ordinarily signal the broadest permissible
          24
                 exercise of Congress’ Commerce Clause power.” Citizens Bank v. Alafabco, Inc., 539 U.S. 52, 56
          25
                 (2003). Accordingly, “the statute provides for the enforcement of arbitration agreements within the
          26
                 full reach of the Commerce Clause.” Id.
          27

          28

Gibson, Dunn &                                                      5
Crutcher LLP
                        DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                             COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                     Case
                     Case3:15-cv-00262-EMC
                          3:18-cv-07343-RS Document
                                            Document3-5
                                                     296Filed
                                                          Filed
                                                              12/05/18
                                                                04/26/18Page
                                                                         Page1413
                                                                                ofof
                                                                                   317
                                                                                     22


            1            The agreements in which the Arbitration Agreement is contained clearly “involv[e]
            2    commerce” within the meaning of the FAA. Indeed, Plaintiffs themselves allege that Uber “is an
            3    international car service” (Dkt. 292 at ¶ 13) “that provides customers with drivers who can be hailed
            4    and dispatched through a mobile phone application” (id. ¶ 1). For this reason, many courts—
            5    including the Ninth Circuit—have concluded that the FAA governs the Arbitration Agreement. See
            6    Mohamed, 848 F.3d at 1207–08.
            7            B.     The Arbitration Agreement Is Valid And Must Be Enforced
            8            The FAA requires courts to compel arbitration “in accordance with the terms of the
            9    agreement” upon the motion of either party, consistent with the principle that arbitration is a matter of
          10     contract. 9 U.S.C. § 4. Ordinarily, courts evaluate only two “gateway” issues when determining
          11     whether to compel arbitration: (1) whether there exists a valid agreement to arbitrate between the
          12     parties; and (2) whether the agreement covers the dispute. Pacificare Health Sys., Inc. v. Book, 538
          13     U.S. 401, 407 n.2 (2003). “Any doubts concerning the scope of arbitrable issues should be resolved
          14     in favor of arbitration.” Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 719 (9th Cir. 1999).
          15             However, as the Supreme Court has held, these gateway “‘question[s] of arbitrability’ may be
          16     delegated to the arbitrator, so long as the delegation is clear and unmistakable.” Rent-A-Center, W.,
          17     Inc. v. Jackson, 561 U.S. 63, 79 (2010) (alteration in original). The Court’s review of a delegation
          18     clause is limited to the face of the arbitration agreement. See Anderson v. Pitney Bowes, Inc., 2005
          19     WL 1048700, at *4 (N.D. Cal. May 4, 2005) (explaining that courts are permitted only to “conduct[]
          20     a facial and limited review of [a] contract” when deciding “whether the parties have in fact clearly
          21     and unmistakably agreed to commit the question of arbitrability to the arbitrator”) (emphasis in
          22     original).
          23                    1.      The Arbitration Agreement Delegates Gateway Issues To The Arbitrator
          24             The Arbitration Agreement clearly and unmistakably delegates gateway issues to the arbitrator.
          25     In a subsection of the Arbitration Agreement entitled “How This Arbitration Provision Applies,” the
          26     Arbitration Agreement mandates that the arbitrator must resolve “disputes arising out of or relating to
          27     interpretation or application of this Arbitration Provision.” See, e.g., Taylor Decl. Ex. 9 at § 14.3(i).
          28     Under Rent-A-Center, this language is unambiguous in its mandate that the arbitrator, not the Court,

Gibson, Dunn &                                                      6
Crutcher LLP
                     DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                          COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                     Case
                     Case3:15-cv-00262-EMC
                          3:18-cv-07343-RS Document
                                            Document3-5
                                                     296Filed
                                                          Filed
                                                              12/05/18
                                                                04/26/18Page
                                                                         Page1514
                                                                                ofof
                                                                                   317
                                                                                     22


            1    should address any arguments that Plaintiffs may have regarding the “enforceability, revocability, or
            2    validity” of the Arbitration Agreement. See 561 U.S. at 70. Indeed, the Ninth Circuit confirmed as
            3    much in its unanimous Mohamed decision: “The delegation provisions clearly and unmistakably
            4    delegate[] the question of arbitrability to the arbitrator for all claims except challenges to the class,
            5    collective, and representative action waivers in the 2013 Agreement.” 848 F.3d at 1209.
            6           A court may consider a challenge to the enforceability of a delegation clause, but only if such
            7    a challenge is made to the delegation clause specifically. See Rent-A-Center, 561 U.S. at 72 (“[U]nless
            8    Jackson challenged the delegation provision specifically, we must treat it as valid under § 2, and must
            9    enforce it under §§ 3 and 4, leaving any challenge to the validity of the Agreement as a whole for the
          10     arbitrator.”). Plaintiffs can make no such challenge here. Indeed, the Ninth Circuit has already
          11     determined that the delegation clause is not unconscionable. See Mohamed, 848 F.3d at 1211 (“The
          12     delegation provisions were not procedurally unconscionable in either the 2013 or the 2014 Agreements.
          13     Because the agreements were not procedurally unconscionable, . . . we need not reach the question
          14     whether the agreements were substantively unconscionable.”).
          15            Plaintiffs’ counsel has elsewhere disputed the validity of the Arbitration Agreement’s class
          16     waiver under the National Labor Relations Act (“NLRA”), 29 U.S.C. §§ 157, 158(a)(1). But the
          17     question whether the NLRA precludes class waivers is currently pending before the Supreme Court,
          18     which is expected to issue a decision this Term. See Epic Sys. Corp. v. Lewis, Nos. 16-285+ (U.S.).
          19     And its application to these exact agreements is already before the Ninth Circuit in Uber’s pending
          20     appeals from this case and the related O’Connor case. See O’Connor v. Uber Techs., Inc., Nos. 14-
          21     16078+ (9th Cir.).
          22                    2.      The Gateway Issues Under The FAA Have Been Satisfied
          23            Because the parties have indisputably delegated questions of arbitrability, there is no need for
          24     the Court to proceed further: Any disputes concerning the scope or enforceability of the Arbitration
          25     Agreement more broadly must be presented to the arbitrator. There can be no doubt how the arbitrator
          26     would resolve those questions.
          27

          28

Gibson, Dunn &                                                      7
Crutcher LLP
                     DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                          COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                     Case
                     Case3:15-cv-00262-EMC
                          3:18-cv-07343-RS Document
                                            Document3-5
                                                     296Filed
                                                          Filed
                                                              12/05/18
                                                                04/26/18Page
                                                                         Page1615
                                                                                ofof
                                                                                   317
                                                                                     22


            1                   a.      There Exists A Valid Agreement To Arbitrate Between Uber And
                                        Plaintiffs Yucesoy, Mahammed, Morris, Sanchez, And Dulles
            2
                        The parties have extensively briefed whether Plaintiffs Yucesoy, Mahammed, Morris, and
            3
                 Sanchez accepted the Arbitration Agreement. See Dkts. 62, 72, 80, 94, 101, 107. And this Court has
            4
                 answered that question in the affirmative. See Dkt. 95 (“[F]or the reasons explained on the record, the
            5
                 Court will not reconsider its ruling on legal assent to contract as contained in its Order in the Mohamed
            6
                 case.”). There is no reason to depart from these rulings, and Plaintiffs do not contend otherwise. See
            7
                 Dkt. 101 at 3–4 (recognizing that “[t]he Court has concluded that Plaintiffs did assent to the
            8
                 agreement,” but “nonetheless wish[ing] to preserve this argument” for appeal).
            9
                        Mr. Dulles also accepted the Arbitration Agreement. Although he opted out of the Arbitration
          10
                 Agreement contained in the 2014 Agreement, he did not opt out of Arbitration Agreement when he
          11
                 accepted the 2015 Agreement. Taylor Decl. at ¶¶ 67, 69. “[S]ince the contracts were entered into by
          12
                 the same parties and cover the same subject matter, it is a well settled principle of law that the later
          13
                 contract supersedes the former contract as to inconsistent provisions.” NLRB v. Int’l Union of
          14
                 Operating Eng’rs Local No. 12, AFL-CIO, 323 F.2d 545, 548 (9th Cir. 1963).
          15
                        In fact, United States District Judge Nicholas G. Garaufis recently confronted this precise
          16
                 question, under these precise agreements, in Mumin v. Uber Technologies, Inc., 239 F. Supp. 3d 507
          17
                 (E.D.N.Y. 2017). The plaintiffs in that case alleged that Uber misclassified drivers as independent
          18
                 contractors under New York law. Id. at 514–16. When one such driver received a licensing agreement
          19
                 from Uber in April 2015, he mailed a notice to Uber expressing his desire to opt out of arbitration. Id.
          20
                 at 519. But that same driver subsequently accepted a revised agreement and did not opt out of that
          21
                 agreement’s arbitration agreement. The district court held that this was fatal to that plaintiff’s claims:
          22
                 “Regardless of whether he previously opted out of arbitration, Martinez agreed to the subsequent 2015
          23
                 Agreement and did not opt out of its Arbitration Provision. . . . Martinez’s arguments that he expressed
          24
                 his intent to opt out of a prior arbitral clause before agreeing to the December 2015 Agreement is
          25
                 irrelevant.” Id. at 524.
          26

          27

          28

Gibson, Dunn &                                                      8
Crutcher LLP
                     DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                          COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                      Case
                      Case3:15-cv-00262-EMC
                           3:18-cv-07343-RS Document
                                             Document3-5
                                                      296Filed
                                                           Filed
                                                               12/05/18
                                                                 04/26/18Page
                                                                          Page1716
                                                                                 ofof
                                                                                    317
                                                                                      22


            1                    b.       The Arbitration Agreement Covers This Dispute
            2            The second gateway issue is whether the Arbitration Agreement covers the dispute between
            3    the parties. See EEOC v. Waffle House, Inc., 534 U.S. 279, 280 (2002); Moses H. Cone Mem’l Hosp.
            4    v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983). Here, there can be no reasonable dispute that
            5    Plaintiffs agreed to arbitrate each of the claims asserted in Plaintiffs’ Fifth Amended Complaint:
            6    (1) misclassification of Plaintiffs as independent contractors in violation of Mass. Gen. L. c. 149,
            7    § 148B; (2) violation of the Massachusetts Tips Law, Mass. Gen. L. c. 149, § 152A; and (3) tortious
            8    interference with contractual and/or advantageous relations. Dkt. 292 at ¶¶ 6–7. Each of these
            9    causes of action arises out of Plaintiffs’ relationship with Uber, Plaintiffs’ use of the Uber App, and
          10     Uber’s compliance with Massachusetts labor laws. These claims are thus undoubtedly subject to the
          11     Arbitration Agreement, which applies, “without limitation, to disputes arising out of or related to . . .
          12     [Plaintiffs’] relationship with Uber . . . [and] disputes regarding any city, county, state or federal
          13     wage-hour law . . . .”
          14                                                   *      *       *
          15             Of course, the Court need not—and should not—confront these issues. Each party agreed to
          16     arbitrate disputes with Uber on an individual basis, and the Arbitration Agreement contains a valid
          17     delegation clause. Accordingly, under the FAA, any challenges to the validity or scope of the
          18     Arbitration Agreement must be presented to the arbitrator. 5 See 9 U.S.C. § 4; Bencharsky v. Cottman
          19     Transmission Sys., LLC, 625 F. Supp. 2d 872, 876 (N.D. Cal. 2008). This Court should therefore
          20

          21

          22
                  5
                      Whether Defendant Kalanick may enforce the Arbitration Agreement as a non-signatory is
          23          likewise a question of arbitrability to be decided by the arbitrator. See Contec Corp. v. Remote
                      Solution Co., Ltd., 398 F.3d 205, 209 (9th Cir. 2005) (“[N]either we nor the district court must
          24          reach the question of whether [the signatory] is estopped from avoiding arbitration with [the non-
                      signatory] because . . . arbitration of the issue of arbitrability is appropriate.”). But if this Court
          25          finds that it must reach this question, the Court should find that Defendant Kalanick is entitled to
                      enforce the Arbitration Agreement because—according to Plaintiffs’ own allegations—Defendant
          26          Kalanick is an agent of Uber. Dkt. 292 at ¶ 14; see also Boston Telecommc’ns Grp. v. Deloitte
                      Touche Tohmatsu, 249 F. App’x 534, 539 (9th Cir. 2007) (“Because the parties intended the
          27          arbitration provision to cover CGCS and because Mainas is an agent of CGCS, Mainas also has
                      standing to compel arbitration.”); Dryer v. Los Angeles Rams, 40 Cal. 3d 406, 418 (1985) (“If, as
          28          the complaint alleges, the individual defendants, though not signatories, were acting as agents for
                      the Rams, then they are entitled to the benefit of the arbitration provisions.”).
Gibson, Dunn &                                                          9
Crutcher LLP
                      DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                           COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                       Case
                       Case3:15-cv-00262-EMC
                            3:18-cv-07343-RS Document
                                              Document3-5
                                                       296Filed
                                                            Filed
                                                                12/05/18
                                                                  04/26/18Page
                                                                           Page1817
                                                                                  ofof
                                                                                     317
                                                                                       22


            1    compel to arbitration all claims asserted by Plaintiffs Yucesoy, Mahammed, Morris, Sanchez, and
            2    Dulles.
            3    IV.       PLAINTIFFS’ SWEEPING CLASS ALLEGATIONS SHOULD BE DISMISSED OR
                           STRICKEN
            4
                           Plaintiffs’ class allegations should be dismissed or stricken pursuant to Rules 12(b)(6) and
            5
                 23(d)(1)(D) of the Federal Rules of Civil Procedure for failure to state a plausible claim for classwide
            6
                 relief, or, in the alternative, class certification should be denied under Rule 23(c)(1)(A). See, e.g., Gen.
            7
                 Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 160 (1982) (noting that “[s]ometimes the issues are plain
            8
                 enough from the pleadings” to resolve class certification); Vinole v. Countrywide Home Loans, Inc.,
            9
                 571 F.3d 935, 939–40, 944 (9th Cir. 2009) (affirming the “den[ial] [of] class certification before the
          10
                 close of discovery and before the pretrial motion deadline”); Pilgrim v. Universal Health Card, LLC,
          11
                 660 F.3d 943, 949 (6th Cir. 2011) (affirming lower court’s decision to strike class allegations where
          12
                 the plaintiff failed to “explain what type of discovery or what type of factual development would alter
          13
                 the central defect in th[e] class claim”); John v. Nat’l Sec. Fire & Cas. Co., 501 F.3d 443, 445 (5th Cir.
          14
                 2007) (affirming dismissal of class allegations pursuant to Rule 12(b)(6)).
          15
                           “[T]he plaintiff bears the burden of advancing a prima facie showing that the class action
          16
                 requirements of Fed. R. Civ. P. 23 are satisfied or that discovery is likely to produce substantiation of
          17
                 the class allegations.” Mantolete v. Bolger, 767 F.2d 1416, 1424 (9th Cir. 1985) (rejecting plaintiff’s
          18
                 claim that “the trial court abused its discretion by refusing to allow discovery for an asserted national
          19
                 class”). As with any other claim, to survive a motion to dismiss, a plaintiff must plead “sufficient
          20
                 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.
          21
                 Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp v. Twombly, 550 U.S. 544, 570 (2007)). The
          22
                 pleading standard of Rule 8 of the Federal Rules of Civil Procedure “does not unlock the doors of
          23
                 discovery for a plaintiff armed with nothing more than conclusions.” Id. at 678-79.
          24
                           Here, only about 2,500 putative class members are not required to arbitrate their claims (Dkt.
          25
                 287), while more than 130,000 of the sweeping putative class members are bound to arbitrate their
          26
                 claims on an individual basis and therefore cannot participate in a class proceeding (see Declaration of
          27
                 Haley Ly (“Ly Decl.”) ¶¶ 3-4). Indeed, the fact that most putative class members are bound to arbitrate
          28

Gibson, Dunn &                                                       10
Crutcher LLP
                       DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                            COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                      Case
                      Case3:15-cv-00262-EMC
                           3:18-cv-07343-RS Document
                                             Document3-5
                                                      296Filed
                                                           Filed
                                                               12/05/18
                                                                 04/26/18Page
                                                                          Page1918
                                                                                 ofof
                                                                                    317
                                                                                      22


            1    necessarily precludes commonality and predominance. And it renders Mr. Talha and Mr. Oliveira
            2    atypical and inadequate class representatives because they are not bound to arbitrate. See Avilez, 596
            3    F. App’x at 579.
            4            A.      Plaintiffs’ Claims Lack Commonality, Predominance, And Superiority
            5            Plaintiffs’ class claims cannot be certified because they do not present common questions of
            6    law and fact, and whatever common questions do exist would not predominate over individualized
            7    questions. See Fed. R. Civ. P. 23(a)(2), (b)(3). Plaintiffs bear a heavy burden to establish that common
            8    questions will predominate; as the Supreme Court has observed, “Rule 23(b)(3)’s predominance
            9    criterion is even more demanding than Rule 23(a).” Comcast Corp. v. Behrend, 569 U.S. 27, 34 (2013).
          10     This is because “[t]he class action is ‘an exception to the usual rule that litigation is conducted by and
          11     on behalf of the individual named parties only,’” and Rule 23(b)(3) especially is “an ‘adventuresome
          12     innovation,’” “designed for situations in which class-action treatment is not as clearly called for.” Id.
          13     at 33–34.
          14             The Arbitration Agreement destroys any commonality among putative class members. 6 “What
          15     matters . . . is not the raising of common ‘questions’—even in droves—but, rather the capacity of a
          16     classwide proceeding to generate common answers apt to drive the resolution of the litigation.” Wal-
          17     Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). But classwide answers are not possible here
          18     given that the Court lacks authority to render any answers for the vast majority of putative class
          19     members who agreed to submit their disputes to arbitration. “[W]here certain members of a class are
          20     subject to contracts containing arbitration clauses, while other class members are not, those differences
          21     in contractual relationships destroy[] the commonality . . . of the class.” In re Titanium Dioxide
          22     Antitrust Litig., 962 F. Supp. 2d 840, 861 (D. Md. 2013); see Tan v. Grubhub, Inc., 2016 WL 4721439,
          23     at *3 (N.D. Cal. July 19, 2016) (agreeing with Titanium that when the vast majority of class members
          24     are subject to individual arbitration, the class action will not generate common answers).
          25

          26      6
                      Of course, even a class comprised only of individuals who were not required to arbitrate their
                      claims would lack commonality and predominance in light of the countless variations among
          27          drivers—not only over the course of the nearly seven-year class period, but also at any particular
                      moment during the class period (see O’Connor v. Uber Techs., Inc., No. 16-15595 (9th Cir.)
          28          (Rule 23(f) appeal)). Uber reserves the right to assert these and additional defenses to class
                      certification if the Court does not dismiss or strike the class allegations at this stage.
Gibson, Dunn &                                                        11
Crutcher LLP
                      DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                           COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                     Case
                     Case3:15-cv-00262-EMC
                          3:18-cv-07343-RS Document
                                            Document3-5
                                                     296Filed
                                                          Filed
                                                              12/05/18
                                                                04/26/18Page
                                                                         Page2019
                                                                                ofof
                                                                                   317
                                                                                     22


            1           For the same reasons, it is apparent that a class action does not provide a superior mechanism
            2    for resolving this dispute. See Fed. R. Civ. P. 23(b)(3). In fact, because the vast majority of putative
            3    class members are bound to arbitrate their claims on an individual basis, a class action is an inferior
            4    vehicle for litigating this action. See Pablo v. ServiceMaster Global Holdings, Inc., 2011 WL 3476473,
            5    at *2 (N.D. Cal. Aug. 9, 2011) (“The arbitration agreements . . . support the Court’s finding that a class
            6    action is not the superior method of adjudication in this case.”).
            7           B.      Plaintiffs Talha And Oliveira Are Not Typical Or Adequate Class
                                Representatives
            8
                        A class may not be certified unless “the claims or defenses of the representative parties are
            9
                 typical of the claims or defenses of the class” and “the representative parties will fairly and adequately
          10
                 protect the interests of the class.” Fed. R. Civ. P. 23(a)(3), (4). These requirements “serve[] to uncover
          11
                 conflicts of interest between named parties and the class they seek to represent,” Amchem Prod., Inc.
          12
                 v. Windsor, 521 U.S. 591, 625 (1997), acting “as guideposts for determining whether under the
          13
                 particular circumstances maintenance of a class action is economical and whether the named plaintiff’s
          14
                 claim and the class claims are so interrelated that the interests of the members will be fairly and
          15
                 adequately protected in their absence,” Gen. Tel. Co. of the Sw., 457 U.S. at 157 n.13. Mr. Talha and
          16
                 Mr. Oliveira cannot satisfy either of these requirements.
          17
                        Unlike the vast majority of putative class members, Mr. Talha and Mr. Oliveira are not subject
          18
                 to the Arbitration Agreement and, accordingly, are not subject to its class waiver. See Ly Decl. ¶ 3;
          19
                 Taylor Decl. ¶¶ 50, 65. As discussed above, the fact that most putative class members are bound by
          20
                 arbitration agreements precludes class certification no matter who purports to represent the class. But
          21
                 the commonality and predominance problems inherent in the proposed class are compounded where
          22
                 one of the few putative class members who has not signed an arbitration agreement seeks to represent
          23
                 the overwhelming proportion who have done so. Because Mr. Talha is not bound by an arbitration
          24
                 agreement, he “is not an adequate representative, and h[is] claims lack[] typicality.” Avilez, 596
          25
                 F. App’x at 579; see also In re Checking Account Overdraft Litig., 780 F.3d 1031, 1039 (11th Cir.
          26
                 2015) (“The named plaintiffs lack standing to assert any rights the unnamed putative class members
          27
                 might have to preclude Wells Fargo from moving to compel arbitration because the named plaintiffs
          28

Gibson, Dunn &                                                      12
Crutcher LLP
                     DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                          COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                     Case
                     Case3:15-cv-00262-EMC
                          3:18-cv-07343-RS Document
                                            Document3-5
                                                     296Filed
                                                          Filed
                                                              12/05/18
                                                                04/26/18Page
                                                                         Page2120
                                                                                ofof
                                                                                   317
                                                                                     22


            1    have no cognizable stake in the outcome of that question.”); Tan, 2016 WL 4721439, at *3 (denying
            2    class certification because the named plaintiff, who opted out of arbitration, could not represent a class
            3    of individuals bound to arbitrate their claims on an individual basis). The same is true of Mr. Oliveira,
            4    who opted out of the Arbitration Agreement. Indeed, courts in this district routinely refuse to certify
            5    class claims where the proposed class representative is not subject to an arbitration agreement that
            6    binds most members of the putative class he seeks to represent. See, e.g., Conde v. Open Door Mktg.,
            7    LLC, 223 F. Supp. 3d 949, 960 (N.D. Cal. 2017) (“Plaintiffs are not personally affected by the
            8    arbitration agreements at issue because they have not signed agreements that contain similar terms. . . .
            9    Thus, the defenses the named Plaintiffs are subject to are not typical of the class as proposed.”); Tan,
          10     2016 WL 4721439, at *3 (“Lawson is one of just two individuals in California to opt out of the class
          11     action waiver provisions. . . . Lawson therefore cannot satisfy either the typicality or adequacy
          12     requirements of Rule 23.”).
          13            Given this important and undisputed difference between Mr. Talha’s and Mr. Oliveira’s
          14     relationship with Uber and that of the vast majority of putative class members they seek to represent,
          15     their claims are not typical of the claims of the alleged putative class, and they cannot adequately
          16     represent the interests of the putative class, as a matter of law.
          17            C.      Plaintiffs’ Class Claims Should Be Dismissed With Prejudice
          18            A court may dismiss claims with prejudice where “amendment[] would fail to cure the pleading
          19     deficiencies and amendment would be futile.” Cervantes v. Countrywide Home Loan Servs., Inc., 656
          20     F.3d 1034, 1041 (9th Cir. 2011). Such is the case here. As noted above (see supra at 10-11), the fact
          21     that the vast majority of putative class members signed the valid Arbitration Agreement precludes
          22     commonality and predominance of the putative class Plaintiffs seek, no matter what particular causes
          23     of action they allege or whom they identify to represent the class. And although the Court has granted
          24     Plaintiffs numerous opportunities to plead a class comprising only those drivers who opted out of
          25     arbitration, Plaintiffs have elected not to make such an amendment.
          26            The Court has granted Plaintiffs multiple opportunities to amend their complaint in order to
          27     plead a narrower class and identify a proper class representative, yet Plaintiffs have failed to do so.
          28     After five complaints and nearly four years, Plaintiffs are no closer to stating viable class claims than

Gibson, Dunn &                                                       13
Crutcher LLP
                     DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                          COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                      Case
                      Case3:15-cv-00262-EMC
                           3:18-cv-07343-RS Document
                                             Document3-5
                                                      296Filed
                                                           Filed
                                                               12/05/18
                                                                 04/26/18Page
                                                                          Page2221
                                                                                 ofof
                                                                                    317
                                                                                      22


            1    they were when they initiated this action. There is no reason to think that will change if they are granted
            2    a sixth bite at the apple. Accordingly, Plaintiffs’ class claims should be dismissed with prejudice. See
            3    Mohammad v. King City Police Dep’t, 2017 WL 2617980, at *4 (N.D. Cal. June 16, 2017) (“Mr.
            4    Mohammad has, over the course of four years, three cases, and four motions, failed to remedy this
            5    basic error in his pleadings despite clear warnings.”); Borja-Valdez v. City & Cnty. of S.F., 2015 WL
            6    5522287, at *8 (N.D. Cal. Sept. 18, 2015) (“Ellison has had ample opportunity to articulate a viable
            7    legal theory; yet in her four attempts to date, she has failed to do so.”); Kendall v. Visa U.S.A., Inc.,
            8    2005 WL 2216941, at *2 n.1 (N.D. Cal. July 25, 2005) (“Because the [operative] complaint represents
            9    the fifth attempt to allege sufficient facts to support claims against the Defendant . . ., the Court, in its
          10     discretion, finds that amendment under these particular circumstances would be futile and grants the
          11     present motion without leave to amend.”).
          12     V.      CONCLUSION
          13             By executing the Arbitration Agreement and declining to exercise their right to timely opt out
          14     of arbitration, five of the seven named plaintiffs have agreed to have an arbitrator adjudicate the claims
          15     they assert, as well as all threshold issues related to the validity and enforceability of the Arbitration
          16     Agreement itself. And although two named plaintiffs are not bound by the Arbitration Agreement,
          17     they cannot pursue their claims on behalf of the alleged class because the vast majority of the absent
          18     persons they seek to represent are bound by the Arbitration Agreement. The Court should therefore
          19     grant Uber’s motion to compel arbitration and strike or dismiss Plaintiffs’ class claims with prejudice.
          20

          21     Dated: April 26, 2018                           GIBSON, DUNN & CRUTCHER LLP
          22                                                     By:           /s/ Theane Evangelis
          23                                                                       Theane Evangelis

          24                                                     Attorneys for Defendants UBER TECHNOLOGIES,
                                                                 INC. and TRAVIS KALANICK
          25

          26

          27

          28

Gibson, Dunn &                                                         14
Crutcher LLP
                      DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                           COMPLAINT – CASE NO. 3:15-CV-00262-EMC
                     Case
                     Case3:15-cv-00262-EMC
                          3:18-cv-07343-RS Document
                                            Document3-5
                                                     296Filed
                                                          Filed
                                                              12/05/18
                                                                04/26/18Page
                                                                         Page2322
                                                                                ofof
                                                                                   317
                                                                                     22


            1           I, Dhananjay S. Manthripragada, hereby attest that I have on file all holographic signatures
            2    corresponding to any signatures indicated by a conformed signature (/s/) within this e-filed document.
            3

            4                                                 By:            /s/ Dhananjay S. Manthripragada
                                                                           Dhananjay S. Manthripragada
            5

            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                      15
Crutcher LLP
                     DEFENDANTS’ MOTION TO COMPEL AND DISMISS PLAINTIFFS’ FIFTH AMENDED CLASS ACTION
                                          COMPLAINT – CASE NO. 3:15-CV-00262-EMC
Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 24 of 317




            EXHIBIT S
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 25 of 317


First Name           Last Name
Jerry                Buttmer
Guillermo            Orozco
Peardie              Townsend
Karina               Fabre
Justin               Marinello
John                 Skelton
Jeremy               Broun
Javier               Aparicio
Jahaida              Garcia
Donald               Monaco
Briana               Porter
Tara                 Jorgensen
Shellee              Franks
Ramon                Villalvazo
Michael Charles      Kurth
Jose                 Balan
Jason                Matovu
George               Yawlui
Tamia                Gambrell
Sergio               Camarena
Sara                 Long
Sandra               Porter
Roshell              Flanagan
Oscar                Ulloa
Mary                 Lewis
Joneithia            Beckles
Jasper               Gout
Jane                 Chu
Jabril               Perryman
Houda                Haddadi
Frank                Spinale
Fortunato            Jose
Bobby Ray            Beck
Ashley               Ruiz
Antonio              Reyes
Angela               Wilkins
Aigul                Chotbaeva
Veronica Rodriguez   John Montoya
Vachel               Samuels
Semaj                Brantley
Raul                 Alvarez
Peter                Talamantez
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 26 of 317


Mariza             Aquino
Lawrence           Mcleod
Katherine          Flores Collins
Juan               Maiun
Josefa             Singca
Jose               Rivera
Jason              Viera
Ibraim             Matos
Artemio            Lopez
Alma               Aleman
Adam               Numark
William Malcolm    Rankin
Victor             Jackson
Steven             Czarnecki
Sondra             Hendricks
Robert             Blevins
Patrigue           Italien
Olej               Freedman
Michael            Arthur
Kenneth H.         Porcho
Joseph             Imperial
John               Porrazzo
Jimmy              Quiroz
Dhiraj             Budhraja
Daniel             Kellenbeck
Chris              Irving
Analilia           Valdovinos
Aaron              Gulley
Turkel             Hamzali
Toney              Hoy
Thach              Nguyen
Silvia             Salceda
Sandeep Kaur       Dhaliwal
Riyad              Shosha
Ona                Anakwenze
Nick               Sitmalidis
Marcelo            Cury
Kayla              Hightower
Julie              Jimenez
Joseph             Helms
Jose               Orellana
Goody              Ramirez
Gloria             Taylor
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 27 of 317


Geen P              Lee
Eban                Cambridge
Devante             Jackson
David               Estrada
Carl                Jacobs
Brian               Banks
Brandon             Prince
Barbara             Bernal
Ariel               Velasco
Antonio             Resende
Antoine             Johnson
Amitefh             Prasad
William             Good
Vincent             King
Tiana               Kendall
Tal                 Moss
Steven              Martinez
Stephan             Lockwood
Stacy               Duarte
Shakir              Robertson
Salvador            Alas
Roland              Dinoso
Roger               Guillen
Marrio              Fitzgerald
Kenneth             Norman
John                Tomasetti
Jack                Skinner
Hector              Mejia
Hamazah             Muwwakkil
George              Ntim
Eric                Hamilton
Emmanuel            Paul
Deja                Goodwin
David               Trinh
David               Espinal
Chelsea             Miles
Bethler             Aguy
Bashea              Theadore
Andrea              Carozza
Tyisha              Momon
Stuart              Hakey
Stephen             Lege
Shawne              Lopez
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 28 of 317


Shana               Mcclanahan
Ricky               Gamble
Reyna               De Jesus
Raymond             Castaneda
Mary                Haro
Luis                Ramirez
Leandro             Cabrera
Larry               Belle-Jessamy
Jocelyn             Antoine
Jasmine             Coger
Hrant               Darbinyan
Garry               Laguerre
Garrett             Fox
Enrique             Vidalez
Elijah              Green
Edwin               Perez
Donta               Taylor
Deanne              Jackson
Cristie             Melendez
Antionette          Hardy
Angel               Meza
Abdelghani          Zaim
Xavier              Simental
Thomas              Barksdale
Sueli               Crespo Borges
Steven              Reece
Princeton           King
Philip Donnie       Hall
Michael             Zammetti
Kristen             Kim
Kenneth             Headley
Kasey               Kuhlmeyer
Juan                Villalpando
Joyce               Smith
Francisco           Meto
Carlos              Andrade
Anthony             Sanchez
Marsoh              Kamara
Andrew              Hernandez
Mohammad            Farhad Jalali
Osbaldo             Alvarez
Mark                Glinoga
Kathy               Ceja
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 29 of 317


Robert               Rodriguez
Robert               Figueroa
Nelly                Calvo Bermudez
Melva                Miles
Isaiah               Wallace
Cedric               Williams
Tammy                Harris
Sonia                Guzman
Reginald             Middleton
Peter                Colthirst
Laura                White
Katrina              Murphy
Juan                 Amaya
Jose Luis            B Avila
Ebenezer             Edwards
Chun                 Foo
Ashraf               Diab
Alexander            Aleksanyan
Wallace              Stuart
Turhone              Griffin
Shanta               Faria De Sa
Sahibou              Oumarou
Patrick              Craig
Natalie              Norton
Michael              Valentine
Jose                 Escobar
Jonathan             Ramos Trinidad
Greg                 Woods
Gary                 Mateo
Freddy               Soto
Evan                 Franklin
Eddie                Virmantes
Clayton              Bisson
Brian                Mouton
Aristotle            Go
Yousef               Abushanab
Vijender             Bussa
Velda                Edwards
Troy                 Lewis
Tracy                Wiggins
Sherrita             Blackshear
Riddhi               Chauhan
Renaldo              Pierre
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 30 of 317


Rebecca            De Jesus
Rafael             Ontiveros
Noor               Smadi
Nicholas           Rodriguez
Mazin              Husain
Marquise           Malone
Levy               Barrera
Kelvin             Pastores
Justin             Fultz
Joefranz           Oseghale
Jeffrey            Rogers
Hector             Martinez
Ebony              Jennings
David              Horan
Dannery Daniel     Mercedes Molina
Cerise             Wooten
Carlos             Villegas
Brian              Hartong
Ashley             Stewart
Ann                Legaspi
Alicia             Fredericks
Adriel             Lapena
Wilian             Silva Jr
Weslley            Mendes Teodoro
Tsewang            Norbu
Shawn              Carey
Salvador           Vargas
Salvador           Miranda
Robert             Rowton
Robert             Daniels
Omar               Alayahi
Monique            White
Miguel             Garcia
Marcell            Harris
Logan              Grey
Lindsey            Hogan
Johnny             Butler
Joanna             Lopez
Imani              James
Howard             Miller
Evaldo             Martins Jr.
Dilermando         Martins
Diana              Quinones
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 31 of 317


Daniel               Middleton
Chad                 Harris
Castel               Seme
Albert               Williams
Vernell              Arrington
Trung                Vo
Simon                Micael
Scott                Ruffalo
Roseanne             Reid
Robert               Metcalfe
Rita                 Mason
Ricardo              Slyvester
Louis                Co
Lawrence             Benjamin
Kolb                 Lisa
Kimberlee            Rivera
Kevin                Obrien
Justin               Maron
Joshua               Zall
Jorge                Sandoval
Jolene               Belion
Jeff                 Canter
James                Dickerson
Giovanni             Ledesma
Eric                 Caballero
Emmanuel             Yciano
Christian Emmanuel   Russell
Cheryl               Harvey
Atila                Tigges
Andrew               Rodarte
Winston              Foster
Vadim                Amitan
Salvador             Rodriguez
Ryan                 Peterson
Noureddine           Boutissant
Nicole               Smith
Nicholas             Wanjiru
Joseph               Murray
Jose                 Belardo
Gilberto             Rubio
Dorothy              Rudkin
David                Hattaway
Danielle             Dawson
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 32 of 317


Christy             Dorough
Christopher         Hylton
Chris               Traietti
Carlos              Taitano
Brendan             Moriarty
Albert              Tashchian
Adrian              Pyles
Wladinir De Souza   Bridges
Thomas              Wagner
Stanley             Phanor
Robert              Jenkins
Rickey              Briggs
Randy               Nguyen
Marven              Abda
Kennesha            Parker
Edwin               Okhumeode
Edterica            Rockwell
Duperval            Bauchard
Demetria            Palmer
Connor              Menjares
Anthony             Jones
Amar                Almayahi
Victor              Fernandes
Susan               Macleod Laborne
Robert              Waldman
Jacqueline          Brown
Jacob               Cobbinah
Imad                Merhi
Bruce               Holway
Andres              Suarez
Kennard             Moody
Tyra                Jordan
Enayatullah         Erfan
Jonathan            Martinez
Gregory             Wilson
Lorenzo             Hooker Iii
Krystal             Lopez
Jose                Lara
Jason               Blair
James               Taylor
Francisco           Resendiz
Felicia             Lee
Fabio               Acevedo
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 33 of 317


Eddy                Muller
Charlene            Robinson
Antonio             Silva Mora
Wandwasan           Napir
Vibol               Kim
Patricia            Vallejo
Maria               Huerta
Marcos              Colin
Lionel              Clemons
Joleen              Reutlinger
Jazmyn              Beverly
Hakim               Edwards
Deborah             Vasquez
Carnell             Goss
Anita               Armendariz
Amine               Oudouche
Aaron               Rideau
Wegahta             Tafla
Trenton             White
Toi                 Harvey
Ryan                Saunders
Martin              Anyim
Kevin               Dyas
Juan                Duarte
Humberto            Cruz Lucero
Hamzah              Aldwairi
Frederico           Castro
Eugene              Castro
Dayanara            Solorio
David               Marshall
Biniyam             Gebreeyosus
Artur               Manukyan
Arti Ferrera        Roberto Ferrera Romero
Ariel               Holmes
Antonio             Arce
Yasser              Salib
William             Wright Jr
Wilhem              Remy
Tatanisha           Wilson
Steven              Wilson
Sestus              Osakue
Sandra              Garza
Samantha            Defazio
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 34 of 317


Ricot                Chanel
Rafael               Lopez
Pedro                Castro
Nelson               Costa
Nancy                Collins
Michael              Debas
Mary                 Hawkins
Mariela              Gonzalez
Marco                Morataya
Marc                 Robergeau
Mack                 Davis
Laquetta             Moseley
Kristina             Mezzetti
Juan                 Martinez Jr
John                 Shou
James                Morrison
Enoc                 Desantiago
Diva                 De Guzman
Deshawn              Henderson
Deshawn              Beemon
Daniel               Yengle
Benafran             Dias
Abshir               Farah
Tania                Johnson
Steven               Vershay
Stephanie            Ortiz
Sonia                Garcia
Sandra               Galeana
Richard              Dakers
Ralph                Bennette
Rachel               Payares
Quanisha             Hicks
Najia                Jamjoum
Michelle             Davis
Mathew               Garza
Makkah               Tymes
Luz                  Rodriguez
Lemau                Seufale
Jose                 Rayo
Jesus                Volquez
Jeffery              Roberts
Jayshawn             Wilson
James                Brewster
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 35 of 317


Jake                Camboia
Ivonne              Sibrian
Hector              Ramirez
Hakop               Arshakyan
George              Reyes
Donald              Mozzetti
Diana               Douglas
Derick              Kuessan
Bryan               Avrey
Brandon             Lumba
Barbara             Tarver
Valerie             Mitchell
Thierry             Petit
Stevenson           St Hilaire
Silva               Desalez
Shahir              Mohammed
Richard             De Vera
Raymond             Santiago
Rafael              Barrera Gudiel
Rachel              Abdullah
Porche              Scott
Michael Alexander   Gomez
Maureen             Chasson
Matthew             Klein
Latras              Ray
Kevin               Morrison
Juan                Barajas
John                Rayray
Javier              Mota
Henrique            Lobo
Hector              Acaba
Erik                Roya
Eric                Gutierrez
Catherine           Santana
Cartez              Davis
Anthony             Alamillo
Analdy              Vargas
Wilson              Jones
Whitney             Brown
Tyrone              Williams
Tasha               Marriott
Shawn               Jordan
Ruben               Torres
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 36 of 317


Rojelio            Gutierrez
Porscha            Williams
Mohamed            Elnabarawy
Lisa               O'Connor
Lavorance          Diggs
Katina             Morning
Kamau              Maurice
John               Serna
John               Quintero
Joaquin            Martinez
Jennifer           Ashley
Jazmen             Callum
Glenn              Watkins
Enkhnyam           Baljinnyam
Delvin             Jackson
Christopher        Lam
Casey              Thompson
Aykesha            Turner
Zdravko            Borisov
Terran             Williams
Tanisha            Moultrie
Tabitha            Silva
Rosemare           Amaral
Nestor             Cruz
Michelle           Partin
Mehrzad            Nourani
Mario              Mancini
Louis              Jacinthe
Jesse              Floyd
Emmanuel           Pettus
Diane              Basemera
Daniel             Medina
Brian              Williams
Annalisa           Pettus
Tanzing            Tashi
Robert             Iovanne
Lourdes            Campos
Jordan             Fierro
Esther             Rosembert
David              Misch
Aiyana             Franklin
Jean               Delinois
Anthony            Fretty
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 37 of 317


Theresa           Burke
Tashebia          Guyton
Hugo              Reynoso
Michael           Dearn
David             Luangraj
Anthony           Holden
Shane             Durkee
Jose              Urrutia
Jada              Pugh
Giovanna          Henry
David             Rodriguez
Arthur            Jones
Steven            Smith
Samantha          Vivero
Michael           Hoffman
Michael           Hanna
Mary Carmen       Arteaga
Joshua            Contreras
Diane             Bringas
Dennis            Luna
Trannee           Creecy
Quan              Phan
Patrick           Jonathas
Patricia          Gonzalez De Duran
Noel              Herbert
Monique           Session
Michael           Orona
Katrina           Silva
Katina            Humphrey
Jose              Alvarez
Johnny            Wade
Glen              Turner
Gabriel           Galando
Demetrius         Elkins
Andrei            Hershel
Nelson            Servellon
Naiem             Amiri
Mustafa           Gardizi
Morris            Barnes
Mohammed          Adeys
Melvin            Mckenzie
Maxwell           Akpa
Louis             Rodriguez
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 38 of 317


Kurt               Davis
Kudus              Wilson
Keith              Gerhart
Isiaka             Okeowo
Dennis             Gervacio
Demetria           January
Walter             Portillo
Victor             Chime
Ugwa               Oji
Tilbert            Duran
Tenika             Lacebal
Shanell            Johnson
Samuel             Kinsey
Saad               Shoaib
Okechukwu          Afonta
Nicholas           Hamilton
Neil               Lorenzo
Nathaniel          Parrish
Monica             Simmons
Mikee              Rosario
Michael            Beavers
Marsha             Meadors
Laqueta            White
Kiswanna           Patterson
Kevin              Spinelli
Karise             Estell
Joseph             Carter
Jose               Cea Portillo
John               Thomas
Jessica            Lopez
Jesse              Smith
Jelani             Trought
Jean-Luc           Osorio
Jasmine            Wright
Henry              Roa
Gizachew           Abebe
Gilbert            Serrano
Dontijuanette      Patton
Dana               Wilson
Cynthia            Cuffee
Cody               Thanarse
Christopher        Johnson
Christian          Miranda
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 39 of 317


Charlie              Mireles
Cecelia              Wilson
Yasser               Mansour
Trisha               Merriott
Thaydra              Johnese
Tangelia             Williams
Steven               Taylor
Steven               Colangelo
Semi                 Leiwere
Sean                 Lee
Samantha             Stark
Robert               Rhodes
Rita                 Obuchowski
Raquel               Jachetta
Rafael               Caceres
Phineas              Bolden
Ndidi                Nnaji
Marva                Laguerre
Lauren               Prarat
Kaley                Hermoso
Jose                 Edradan
Jennie               Edouard
Jeannette            August
James                Phipps
Jalisa               Ortiz
Jack                 Todd
Gabriel              Stewart
Franklin             Pimentel
Emmanuel             Kibukamusoke
Edher                Chavez
Chris                Washington
Cesar                Valladares
Carol                Malaluan
Tika                 Adhikari
Thomas               Sam
Richie               Pan
Omar                 Sandoval
Nestor               Garcia
Milton               Guinses
Mikayla              Dinkins
Lisa                 Kenney
Limu                 Limu
Joanem               Regis
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 40 of 317


Hansen              Lau
Greg                Lecount
Dino                Ramic
Dewan               Stewart
Dennis              Wilson
Delcy               Dallacosta
Damon               Weathersby
Curt                Karl
Christine           Lane
Carlos              Gonzalez
Brian               Neufang
Beth                Erkul
Berik               Meirkhanov
Antone              Merrill
Anthony             Nutt
Andry               Ortic
Alexander           Almendral
Wintley             Baptiste
William             Bessett
Weder               Marra
Vanessa             Flores
Sharise             Faniel
Samantha            Jellison
Richard             Hernandez
Raphael             Usuomon
Rachel              Echeverria
Nathan              Novello
Myeshia             Dunson
Morris              Fisher
Miles               Hays
Maria               Pacheco
Marc                Stimphard
Luis                Molina
Jonathan            Harper
Jewel               Nortey
Jesus Daniel        Loza
Ignacio             Garcia
Henry               Burden
Helen               Chavez
Esther              Mainuu
Deborah             Cash
Dalia               Canizalez
Cruz                Moreno Andrade
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 41 of 317


Cesar             Llamas
Anthony R.        Johnston
Anthony           Lipscomb
Andrew            Kaikai
Amanda            Marshall
Abderrahmane      Zaidi
William           Strauss
Terry             Haywood
Niyi              Adeniyi
Lawrence          Herman
Josef             Bautista
Jose              Alvarado
John              Malloy
Jackly            Val
Ankara            Scimitar Mendes
Ahmed             Belkabir
Aaron             Sanderlin
Shawn             Williams
Kyle              Barrett
Jose              Blanco
Jean              Marcenat
Efren             Guadamud
Caesar            Angulo
Anthony           Barnes
Willis            Coppola
Sheras            Spahija
Shahab            Khan
Mauricio          Gonzalez Valois
Irwin             Ojeda
Douglas           Edwards
Desmond           Moore
David             Hill
Christopher       Melo
Tad               Zereyhoune
Silvestre         Pena
Roberto           Martinez
Raul              Amesquita
Muaad             Nasher
Louis             Milner
Lilly             Gonzalez
Kamel             Halliche
Jesus             Toledo
Iriving           Cabassa
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 42 of 317


David                Bush
Wayne                Copeland
Regine               Manabat
Ralph                Tresvant
Patricia             Lamando
Narek                Yegoyan
Muzammil             Shafiq
Michele              Williams
Michael              Forman
Isiah                Thompson
Clifford             Guy
Casimiro             Rosas
Alfred               Hsia
Alex                 Abualzalaf
Aastha               Garg
Thelma               Taylor
Tarik                Wilridge
Steven               Williams
Shahram              Shirasb
Selim                Mabrouk
Pedro                Flores
Patricia             Strait - Mcgrath
Nestor               Bonilla
Milciades            Soto
Michelle             Bemis
Latonya              Garbutt
Kathleen             Jones-Tucker
Joselito             Natividad
Jorge                Flores
Jeff                 Sable
James                Oleary
James                Chacon
Heidi                Nunez
Gloria               Frizado
Genet                Walden
Dariyon              Anderson
Cristian             Cruz
Chris                Rance
Alex                 Cooper
Vasile               Petratenco
Steven               Conner
Stanislav            Berlyand
Shawna               Denton- Carollo
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 43 of 317


Sean                Goode
Roger               Belanger
Morgan              Todd
Martin              Muro
Maria               Garcia
Lea                 Gomez
Kevin               Rhodes
Kelly               Dearn
Kahlyn              Smith
Justin              Anderson
Joseph              Kelley
Jorge               Goncalves
Ivan                Ivanov
Iguieldo            Norvil
Fernando            Perez
Efe                 Ewansiha
Douglas             Kennedy
Ariel               Fontes
Abdullah            Karim
Ulises              Borjas
Tiera               Bontemps
Thierry Steve       Jacques
Shannon             Diaz
Robert              Miller
Reggie              Aguiling
Omolayo             Beke
Nancy               Berny
Michael             Akins
Margaret            Vickers
Manish              Chadha
Keith               Neal
Paul Edward         Copeland
Keisha              Alfred
Joseph              Oliver
Jose                Molina
Jon E               Rellis
Eric                Gray
Elgin               Fox
Elder               Bartley
Dara                Ly
Brian               Jolles
Ana                 Morales
Alcindo             Fontes
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 44 of 317


Waylon             Mills
Stephen            Fawehinmi
Robert             Gladden
Pedro              Mejia
Moises             Corea
Michael            Ryan
Melanie            Gillum
Maurice            Mignott
Marguerita         Chenier
Lelandia           Flowers
Larry              Freeman
Kimberly           Green
Keith              Bellevue
Kareem             Washington
Juan               Orozco
Innton             Tagger
Howard             Bennett
Haroun             Debes
Franzier           Redor Casiano
Flaco              Philippe
Donald             Ferry Jr
Decemeil           Dixon
Debra              Moore
David              Adams
Darlene            Young
Danian             Mccully
Catherine          Volz
Carlos             Largaespada
Angelica           Chavez
Adrian             Zamorano
Yira               Arencibia
Victor             Robles
Scott              Ross
Rudolph Navor      Ayala
Roman              Spada
Minoska            Pina Vasquez
Marla              Hernandez
Lindalva           Scardua
Latonya            Ellis
Kevin              Lawlor
Keith              Thomas
Kadon              Auguste
Juan               Barrera
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 45 of 317


Joseph            Delmazzo
Johanna           Romero
Jillian           Parker
Jeffrey           Crapo
Jean              Abilhomme
Isaias            Fagundes
Irineu            Monteiro
Fernando          Huerta
David             White
Christopher       Summers
Brian             Orchard
Bourcicaut        Lucas
Samson            Okundaye
Pierre            Louis
Peterson          Georges
Mark              Castro
Larry             Thompson
Keny              Brea
Jose              De La Torre
Jorge             Santos
Javier            Navarro
Diane             Cordio
Dennis            Marroquin
Dana              Jackson
Corey             Lombardi
Chisa             Du'Brey
Carlos            Mendez
Bismark           Ohemeng
Steven            Gomez
Michelet          Yeye
Tommy             Calderon
Shanisse          Frenchwood
Leonard Chawn     Peete
Wassim            Sahli
Salah             Algabri
Nicole            Clausen
David             Walker
Tyrone            Jones
Michelle          Young
Mario             Orozco
Joshua            Mubuuke
Fane              Rogers
David             Fuller
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 46 of 317


Dagoberto        Alejo
Christie         Dy
Alejandro        Rivera
Adrian           Dhana
Michelle         Vasquez
Jorge            Martinez Jr.
Herbert          Kalibala
Heather          Littles
Angel            Gonzalez
William          Martin
William          Lebron
Jonnesha         Gray
Jason            Weathers
James            Starkey
Inez             Amaya
Esther           Munoz
Elena            Espinoza
Ahmad            Rahimi
Wilfredo         Dungca
Veronica         Covarrubias
Tahsin           Jassim
Stephen          Oyeyemi
Shaun            Birdsong
Sergino          Innocent
Mohammed         Alchuraikhi
Michael          Longoria
Maria            Bennett
Joseph           Partida
John             Reedburg
Jean             Belile
Cheryl           Rhodes
Anthony          Machado
Toikeon          Parham
Titwan           Sebala
Terrence         Sims
Sunday           Inegbenebo
Shannon          Charette
Peter            Yaltanski
Olguen           Hyppolite
Ninim            Lama
Mohammed         Alani
Matthew          Torrey
Mahbub           Chowdhury
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 47 of 317


Lenroy             Cunningham
Georges            Kantabadouno
Geana              Bugnatto
Ernie              Lomelin
Carl               Purifoy
Alicia             Bolton
Yaw                Poku
Yanis              Garcia
Santiago           Ortega
Roshan             Jha
Mohammad           Islam
Kelly              Bottoms
Ivan               Alvarez
Hal                Gooch
Gary               Stone
Fabiano            Macedo
Charles            Young Jr
Bernardo           Vizcarra
Ang                Sherpa
Victor             Cohler
Tijana             Cvetkovic
Robert             Benamor
Magdalena          Pablo- Vasquez
Kiara              Hastings
Kevin              Burries
Julio              Giannobile
Josue              Bonilla
Jimmy              Manzo
Jesse              Arellano
Eduardo            Laval
Daniel James       Blundell
Antonio            Jimenez
Peter              Rubio
Lorrie             Prine
Krystal            Tate
Kossi              Dogbe
John               Litwinsky
Frank              Diniz
Melad              Kest
Valerie            Hoyt
Raed               Elzebda
Manny              Morad
Zionne             Kowlessar
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 48 of 317


Wayne                Torrisi
Omar                 Gonzales
Mario                Mejia Tapia
Joseph               Kang
Bakari               Wells
Sirgio               Vega
Sierra               Cannon
Shirley              Quinto
Quinton              Jones
Oscar                Janssen
Kevin                Garcia
Karen                Riley- Brown
Jose                 Rodriguez
Joe                  Sanchez
Jeysen               Delgado
Basudev              Thapa
Alexander            Quintero
Willie               Smith
Toby                 Stafford
Sonia                Morales De Vejar
Shaun                Anderson
Santiago             Usma
Michael              Deloney
Matthew              Moore
Matthew              Fink
Kenitra              Love
Karanja              Anderson
Jawana               Smith
Hovsep               Asatryan
David                Sekundayo
Christian            Payne
Chere                Williams
Charles              Karugu
Adam                 Haido
Yosef                Kasse
Shawn                Mcmanus
Shakara              Jackson
Lucas                Rosa Guimaraes
Joya                 Doran
Joseph               Payne
Jolean               Cruz
Jean                 Laforest
James                Pierre
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 49 of 317


Freddie           Martin Sr.
Fahiem            Faiyaz
Elaine            Hunter
Christopher       Solis
Carlos            Mejias
Angel             Arevalo
Alvaro            Perez
Ahmere            Owens
Teresa            Szeto
Teresa            Evans
Sean              Veroni
Romeo             Santos
Rahul             Kankanala
Norman            Zuckerman
Nasibolah         Ziyarmal
Myfhawna          Bryant
Mohammad          Ibrahim
Midemson          Termitus
Maximillian       Jones
Maurice           Caldwell
Marlena           Ripley
Lauren            Carter
Juston            Starks
Joshua            Pierson
Jose              Andrade
Jason             Chang
Ezra              King
Eddie             Collier
Claudio           Gonzalez
Charles           Cook
Benjamin          Jones
Alfred            Ozil
Alexander         Layog
Ahmad Shakib      Sabir
Abel              Ibarra
Shikya            Johnson
Nantu             Khan
Michael           Martin
Melvin            Bastardo
Lisa              Molino
Lawrynce          Wallace
Juan Carlos       Vizcaino
Jenny             Musto
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 50 of 317


Corey                 Carlson
Cody                  Dinsmore
Brian                 Marsh
Brandon               Featherstone
Billy                 Times
Ana                   Kayas
Warren                Curry
Virginia              Clark
Raymonde              Mcnally
Rajinder              Sandhu
Lester                Dozier
Karletha              Mccowan
Jonathan              Hines
Jason                 Kelley
Hugo                  Pineda
Franklin              Leyva
Chris                 Poindexter
Bryan                 Fife
Anibal                Valentin
Ana                   Ortiz
Allen                 Bolden
Abdelkrim             Nadar
Valentino             Gonzales
Tabitha               Retana
Summer                Reed
St Fleur              Jean Baptiste
Otis                  Lewis
Nahstaskia            Gibson
Matthew               Marquez
Martin                Ledezma
Marisela              Sandoval
Jayson                Alfonso
James                 Selden
Irvin                 Derington
Francisco             Nunez
Dutta                 Hailemariam
Dikran                Abkarian
Chris                 Collotta
Bryan                 Donelin
Brian                 Pastor
Brenda                Gutierrez
Andre                 Martin
Albert                Farhadi
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 51 of 317


Yulisca            Calzado
Tercio             Campos
Ricky              Tep
Pierre             Lundy
Oscar              Parada
Mackenzy           Debrosse
Lyndon             Licudine
Llavar             Hind
Lila               Manyweather
Joshua             Brown
Jamar              Choyce
Edgardo            Salgado
Derek              Mensah
Damon              Blanco
Anthony            Delgado
Arthur             George
Tabitha            Rivera-Ross
Sami               Nagi
Pierrot            Simeon
Temeka             Mckenith
David              Calderon
Bobby              Wright
Rafael             Araujo
Jesse              Watland
Jamie              Brassill
Heleen             Harrington
Hector             Corrales
Hanna              Haas
Hain               Chavez
Erick              Avalos
Dennis             Hairston
Christopher        Watson
Brooke             Dettman
Shir               Mangal
Kenesha            Ballard
Kalvin             Carter
Juliene            Daniels
Joseph             Albert
Jose A             Garcia
Jered              Ratliff
James              Sherman
Grigori            Hakobyan
Fredy              Palacio
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 52 of 317


Frances               Alvarez
Daniel                Navarro
Wech                  Alexandre
Roger                 Velasquez
Nevelyn               Williams
Minh                  Nguyen
Melissa               Oronos
Manuel                Gomes
Lyle                  Rankins
Lisa                  Boisseau
Liane                 Jamison
Kevin                 Campbell
Kenneth               Towner
Kehonia               Vick
Juan Jose             Rivas Nolasco
Juan                  Perez
Jose                  Villegas Torres
Jimmie                Craney
Isiah                 Harbor
Esther                Rios
Dolores               Vasquez
Chris                 Chavers
Chandra               Franklin
Byron                 Davis
Aaron                 Maldonado
Virginia              Cook
Tristan               Johnson
Theresa               Payne
Richard               Wells
Richard               Gill
Mirinda               Shafer
Michella              Wall
Michael               O'Brien
Matthew               Izaguirre
Kin Phan              Wender Campos Gomes
John                  King
Jigme                 Dorjee
Jean                  Vante
Jacqueline            Contreras
Fausto                Santana
Edmond                Ward
Brandon               Carr
Ahmyna                Xrussell
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 53 of 317


Abdulelah           Elmalli
Steven              Simpson
Pablo               Ortiz
Olaleye             Abioro
Nicole              Lopez
Melinda             Salazar
Mark                Stevens
Maria G             Mendoza
Lejon               Stewart
Jovanny             Valencia
Johnielle           Dupart
James               Johnson
James               Dediego
Horacio             Escobar
Geudy               Sanchez
Eduardo             Paguirigan
Ebony               Cage
Collins             Mcculley
Carolyn             Curiel
Arthur              Jackson
Ahmad               Sabir
Abigail             Muniz
Abdul               Adam
Zachary             Bolden
Victor              Moscoso
Vernon              Williams
Travis              Dale
Ronald              Harrison
Richard             Johnson
Rachel              Brown
Prosper             Seide
Pierre Wilson       Jean Louis
Patrick             Belizaire
Nicole              Jackson
Ngodup              Paljor
Mohammad            Hadi
Marc                Rhuma
Malek               Algahim
Lula                Perkins
Louis               Galindo
Laurena             Yarbrough
Kachina             Handy
Juan                Velasco
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 54 of 317


Juan               Badillo
Joseph             Arreola
Jose Adrian        Juarez Jr
Jesse              Wallace
Jenish             Ulloa
Jeffrey            Taylor
Jaimi              Richard
Harrison           Ingels
Habbi              Cherrie
Gretta             Moncina
Enrique            Flores
Edward             Henry
Daniel             Rosales
Daniel             Berry
Damon              Nguse Tsegay
Cheronne           Newborn
Carrie             Snipes
Brian              Rangel Medina
Brian              Adams
Brett              Sampson
Binh               Tran
Antonio            Pereira
Angela             Kumar
Amalia             Rodriguez
Alvin              Fields
Alfredo            Garcia
Washington         Okechi
Victoria           Holguin
Shaleena           Harbans
Santo              Romero
Roger              Mccarthy
Robert             Judd
Robert             Bascherini
Pualani            Sayson
Peter              Hou
Patrizio           Damato
Omar               Hilal
Nersonn            Justine
Nasir Ahmad        Sediqi
Mike               Alvarado
Melody             Jones
Maurice            Martin
Marlon             Moorer
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 55 of 317


Marcus                Ruth
Louis                 White
Laura                 Carr
Kevin                 Ryczek
Jose                  Vega
Jonathan              Gutierrez
John                  Gutowski
Joao                  Monteirodepina
Jeffrey               Johnson
James                 Baptista
Humberto              Hernandez
Ha                    Pham
Gerald                King
Evelyn                Serrano
Eugene                Anderson
Elisa                 Stroffolino
Edwin                 Potts
Charles               Facey
Brian                 Talavera
Bobby                 Mendiola
Banipal               Gevargiz
Andrew                Ambriz
Yesenia               Aquino
Suzann                Smith
Jean                  Dorestant
Jason                 Perlman
Ephrem                Mirach
Diana                 Martinez
Christin              Price
Anand                 Lachman
Scott                 Sullivan
Pius                  Oboh
Phaedra               Udor
Laurence E            Ashford Jr
Jose                  Binet
John                  Sanderson
Jean                  Patrice Cassamagor
Garry                 Robinson
Cesar                 Macias
Bryan                 Muenzner
Argenirlen            Souza
Vanessa               Pulecio
Michael               Mendes
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 56 of 317


Keith                Escher
Alan                 Marchesini
Zarrinnah            Al-Amin
Sebastian            Lumsey
Manuel               Godoy
Henri                Perez
Gurvinder            Kumar
David                Khan
Bilgehan             Yilmaz
Robert               Lopez
Adrian               Navarrete
Frederick            Arak
Hamzah               Ssali
Adilson              Oliveira
Cleo                 Thomas
Kevin                Barnes
Beverly              Stiggs
Vincent              Riley
Nicolas              Arroyo
Nelly                Platero
Miguel               Balunsat
Loleta               Brown
Jordan               Hassim
Charles              Loukeris
Wesner               Joseph
Roy                  Challenger
Rodolfo              Flores
Richard              Lamonica
Lina                 Hall
Kathleen             Burgess
Juan                 Barrera
Johnathan            Ashley
Jean                 Plymouth
Dorothy              Aguilar
Domenic              Brangiforte
Dina                 Williams
Charles              Hill
Antonio              Vargas
Andre                Warbis
Yoseph               Chernet
Steven               Alvarado
Siupeli              Letatau
Peter                Duguay
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 57 of 317


Michael             Molina
John                Fortenberry
Jarrin              Mitchell
Gustavo             Moraes
Emmanuel            Omoregie
Charles             Coffey
Amos                Pierresaint
Amiel               Mayo
Alhaji              Kamara
Wilber              Garcia
Todd                Brennan
Tiffanie            Terrell
Thomas              Garcia
Steven              Jones
Richard             Serrano
Rhonda              Smith
Obioma              Okerekeugo
Nick                Valencia
Neema               Sonam
Mijoi               Reed
Michael             Vitale
Melyssa             Centeno
Mehrepab            Gebreysus
Marissa             Munafo
Manuel              Montijo
Kyle                Bergstedt
Junior              Moscoso
Juan                Lopez
Juan                Andino
Jose                Lagares
Jeffrey             Edward Marshall
Javed               Fazelyar
Jason               Cordova
James               Green
Elliott             Kim
Edison              Egalite Garcia
Desi                Velasquez
Daniel              Reyes
Chase               Tayor
Angel               Santiago
Yves                Noncent
Warren              Watson
Waled               Elsayed
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 58 of 317


Vincent               Buttaro
Sanjesh               Prasad
Sabino                Cardoso
Ryan                  Barbour
Ronald                Zuniga
Oscar                 Garcia
Nathaly               Zambrana
Mark                  Darling
Jose                  Rangel
Jose                  Nunez
Jonathan              Jackson
Jesus                 Lucero
James                 Sowell
James                 Noncent
Greg                  Peeplez
Greg                  Leverone
Gary                  Payer
Fred                  Mcquater
Eunice                Gamadeku
Emmanuel              Okoro
Emily                 Franklin
Devin                 Tolbert
Daniel                Smith
Cristina              Arellano
Carl                  Silva
Ari                   Mcdonald
Ara                   Bondarenko
Alexandria            Caton
Adrian                Hines
Aaron                 Mcintyre
Wadson                Espindola
Stephen               Osei Wusu
Sherrett              Walker
Sean                  Williamson
Salvador              Guerrero
Raymond               Vance
Quincy                Billops
Queyanna              King
Miya                  Moton
Kabir                 Mozhda
Jonathan              Bromley
John                  Wilcox
Jessica               Vitt
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 59 of 317


Jerry              Ogans
Jennie             Guzman
Jean               Recis
Jasiri             Blake
Jacob              Huey Correa
Ivan               Ramos
Diego              Flores
Clyde              Collins
Chris              Higuera
Bo                 Zhou
Alejandro          Fernandez
Stephen            Vento
Sean               Salvi
Santos             Chavez
Sanjay             Mani
Sagena             Shaba
Qiamuddin          Safi
Omari              Bell
Neil               Cameron
Mitchell           Wojtasinski
Michael Andrew     Williams
Melissa            Gonzales
Mary               Heads
Martin             Tovmasyan
Kendi              Ramirez
Joseph             Bettencourt
Jordan             Thomas
Johnnie            Phillips
Jennifer           Hernandez
Gamlet             Tovmasyan
Fredy              Razo
Edward             Chamorro
Denny              Parada
Denise Hansen      Sabal
Clay               Go
Calvin             Wharton
Basheer            Alawdi
Ardra              Lee
Victor             Luna
Sophia             Vorias
Richard            Leandro
Paul               Leblanc
Muhammad           Johanni
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 60 of 317


Michelle           Fournier
Manuel             Carrasco
Lewis              Shaw
Keny               Petit-Frere
Juan Jose          Santana
Jon                Konrad
John               Azzolina
Ilene              Wilgoren- Deane
Benjamin           Ramirez
Anton              Sventsitski
Ajahana            Hall
Timothy            Bates
Bernardo           Sanchez
Gilberto Ramon     Preciado
Travis             Siflinger
Sevuloni           Ratabumusu
Renato             Gouveia
Reginald           Cheryne
Olu                Inegbeje
Ninoska            Martinez
Nafiu              Oyeladun
Joseph             Wilson
Francine           Milner
Felrobert          Casipe
Anthony            Atkinson
Angelica           Gutierrez
Alexis             Locastro
Niles              Watson
Marquise           Baptiste
Hunter             Brawley
Herman             Ochoa
Anna               Rios
Shaun              Daniels
Scott              Spencer
Samuel             Woldemariam
Ramiz              Kohi
Oscar              Flores
Myonshe Lamar      Robinson
Moise              Laurent
Mark               Burhoe
Justin             Connelly
Jose Martin        Gallardo
Jason              Garnett
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 61 of 317


Gregory              Washington
Gerard               Miranda
Frero                Dorval
Ebenezer             Luna
Daniel               Yordanov
Alex                 Woldemariam
Tierra               Talbert
Stacy                Cantu
Sharon               Drake
Quang                Nguyen
Molly                Sanderson
Marcus               Williams
Luscious             Frost
Joseph               Man
Jose                 Gutierrez
Jeff                 Little
Hope                 Turk
Eugene               Whittaker
Dennis               Recer
Deaundre             Rash
Darlene              Duran
Brenda               Sarinana
Andrea               Harris
Abbie                Detweiler
Vincent              Jimenez
Timothy              Rivera
Thomas               Jennings
Teresa               Davis
Sultan               Mcbride
Sherra               Anderson
Rodney               Bolding
Richard              Jackson
Ramon                Segarra
Ojay                 Savet
Octavio              Martinez
Monet                Allen
Moises               Hurtado
Marcus               Smith
Luis                 Vargas
Larry                Slocum
Kristofer            Rodriguez
Kendel I.            Kahsu
Katana               Jackson
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 62 of 317


Jose                Delao
John                Murrieta
John                Hayes
Jimmie              Irby
Jesus               Ignacio Nunez
Jerrod              Blair
Jason               Dulle
James               Erti
Hidayat             Ullah
Frank               Anderson
Esteban             Lizarraga
Erika               Marks
Enid                Pizarro
Elisha              Valerio - Goulet
Eddy                Jones
Diana Michelle      Harper
Clifford Z          Purify
Clarence            Bradsher
Cameron             Hoskin
Caleb               Craig
Andrea              Stuart
Aamar               Blair
Yvelise             Jacques
Will                Clark
Stanley             Mroczkowski
Semihou             Iloupe
Rodney              Alcindor
Reginald            Luck
Rachel              Thompson
Pierre              Remy
Patti               Carter
Mickie              Vargas
Michelle            Lane
Matt                Michiel
Luis                Hernandez
Lashay              Escandon
Larry               Brown
La Reese            Stitts Hunt
Juliano             Noel
Jonhathan           Ramos
James               Powell
James               Hightower
Jahayra Hernandez   Russell Thornton
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 63 of 317


Gawaine              Vaughn
Frank                Ramirez
Enrique              Santana
Ebon                 Worland
Dominic              Mastrangleo
David                Stamm
Darrell              Wesson
Darby                Faulkner
Carlton              Satchell
Carlos               Cueva
Brandon              Mendez
April                Owens
Anthony              Titus
Anthony              Edokpa
Allen                Harris
Aefoisia             Ae
Tiffany              Williams
Sabrina              Gomez
Roy                  Sumrall
Priscilla            Sarabia
Miguel               Perez
Luis                 Meza-Valencia
Laura                Blakeney
Juan                 Alejandre
Johnie               Allen
Joel                 Fletes
Jerome               Crafton
Jennifer             Tiger
Ian                  Maissen
Gregory              Delrosario
Felipe               Rosas
Ericka               Lesley
Diana                Langston
Deondre              Kennard
Carl                 Fontenot
Brian                Ross
Bounlong             Roungreuang
Au                   Nguyen
Alicia               Holmes
Alexander            Avilez
Achille              Cesaire
Robert               Flores
Prince               Rogers
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 64 of 317


Precious             Dungey
Miles                Valor
Marco                Martinez
Luis                 Lopez
Kevin                Martinez
Jordan               Thomas
Joel                 Sosa
Dawen                Tsien
Christian            Capulli
Buteau               Dorney
Arthur               Clifford
Amber                Yale
Adrian               Ripoyla
Widerson             Tondreau
Samvir               Cortez
Rayshawn             Clarke
Leroy                Elzy
Juan                 Reyes
Jennifer             Buback
Jason                Kulins
Christian            Matias
Alberto              Haggett
Stephanie            Forrester
Saul                 Contreras Alvarez
Randall              Talancy
Philipe              Moura
Akram                Alkhulaidi
Miguel               Deras
Prospero             Fernando
Nicole               Wilson
Michael              Luo
Maksim               Mironov
Kamasu               Livingston
Jose                 David Ayala
Jonathan             Root
Eldor                Togaymurotov
Edward               Cruz
Darryl               Sims
Cergio               Urena
Brice                Pendergraff
Aisha                Bernard
Adana                Sumrall
Sidney               Glick
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 65 of 317


Shannon               Cobb
Seyed                 Matoofi
Ryan                  Schroder
Robert                Marks
Paul                  Alvarez
London                Crawford
Donte                 Summerville
Brehan                Negewo
Veronica              Borunda
Vera                  Wilson
Shaandreia            Gilmore
Racquel               Vega
Pierre                Lefeige
Nathan                Arcelay
Najat                 Oshana
Mariama               Jalloh
Marc                  Mcwilliams
Javier                Rojo
Itagia                Meleah
Elbert                Dixon
Davaughn              Bennett
Chris                 Ostos
Brandon               Braziel
Antonia               Phillips
Acton                 Lezama
Abraham               Contreras
Willie                Samuel
Swee                  Chew
Shahbaz               Tariq
Paea                  Hasoka
Marlon                Moore
Mario                 Adurias
Leo                   Austin
Jerod                 Joseph
James                 Conlin
David                 Linehan
Christine             Cabrera
Brian                 Epps
Alesia                Vasquez
Zachary               Tomasz
Tamika                Green
Tamara                Keene
Suliana               Teo
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 66 of 317


Steve              Valencia
Sohib              Elmahgub
Shareef            Muhammad
Scott              Williams
Ruthie             Montgomery
Ruby               Carlos
Rosa Marili        Castillo Mejia
Paul               Roseli
Paul               Robinson
Paul               Murray
Pablo              Rubio
Max                Charron
Mary               Stoker
Manuel             Gonzalez
Malik              Pumphrey
Luis               Hilario
Kim                Monday
Kenneth            Murray
Katuskia           Echeyarria
Katrina            Gonsalves
Joseph             Douglas
Jean               Karger
Jazzie             Delacruz
James              Garbutt
Isaac              Tanner
Harry              Moya
Forrest            Fykes
Elicia             Frank
Ehinoma            Asoro
Christopher        Teixeira
Carlos             Castro
Brian              Donohoe
Brenda             Warren
Ayodeji            Ogundele
Allen              Hayes
Alicia             Serrano
Akber              Ali
Yarad              Gebregiorgis
Victor             Aguirre
Rony               Philogene
Robby              Kincaid
Paul               Stadler
Josue              Vega
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 67 of 317


Jose              Morales
Jose              Fontanez
Edward            Enos
Delawrence        Grant
Dejhontai         Banks
Carlos            Torres
Camille           Mallari
Andrew            Witunsky
Andre             Merced
Aaron             Ghiringhelli
Zemen             Gebremariam
Zakaria           Taleb
Willie            Leach
Vladimir          Francois
Sonya             Fuentes
Shaib             Banipal
Petros            Takele
Oscar             Ramirez
Miranda           Maruri
Michelle          Williams
Merisa            Marrero
Julio             Hernandez
James             Guy
Jacques           Abboud
Helton            Eirassol
Gina              Genovese
Gatheree          Whitaker
Deborah           Lyons
Daniel            Pyatt
Cory              Dove
Clifton           Gosse
Bryan             Galanos
Audrey            Beckwith
Anatoliy          Brichkov
Adrian            Alvarez
Vashish           Singh
Thomas            Couillard
Robert            Rosano
Paulo             Dias
Paking            Pierre
Miomir            Beltram
Michelle          Abrams
Michael           Truong
              Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 68 of 317


Medhanie               Esfamihael
Maria                  Zuniga
Marcio                 Freitas
Leslie                 Edwards
Lawrence               Barton
Jorge                  Palomino
Jehol                  Jeanniton
James                  Richards
James                  Falco
Hilda                  Gonzalez
George                 Gonzales
Gabrielle              Warnick
Gabriel                Oriereasiunu
Christianna            Ashley
Chinedu                Ihejiere
Aramis                 Tuason
Alma                   Valles
Alesander              Garcia
William                Wesley
Valerie                Moses
Tyri                   Brown
Ruth                   Hines
Olendini               Paul
Nilson                 Pereira
Michael                Timmons
Leonardo               Cervantes
Kudra                  Kisubi
Khouri                 Bailey
Herivelton             Ramos
Hayes                  Mcmillan
Guyboyson              Dorcely
Elijah                 Abraham
Armani                 Ward
Anthony                Ngari
Ayatte                 Attia
Ahmad                  Seyar
Paul                   Johnson
Maximillian            Ross
Abdizaz                Mao
Jacob                  Serban
Farid                  Ahmad
Edwin                  Solorzano
David                  Canlas
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 69 of 317


William              Zeier
Juan                 Reese
John                 Kirwan
Cecilia              Ballesteros
Alyjha               Tauscher
Victor               Vargas
Shelley              Itelson
Selina               Lopez
Radeepa              Kiribathgala
Nathan               Guice
Lewis                Brown
Jarrell              Brown
Jacob                Carr
Francisco            Segovia
Briana               Wilson-Latimore
Abdul                Raouf
Wilfrid              Bonnane
Tomas                Gutauskas
Raymond              Pejoro
Misael               Cepeda
Michael              Spano
Marlon               Mitchell
Latisha              Holland
Justin               Williams
Juliana              Torres
Jose                 Aguilar
John                 Anthony
George               Frimpong
Carlos               Espinosa
Arien                Monti
Anthony              Jenkins
Adrian               Mendoza Galvan
Willie               Walker
Vicente              Ramos
Roslyn               Coffee
Rodriguez            Lewis
Robert               Plummer
Robert               Pedrosa
Riley                Lewis
Pierre               El-Dahr
Patrice              Williams
Michelle             Spencer
Mia                  Groves
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 70 of 317


Marissa            Rulloda
Lawrence           Richardson
Laurence           Superville
Krystal            Nichols
Kimberly           Tower
Ka                 Chun Chu
Jose               Minero
Jonathan           Perez
Joao               Rodrigues Sr.
Jezabell           Mendoza
Jamie              Salas Jr
Jabran             Ben Hmida
Fanisha            Myers
Erick              Ayala
Enrique            Sanchez
Donald             Cathey
Derrell            Bennett
David              Rayford
David              Mcdaniels
Chauntay           Bovell
Carolyn            Whiley
William            Lowell
Tammy              Geer
Tameem             Azad
Ratinder           Gill
Paulo Cazar        Almeida
Marcus             Miller
Manuel             Corao
Luis               Legorreta
La Shawnda         King
Kizuwanda          Hubbard
Ketra              Tatum
John               Vargas
Jesus              Bernas
Jeffrey            Ralph
Yvette             Lozano
Dulguun            Enkhtsogoo
Denice             Fernandez
David              Taylor
Daniel             Joseph
Daniel             Crowe
Dajon              Smith
Brian              Bettencourt
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 71 of 317


Bernondie            Bazne
William              Adames
Verbi                Villadelgado
Toni                 Zoghayb
Taliye               Mohamud
Sean                 Currenton
Rafael               Rodriguez
Pedro                Perez
Oney                 Murguia
Nelio                Clergeau
Mark                 Gregory
Marco                Gomez
Jose Luis            Yengle
Joel                 Acevedo
Javier               Rubio
Gregory              Miranda
Gayle                Robinson
Brian                Bateman
Anas                 Ryadi
William              Sansone
Wilber               Linares
Tirzah               Dunbar
Timmy                Hudson
Thomas               Carromero
Shadrach             Gbolonyo
Sammy                Hernandez
Rodney               Sanford
Raj                  Mahimtura
Phylicia             Hill
Luiz                 Dester
La Don               Cline
Krista               Brennan
Kirubel              Tafese
Joshua               Johnson
Jordan               Nieves
John                 Karam
Jamori               Wallace
Fransiyu             Saint Valliere
Edward               Byron
Decina               Funches
Deandre              Cox
Darrius              Garrett
Cristobal            Alcorta
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 72 of 317


Cesar                 Flores
Arturo                Ramos
Angelique             Sledge
Yusef                 Demetrius
Tiffany               Winters
Samuel                Cosipuma
Natnael               Biaven
Maurice L.            Maxwell
Marcena               Mitchell Miller
Jimmy                 Noel
Gerardo               Manrique- Ramirez
George                Dawoud
Ernie                 Tajada
Erika                 Tsipouras
David                 Gyewu
Daniel                Alvarez
Corina                Lyttle
Chantal               Starbard
Celina                Quimiro
Cathleen              Lawlor
Louis                 Smith
Jabarti               Agane
Dierhem               Alomaisi
Colby                 Dancy-Chandler
Tyrone                Mc Kinnon
Sasha                 Washington
Yophtahe              Endale
Joseph                Noriega
Adrienne              Williams
Sean                  Draper
Ronald                Coleman
Kosal                 Nhin
Kejon                 Askew
Brenton               Attaway
Luciano               Morales
Konstancia            Milova
Joseph                Stevens
Joseph                Johnson
James                 Touhey
Hipolito              Vargas
Daniel                Moreno
Chin                  Pang
Anteneh               Ayele
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 73 of 317


Ali                  Irdem
Tracy                Williams
Steven               Bowles
Paul                 Miranda
Jose                 Camacho
Joao                 De Pinea
Jeff                 Amazan
James                Mangiero
Iqbal                Singh
Carl                 Berges
Brietta              Holliman
Augustine            Ramos
Andrew               Cooper
Alfred               Castaneda
Prentice             Brown
Omer                 Diab
Muriel               Sherls
David                Pitts
Dale                 Dewitt
Abdoul               Kone
Wayne                Kasilowski
Surjit               Singh
Ola                  Fields
Muzammil             Shaikh
Micah                Dulan
Lorelei              Hunter
James                Valdez
Ifeanyi              Lator
Carl                 Blain
Audrina              Falcone
Randy                Franklin
Mohamed              Mandour
Madhu                Santos
Jesse                Finamore
Felicita             Muller
Edward               Compere
Donald               Phipps
Dana                 Nichols
Benigno              Del Castillo
Sherwin              Williams
Ruben                Porras
Omar                 Garcia
Margot               Wampler
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 74 of 317


Junior              Joseph
John                Valadez
Iana                Bach
Hakim               Boyles
Denise              Moore
Brenda              Andrus
Anthony             Scott
Terrance            Leota
Kellie              Argueta
Jesse               Mzee
Eric                Keller
Brucenel            Mompremier
Angelik             Walters
Toddye              Anderson - Alfred
Sergio              Toledo
Tony                Chen
Sayed Ali Reza      Kazemi
Joel                Fraser
Everett             Lane
Balazs              Ivanfi
Armand              Zimmerman
Venetta             Clepper
Taquilla            Stewart
Lakiesha            Humphrey
Kenneth             Durham Sr
Kelsea              Pierce
Gerald              Pini Jr
Christian           Barboza
Yesena              De La Cerda
Taiesha             Olivier
Mark                Greenspun
Mario               Montos
Luis A.             Vargas
Kassam              Alawi
Joseph              Taneo
Jamila              Burton
Gretchen            Agosto
Erik                Fiallos
Erick               Castro
Deandre             Banks
David               Olson
Daniel              Panagos
Chahine             Bourdouane
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 75 of 317


Ronald                Joseph
Robert                Gutierrez
Rafael                Collado
Philip                De Guzman
Manuel                Rodriguez
Julia                 Trujillo
Dominic               Garrett
Desiray               Knox
Danielle              Davis
Anton                 Fisher
Amaliya               Weisler
Vianco                Aikens
Richard               Abankwah
Peter                 Michno
Paige                 Hall
Lindsay               Michonski
Larbi                 Hadidi
Kelvyn                Duran
Isiah                 Lewis
Briaun                Hamm
Andrew                Loeser
Altagracia            Lorenzo
Yesenia               Sanchez
Ronald                Romano
Monique               Hicks
Mack                  Warren
Jessica               Renobato
Gino                  Gorrichategui
Brandon               Amey
Angela                Salvato
William               Waller I I
Treg                  Moore
Richard               Moleti
Richard               Bautista
Lucero                Barajas
Lori                  Muzquiz
Juancho               Andres
Guillermo             Villa
Gabriel               Lopez
Edward                Brooks
Dmitry                Kim
Coshia                Mcnair
Beatriz               Avendano
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 76 of 317


Alejando           Disla
Zezito             Alves
Yvette             Magana
Nabil              Choubane
Mark               Monez
Janil E            Santos
Elmer E            Velasco
Deyves             Fils'Aime
Amanda             Emerson
Kiana              Davis
Karentessie        Pasion
Jonathan           Hurren
Daniel             Fokuo
Carla              Norman
Roberto            Rangel
Michael            Morris
Kevin              Vaughn
Josh               Brennecke
Gary               Rutkowski
Ansar              Taylor
Terion             Rucker
Stephanie          Miller
Sally              Villanueva
Rosalyn            Jackson
Rodney             Noel
Robert             Farias
Oluwafunmi         Adejobi
Michelle           Memnon
Ife                James
Hope               Crivello
Gwenetta           Wiley
Eva                Lujano
Demariess          Wright
Crystal            Vann
Christina          Mallozzi
Tarek              Salem
Shawntail          Mc Laurin
Sharene            Termini
Queen              Blake
Odemar             Deaguiar
Marvin             Jackson
Luis               Robles
Joseph             Gutierrez
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 77 of 317


Jody                 Mena-Ancheta
Jamie                Reeves
Gertrude             Johnson
Francis              Leal
Candance             Miller
Arnold               Pangalilingan
Anthony              Wells
Altisha              Bowman
Victor               Rivas
Tremayne             Granberry
Tracy                Slocum
Thomas               Perales
Sandeep              Gidda
Samm                 Avitia
Monique              Alexander
Mariela              Covarrubias
Lamont               Lynch
Kimberley            Greene
Jose                 Robles
Janae                Frazier
Jacob                Chavis
Jack                 Sanchez
Erica                Alexander
Derrick              Boyd
Cristian             Polanco
Corsell              Blair
Calvin               Simmons
Bessie               Clark
Ahmed                Almoraissi
Sharleen             Ignacio
Robbie               Thomasson
Michelle             Amador
Michael              Acker
Martin               Resenike
Maikon               Santos
Lisette              Albert
Larry                Gurevitz
Khalid               Ghomari
Keith                Henderson
Jose                 Mendes
Jonathan             Hurst
John                 King
Jitesh               Narayan
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 78 of 317


Jennyfer              Charles-Dubique
Jennifer              English
James                 Vaughn
Hinry                 Joseph
Fatuma                Nakanwagi
Emmanuel              Tawiah
Dennis                Redmond
Delvin                Salomon
David                 Omotosho
Dashpinder            Gill
Darren                Wilkinson
Candace               Torres
Asiman                Babayev
Alan                  Selden
Yousuf                Samanter
William               Dunn
Waylon                Sigman
Victor                Tanwani
Tino                  Martinez
Steve                 Clay
Manuela               Dasilveira
Lisa                  Ponce
Kathleen              Hufa
Joshua                Gilbert
Joseph                Kemp
John                  Bartley
Jodi                  Sparks
Jocenel               Alouidor
Jarone                Nash
Hudson                Cavalcanti
Hasina                Ahmadi
Evelyn                Vargas
Esmeralda             Balcazar
Driss                 Sene
Dharma                Kc
Constance             Richardson
Clifton               Bonnet
Christian             Alvarez
Ariste                Pierre
Ariba                 Alston-Williams
Andrew                Oliveri
Andrew                Ocon
Ana                   Neri
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 79 of 317


Wilearl              Pickens
Tony                 Tucker
Shawn                Hovey
Rasun                Eguavon
Nestor               Martija
Michael              Swartz
Michael              Sanchez
Marvin               Lopez
Lateesha             Perkins
Kyoung               Cropley
Kenneth              Barnes
Julio                Garcia
Joe                  Hernandez
Jesus                Benitez
Jamean               Ward
Jainan               Singh
Fon                  Anye
Ferdinand            Soliman
Edwin                Calderon
Darren               Wendland
Damon                Knox
Clayton              Pajonotti
Ashanta              Johnson
Armand               Smith
Adam                 Wong
William              Phebus
Sylvester            Nicholas
Sharron              Gilmore
Rajesh               Dwarika
Philip               Caluya
Peter                Aransky
Nde                  Tabufor
Miguel               Gastinell
Michael              Herrera
Jose                 Suero
Jean                 Charles
Holly                St. James
Gifty                Mansaray
Donte                Dobbins
Dominique            Jean
Domingos             Cardoso
Walter               Rodriguez
Susan                Akin
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 80 of 317


Luis               Aqudelo
Evan               Law
Edson              Dascy
Kelvin             Estrada
Jeremy             Rogers
Daniel E           Wheeler
Sergio             Castellanos
Sagar              Shrestha
Ricardo            Ruvalcaba
Oscar Miguel       Gonzalez
Norene             Rhoads
Nicholas           Krywokulsky
Michelle           Campos
Lakesh             Singh
Edward             Machado
Basil              Sagmit
Abdullah           Ahmed
Ryan               Mckinney
Randall            Marquez
Moises             Zapata
Mohsin             Abdallah
Marcos             Ortiz
Lisa               Englent
Ladrick            Dawkins
Kyle               Brown
Joy                Green
Eric               Pennington
Denai              Stewart
Samuel             Gorden
Rachael            Baum
Melvin             Kenney
Leanna             Gonzales
Jeanine            Barry
Emmanuel           Howard
Daniel             Smart
Daniel             Arias
Victor             Gray
Thomas             Corry
Shelly             Conte
Rita               Johnson
Rhonda             Johnson
Ramon              Gomez
Nicole             Davis
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 81 of 317


Narvette S            Lewis
Melissa               Guffy
Lenny                 Welch
Florence              Owens
Danielle              Solorio
Daniel                Vargas
Carlos                Espinoza
Alexander             Then
Wesley                Laforest
Torrell               Henderson
Todd                  Dees
Thind                 Manginger
Shavar                Smith
Phenion               Turnipseed
Oswald                Ramos
Michael               Ciulla
Maria                 Rosa
Margaret              Troxclair
Kathyrina             Foster
John                  Benjamin
Jermaine              Carter
Jeanne                Sakai
Jamie                 Elliott
James                 Oller
Gustavo               Saenz
Felix                 Gonzalez-Vargas
Ashneel               Singh
Adera                 Hanna
Tony                  Ramos
Rudy                  Botello
Radhaysa              Castro
Patrick               Chan
Oguzhan               Ozkan
Neil                  Misa
Moises                Campos Flores
Mario                 Ramirez
Lucas                 Cadahia
Lorenzo               Ford
Kopiolinia            Daniels Jones
Joshua                Vogel
Joshua                Gaviola
Joseph                Richards
Joseph                Brophy
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 82 of 317


Jorge              Yael Guerra
Jesus              Ornelas
Jess               Samontanes
Jasmin             Deangelo
Janice             Charles
Ibrahim            Alsaraby
Gilbert            Hernandez
Geneva             Austin
Franklin           Castillo
Edgardo            Giovanni Flores Paez
David              Wedge
Damien             Huggins
Brett              Lyman
Bolorerdene        Batsandag
Ali Tamis          Popal
Alberto            Garcia
Adarilys           Figueroa
Yusuf              Kohgadai
Ted                Njiosseu
Steven             Peterson
Samantha           Redlinger
Rowland            Vega
Roger              Travis Jr
Raylene            Delataz
Ramon              Fonseca
Leroy              Gerald
Leonard            Pearson
Juan               Galvez
Joan               Turner
Jennifer           Castillo
Jean               St Fleur
Jared              Murphy
Farid              Ortega
Edward             Garrison
Doug               Kovacich
Dizella            Carter
Denise             Wilson
Chris              Moore
Cedric             Richards Sr
Candie             Fletcher
Billy              Todd
Ava                Johnson
Attland            Hibbert
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 83 of 317


Arvyn                 Samantha
Arthur                Field
Art                   Daniels
Ali                   Alahwal
Alexandria            Sanders
Alen                  Anushev
Stephen               Deltufo
Shawn                 Capozzi
Sharmellia            Ford
Shakideen             Hassan
Romen                 Fuentes
Priscilla             Walker
Patrick               Pharel
Monique               Brim
Menwon                Wongbay
Marina                Garcia
Lee                   Cunningham
Khashayar             Khashabizadeh
Jose                  Orozco
Johnson               Okere
Gary                  Gutierrez
David                 Cruz
Daniel                Dunbar
Cory                  Caso
Carlo                 Monestime
Bennerita             Martinez
Alysia                Sankey
Adam                  Subervi
Walter                Kincey
Sean                  Wilson
Ricardo               Garcia
Priya                 Kumar
Osmor                 Bello
Mohamad               Mohamad
Marshall              Gray
Mark                  Manning
Marie                 Donatelli
Manuel                Loramartinez
Lydia                 Mcguire
Justin                Schultz
James                 Morgan
Hikmat                Ennab
Gregory               Vernon
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 84 of 317


Frantz               Ambroise
Francisco            Perez
Festus               Igharo
Esmael               Silva
Stephen G.           Rooney
Peter                Nsiah
Nicole               Keskula
Michael              Bondanza
Mar                  Guarin
John C               Ramos
Godfrey              Ssekandi
Devon                Brown
Scott                Lewis
Matthew              Martinez
Ken                  Wong
Sean                 Fawaz
Roget                Harper
Rachel               Fernandez
Lakeisha             Jackson
Khaled               Alagi
Jerry Patrick        Grisham
Jeremiah             Hodge
Jay Woon             Jang
James                Plascencia
George               Mastrogeorgiou
Clarence             Laster
Brenda               Hollis
Adolfo               Arreola
Tanisha              Vital
Pearl                Contreras
Mohsen               Alagi
Matthew              Jones
Jorge                Mora
Johnson              Yadigar
Christian            Tovar
Annette              Mccray
Tracy                Washington
Steve                Nguyen
Sharon               Kanyangarara
Rhau                 Jhonsonn
Regina               Herrera
Omajel               Serrano Bonano
Mike                 Tran
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 85 of 317


Maria Angelica      Madden
Lawrence            Adade
Juan                Crespo
Guillermo           Perez
Edward              Mantey
Atto                Eriveaux
Abdulfatai          Wahab
Timothy             Pae
Tamas               Stiener
Stefanie            Kral
Sanders             White Jr
Roger               Epperson
Rocheall            Pierre
Maurice             Jacobs
Marcus              Gamez
Jessica             Wyatt
Fitzgerald          Jeudy
Dana                Melanson
Austin              Gordon
Ashlee              Brown
Antonio             Mouton
Anthony             Maloco
Yasser              Hussein
Valentina           Iwuoha
Tyrone              White
Steve               Talanoa
Shawn               Williams
Saundra             Starling
Samantha            Coggins
Ryan                Bonifacio
Ronald              Luk
Robert              Stanton
Prince              Wilkerson
Lawrence            Kane
Larry               Padriquilla
Khristian           Hanley
Julie               Tuutafaiza
Joseph              Soares
John                Muumba
Jami                Faulk
Hector              Gonzalez
Gregory             Frye
Eugeniu             Maliucov
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 86 of 317


Derrick           Howard
David             Cerna
Craig             Connors
Braunz            Courtney
Angelina          Segarra-Scott
Alexander         Brewer
Yessideiry        Mejia
Willie            Harris
William           Aguilar
Victor            Solis
Travis            Goss
Theodore          Johnson
Syeta             Thompson
Simao             Barros
Rodney            Taylor
Raymond           Kwan
Pamela            Cervantes
Norma             Serrano
Mohammad          Abdelmajid
Miracle           Bennett
Mercedes          Henry
Melissa           Greenfield
Melissa           Crooke
Max               Bernard
Leroy             Cordova
Kenan             Jean
George            Skinder
Felisha           Cheatham
Erick             Barraza
Erica             Hamilton
Edwin             Gutierrez
Eddie             Kent
Ebiasaph          Wadi
Debra             Stickley
Christina         Cali
Chris             Wooden
Berardo           Melara
Anthony           Sotto
Alan              Viscuso
Adel              Alawdi
Thomas            Louis-Jean
Ronald            Owens Jr
Roman             Shrestha
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 87 of 317


Robert              Francis
Olfis               Argueta
Murat               Louis
Michele             Dixon
Michael             Boissonnault
Marcelo             Rivera
Louie               Mendoza
Lalin               Chand
Josue               Carrada
John                Harris
Jean                Gonzales
Hoang               Nguyen
Garry               Mason
Fernando            Soto
Emmett              Fletcher
Ebony               Lindsey
Dilbag              Bangar
Daniel              Vince
Chase               Regala
Brian               Alvarado
Bernard             Minor
Bartolome           Clavano
Aquil               Rasheed
Antwon              Johnson
Anton               Rajakoone
Wellington          Ankomahene
Tomeco              Royal
Steven              Hart
Spencer             Previlon
Sonnia              Manzo
Robert              Sandoval
Rey                 Oreto
Reginal             Roberson
Pierre Johnny       Robert
Oscar               Easley
Jose                Mendoza
Jose                Flores
John                Mcknight
Jason               Hoy
Jameson             St Fleu
Hazel               Chavarria
Gregorio            Mendez
Dwaine              Mc Fadden
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 88 of 317


David                 Power
Carolyn               Williams
Caridad               Lopez
Antoinette            Morris
Anthony               Phillips
Angelique             Forbes
Andrea                Jones
Wilgens               Joseph
Stephen               Carlson
Ruben                 Ramirez
Richard               Fanion
Ralph                 Marasa
Pierre                Clergeau
Nicole                Webley - Roberts
Marco                 Willis
Manuel                Gomes
Laurie                Lewis
Kyle                  Morris
Kumpol                Lattivongskorn
Krysten               Lamy
Jeffery               Cannon
Jacoby                Woods
Francisco             Nunes
Davin                 Miller
Terrence              Hatter
Stephen               Oshaughnessy
Priscilla             Medeiros
Mark                  Martin
Kevin                 Mcphail
Mohamed               Ghallami
Marco                 Leite
Jomar                 Taa
Fabian                Alvelo
Porachi               White
Melissa               Manson
Matthew               Mulugeta
Joy                   Villanueva
Edgar                 Neri
Edgar                 Esturban
Craig                 Hollis
Anthony               Chinn
Rosanne               Savala
Roderick              Causey
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 89 of 317


Karl               Heiserman
Jose               Aguilar
Jacqueline         Lopez
Ivan               Gonzalez
Israel             Tamariz Jr
Erika              Garcia
Ebony              Robinson
Abdiabiz           Samanter
Victor             Fong
Patrica            Antuna
Marvin             Sanders
Mark               Milton
James              Doherty
Jack               Prudencio
Elizabeth          Ceja
Aryc               Drummond
Abdelmajid         Nouirja
Tierra             Rogers
Ruben              Marquina
Rayshaun           Fortes
Quinzale           Nero
Mustaeen           Qureshi
Maurice            Parks
Lee                Feijo
Lawrence           Stoll
Lamarr             Flenoury
Jamie Marshall     Brown
Harry              Reynolds
Giselle            Moore
Eulana             Wright
Chris              Lucido
Aras               Hachikian
Vicente            Morel
Vernon             Davis
Tondraya           Laster
Terry              Ceasar
Tania              Chavarria
Tai                Ly
Styvalis           Sosa
Sebastian          Lewis
Reynaldo           Torres
Michelle           Baham
Michael            Walker
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 90 of 317


Manik            Bahl
Lauryn           Davis
Lakeesha         Sullivan
Kimberly         Roberts
Kathy            Arreola
Karina           Chavez
Jose             Vasquez
Jose             Sauceda
Jose             Acevedo
James            Brown
Ghasan Mohamed   Algahim
Dilson           De Pina
Crystal          Hildebrand
Bradley          Gentry
Antonio          Sanchez
Anitra           Jones
Alvaro           Zavala
Alfosno          Lopez
Adrian           Bermudez
Aaron            Amardey- Wellington
Teddy            Lee
Sheron           Woodruff
Sharon           Bui
Ronald           Mcgrath
Robert           Henderson
Robert           Gray
Richard          Mcmullen
Rehmatullah      Aradzai
Rachel           Butler
Niels            Solis
Nathan           Lewis
Monica           Wilkins
Luis             Estevez
Leo              Evans
Kevin            Russell
Johnny           Rodriguez
John             Mitchell
Jermaine         Dowdell
Jeanette         Parker
Jason            Do
James            Summers
Irving           De La Riva
Haitelenisia     Latu
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 91 of 317


Fadi              Abouzied
David             Nunez
Daniel            Hudson
Cherie            Benjamin
Celisa            Edwards
William           Fortilus
William           Bush
Vickie            King
Timothy           Murphy
Tanisha           Sanders
Stacy             Nix
Ryan              Morlan
Rosa              Hernandez
Ronald            Gomez
Ricardo           Wunder
Reynabel          Hernandez
Raymahn           Mason
Nayely            Fernandez
Michael           Pina
Michael           Gehrett
Mher              Avdalyan
Matt              Cristy
Mario             Mottley
Marcus            Kent
Luis              Gomez
Leon              Scoggins
Latondra          Poplar
Lanese            Moore
Ladonna           Mcmillan
Kasey             Bean
Joseph Moreno     Diaz
Jose              Montalvan
John              Solomon
John              Riley
John              Latifi
Jerome            Qualls
Jeffery           Carroll
Jeannette         Jimenez
James             Taylor
Jaime             Henriquez
Gerald            Butler
George            Machorro
Gabriel           Hall
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 92 of 317


Franklin           Taylor
Ferydoon           Kholousi
Emineh             Tounian
Eduardo            Mariscal
Daniel             Jeffers
Cyrillo            Neto
Clement            Ukpong
Christopher        Kolb
Christian          Mendes
Charles            Duenes
Bryan              Osgood
Brian              Saavedra
Bayardo            Molina
Balall             Nasher
Ashley             Daniels
Arthur             Muwonge
Arthur             Mangeni
Amy                Adams
Alicia             Simmons
Victor             Ahaiwe
Moh Yassen         Ghulam Sakhi
Mina               Shaker
Melvin             Baires
Luis               Castillo
Leopoldo           Oribello
Julio              Moreno
Jose               Ayungua
Jason              Nevels
Jaciel             Gomez
Issa               Salah
Hector             Alvarez
German             Flores
Duane              Basore
Derick             Tah
Daniel             Garcia
Charles            Johnson
Caterina           Nicolazzo
Ben                Martinez
Ashley             Brazeau
Antwuan            Willis
Wendy              Gonzalez
Susan              Egnet
Shaun              Woods
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 93 of 317


Rohan                 Tulloch
John                  Marol
Johayker              Castro Aquino
Jean                  Guerrier
Gregory               Polimis
Franklin              Dionisio
Brian                 Pastor
Anthony               Membo
Anthonisha            Anderson
Nora                  Macias
Luis                  Ramos
Kayla                 Sanchez
Danielle              Mosby
Tamba                 Johnson
Dwayne                Pitts
Diego                 Saldana Jr
Zahir                 Elmouhsine
Telease               Mackey
Richard               Cruz
Moses                 Gutierrez
Johnte                Mcdowell
Henry                 Webb
Angelia               Nwankwo
Yvonne                Lewis
Terrelle              Nelson
Terrell               Barnes
Othman                Mbari
Kenneth               Olden
Julian                Jordan
Josue                 Madrigal
Jonathan              Shaw
John                  Grimaldo
Gerald                Quek
Frank                 Logan
Ernesto               Arreguin
Brian                 Andrews
Anthony               Victor
Yassine               Bentounsi
Steven                Fountain
Sidarriss             Wallace
Samuel                Hernandez
Paula                 Mcneal
Kathryn               Castro
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 94 of 317


Jessica           Lorona
Hansel            Williams
Ernesto           Mendez Gonzalez
David             Matevosyan
Cynthia           Roman
Cesar             Reyes
Arturo            Arias
Volner            Mack
Shanell           Wiley
Robenia           Chambers
Richelle          Lambert
Orlando           Simentel
Omar              Musbah
Monique           Garcia
Marvin            Tamonte
Lanisha           Howard
Jeannette         Ford
Ilya              Feldman
Horacio           Freire
Enrique           Farias
Diego             Giron
Destiny           Melendez
Christian         Jimenez
Charmaine         Torrence
Brian             Walraven
Anthony           Simi
Andrea            Gonzalez
Alfonso           Benson
Aaron             Bush
Thomas            Finn
Siho              Lam
Shouan            Dabiri
Robert            Mcabee
Rhonda            Wright
Olugbemiga        Oluwole Sr.
Octavia           Jones
Michael           Rodriguez
Martin            Besigye
Leslie            Acosta Berrios
Lesily            Holmes
Jose              Hernandez
Johnny            Tucker
John              Wang
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 95 of 317


Jim                 Tran
Jennifer            Chavez
Jamie               Kennedy
Jaime               Jimenez
Ivan                Flores
Gilbert             Ramirez
Eliseo              Campos
Daryl               Mikuszewski
Charles             Holcombe
Aladrian            Lewis
Ahmad               Fernandez
William             Neal
William             Mincey
Wahid               Sahel
Tony                Nunes
Tanya               Tyre
Sophia              Smith
Prince              Nortey
Oscar               Tapia
Osama               Gildeh
Najoua              Harb
Mike                Vira
Michael             Megliorino
Michael             Alfonso
Luis                Tostado
Leticia             Alba
Larhonda            Sample
Kelly               Evangelista
Kassandra           Connelly
Juan                Huizar
Joseph              Jeudy
Jhonel              Adam
James               Oconnell
Francisco Rodrigo   Mena Zapata
Farid               Rafaty
Edgar               Osorio
Didier              Gbla
Chris               Garland
Celess              Benavides
Brandon             Johnson
Behnam              Badi
Annette             Arce
Alexandria          Chowdhury
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 96 of 317


Virginia         Guerrero
Tatasi           Lauofo
Sergio Vidal     Cifuentes De Paz
Saeed            Sadad
Rigoberto        Hernandez
Raymond          Grissom
Rahil            Shaikh
Phillip          Hawkins
Nikisha          Mcroyal
Nessia           Fountain
Mohammad Nasim   Rashidi
Miguel           Mendes
Michael          Guardado
Mario            Torres
Mario            Manzo
Katrina          Johnson Cason
Jose             Barajas Gallegos
Joao             Santos
Joanne           Walker
Jimmy            Portillo
Jim              Julien
Jerry            Kennedy
Jazmyn           Bedford
George           Harvey
Gabriel          Rosenfeld
Elijah           Liu
Dwight           Grayson
Debbie           Chukwu
Daveon           Baker
Crystal          Betancourt
Clifford         Mathurin
Claudino         Tavares
Brian            Heath
Benjamin         Gines
Vanessa          Torres
Toni             Rolls
Sailesh          Raj
Robert           Batey
Juan             Miranda
Josue Orlando    Hernandez Fuentes
Joseph           Carter
Jose             Molina
John             Grimes
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 97 of 317


Jeremiah          Morris
Jeffrey           Reyes
Jeese             Larios
Hongli            Guo
George Jesus      Lopez
Chanthaphone      Sayavong
Cecilia De        Guzman
Bobbie            Wooten
Aviance           Spivey
Artelia           Mack
Allan             Flores
Wilian            Parada
Turgut            Yoludogiu
Tiana             Russell
Theodore          Shirley
Teon              Whitlow
Richard           Baldwin
Rene              Rubio
Peter             Frontiero
Niamika           Solomon
Nadejda           Layne
Jason             Giguere
Eduardo           Rosado
Dejanique         Murphy
Angela            Walker
Kenneth           Goodwin
Juanmy            Reinoso
John              Mota
Janice            Law
Hector            Beltran
Cherise           Johnson
Tyrus             Cartwright
Salazar           Lopez
Peyman            Baktash
Merci             Sanchez
Emmanuel          Antoine
Christopher       Romero
Shansurie         Garcia
Robert            Davidson
Jessica           Rodriguez
Cynthia           Collotta
Mina              Ramirez
Lyndol            Lumley
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 98 of 317


Kahlil                Pearson
Jonathan              Hunter
John                  Nalty
Jennifer              Stuart
Ibrahim               Hamami
Hasina                Hill
Erik                  Vasquez
Deborah               Janisse
Cory                  Brown
Rachel                Campbell
Moris                 Miles
Lauren                Rose
Laionel               Vazdeandrade
Kora                  Lancey
Kenisa                Green
Hosea                 Pendleton
Eric                  Johnson
Bryan                 Spencer
Andrew                Patillo
Adam                  Perez
Vincent               Loeng - Loth
Susan                 Haley
Paolo                 Mazza
Paige                 Knight
Marshall              Williams
Hasmik                Voskanyan
Derrick               Ingram
Shafi                 Malikzadah
Renold                David
Missunique            Lankster
Lesly                 Menjivar
Juana                 De La Cruz Mahmood
Fernando              Leite
Chris                 Gullatt
Susan                 Hilton
Mark                  Wollaston
Louis                 Myers Jr
Leslie                Naseath
Leonel                Claude
Lanisha               Wilson
Joey                  Barros
Ignacio               Garcia
Erin                  Dilisio
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 99 of 317


Erica                 West
Donzell               Taylor
Dolores               Paras
Dolly                 Jones
Charles               Stanford
Kush                  Thadani
Hilda                 Thierry
Herbert               Salas
Gino                  Pavone
Edwin                 Abesamis
Vene                  Ventura
Kimberly              Bizzell
Ikea                  Chukwudi
Martin                Posada
Glenda                Ramirez
Edwin                 Mendez
Cesar                 Zendejas
Stevisha              Bowers
Qwanisha              Lowe-Gomez
Philip                Silva
Marvin                Woodard
Kongmany              Thommabengsa
Brianna               Morris
Sammy                 Mitchell
Melissa               Justo
Joseph                Henry
Gaoussou              Ouattara
Frank                 Martinez
April                 Hughes
Vitor Ruas            Douglas Ruas
Steven                Dunn-Beavers
Sergio                Salinas
Martha                Ruiz
Joseph                Bean
Erick                 Constantino
Dekoven               Harris
Christina             Lowanga
Anthony               Donaville
Albert                Bell
Wilson                Kahunyo
Shari                 Jackson
Rodney                Martin
Roderic               Bingley
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 100 of 317


Ramy              Girgis
Michael           Johnson
Melissa           Sanchez
Mathiwes          Weldu
Marc              Stuzynski
Kejuan            Morgan
Joshua            Furtado
Jorge             Prado
James             Jones
Ivan              Johnson
Frank             Garcia
Felix             Harry
Felicia           Valdivia
Corinne           Utley
Bertha            Collins
Alyssa            Barrows
Yasir             Sati
Ronaldo           Moran
Patricia          Denby
Nicole            Porter
Neit              Morillo
Marina            Reyes
Dila              Loseil
Cassandra         Jackson
Benon             Bwayo
Benjamin          Tigilau
Asned             Ayesh
Arthur            Gingras
Anastasia         Letson
Victor            Monterrubio Galvan
Tieisha           Sebastian
Thomas            Leach
Sivapala          Arumugam
Shayla            Wrought
Reginald          Mcelroy
Mutarlu           Paasewe
Mohammed          Aziz
Erica             Moreno
Elton             Rada
Edward            Ayala
Daniel            Nichols
Albert            Sarian
Albert            Rosell
       Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 101 of 317


Teresa           Koch
Michael          Oh
Kia              Martin
Hossam           Abdalaziem
Charles          Henley
Anthony          Bueno-Diaz
Yair             Delgado
Richard          Cabritatachin
Jarret           Bastys
Ferland          Morris
Dennie           Chan
Cleotre          Phillips
Celia            Gabriel
Soneia           Bowens
Sabrina          Maloney
Benjamin         Asamoah
Margie           Heredia
Valerie          Washington
Rakesh           Singh
Patrick          Tinsley
Monte            Visser
Maria            Oshkeshequoam
Linda            Goudreault
Kisha            Harris
Janet            Mayfield
Jacob            Hodkinson
Hubert           Turner
Ehan             Mcalister
Alan             Smith
Winston          Taylor
Scott            Handel
John             Ashe
Jammie           Belion
Hortense         Randolph
Cheree           Taylor
Willie           Burns
Robert           Bland
Reva             Blanton
Rayon            Nelson
Muhammad         Abdullah
Michelle         Cronin
Michael          Rice
Mellonie         Newman
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 102 of 317


Leonardo           Galvez
Kim                Buckley
Jaime              Hernandez Moreno
Damaso             Valbuena
Christopher        Rodrigues
Chad               Lining
Albert             Muscat
Veiotis            Ligon
Tyrone             Eugene
Troy               Crump
Thomas             Dettmer
Shirley            Brown
Santiago           Figueroa Medina
Sandra             De La Rosa
Rudy               Hernandez
Ronald             Martinez
Ranell             Carter
Nelida             Serrano
Maritza            Castro
Maria              Tovar
Manuel             Artigas
Guadalupe          Martinez
George             Honey
Donald             Bolden
Derec              Aujay
David              Escaro
Clare              De Chavez
Celine             Jackson
Arturo             Pasagui
Angelino           Sundiam
Victor             Amerson
Vicki              Collins
Tony               Vernon
Tanisha            Grimes
Steve              Landau
Salaheddine        Bounif
Roy J              Fuller
Ronnie             Newton
Regina             Braimah
Raymond            Gomez
Peter              Aluma
Miguel             Cortez
Michael            Gammage
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 103 of 317


Laquisha           Scott
Khaled             Karoone
Karen              Morris
Jose               Jacinto
James              Johnson
Frank              Herrera
Dolores            Burke
Curtis             Jenkins
Cesar              Aragon
Brittany           Elsner
Bernier            Leon
Virginia           Ardon
Ruby               Romero
Ronald             Vasseur
Robert             Cardera Sr.
Richard            Adams
Octavia            Smith
Noel               Thomas
Negede             Werka
Maxwell            Waldron
Matthew            Seward
Manwinder          Singh
Luz                Tamayo
Luis               Depina
Lisa               Robbio
Lawrence           Livera
Jose               Santiago
Jose               Olague
Jerry              Eastland
Jayson             Bryant
Jamie              Tabatabai
Jacqueline         Scroggins
Ilaitia            Tamaibeka
Conor              Quinlan
Chris              Ponce
Anthony            Orosco
Anthony            Gomes
William            Adams
Solomon            Brown
Saul               Galvan
Sam                Banks
Robert             Grubbs
Martin             Serrano
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 104 of 317


Mark                Revesai
Leo                 Morgan
Joseph              Rubio
John                Boisvert
James               Gachau
Henry               Martinez
Haru                Lao
Eric                Kelly
Dwayne              Kelley
Darryl              Wesley
Darryl              Roberts
Craig               Smith
Cody                Hunter
Andres              Reyes
Widmaier            Charles
Stephan             Burnett
Stacey              Cannady
Ruben               Almaraz
Mohammad            Nasir
Miguel              Gonzalez Jr
Luiz                Mattos
Kesler              Coulanges
Keith               Morgan
Julio Cesar         Urrutia
Jaime               Pagan
Jason               Ring
Delandria           Holmes
Brian               Fournier
Alvin W.            Hendon Sr.
Usama               Abdulhadi
Michael             Alston
Joel                Jean - Michel
Reynaldo Iii        Castro
Patricia            Arana Hernandez
Nicole              Lindsey
Qasim               Mohammed
Jacob               Farmos
Ernesto             De La Cruz
Brandon             Jackson
Robert              Solari
Robbie              Robinson
Manjinder           Kooner
Louie               Gonzalez
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 105 of 317


Juana              Silva
Jake               Cavanaugh
Hector             Martin
Gabriel            Albavera
Enrique            Villegas
Dora               Uiagalelei
Christian          Pinzon
William            Paz
Patricia           Montalvo
Melonie            Robinson
Kevin              Neely
Kevin              Cooper
Julian             Borja
Jacques            Simon
Gabriel            Ibarra
Francisco          Perez Patino
Darren             Lovecchio
Daniel             Flannery
Christopher        Cardarelli
Angel              Lara
Thomas             Ramirez
Sayed Nasrat       Naseemi
Robert             Rupp
Philip             Ziama
Miriam Chavez      Cesar Coronado
Michelle           Bellamy
Johnny             Glover
Ishmael            Gomez
Gregory            Espy
Gerald             Durham
Elmer              Frausto
Daniel             Ponce De Leon
Charles            Spitler
Abdul              Nasir
Timothy            Bernard
Surendra           Prasad
Sisana             Sivongsay
Ryan               Miller
Phillip            Brown
Michael            Lara
Levi               Gamboa
Leonard            Silas
Kevin              Durden
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 106 of 317


Kehinde              Oshodi
Kamran               Sartor
Judith               Fernandez
Joseph               Broussard
Jonathan             Gomes
Jian                 Nasiri
Jason                Ramos
Janice               Dozier
James J              Hershberger
Israel Galindo       Santos
Gloria               Gomez
George               Dawood
Essan                Galo
Cristian             Franco
Connie               Alvarado
Clara                Catron
Carl                 Jean - Louis
Bryon                Mcdonald
Benon                Rubarema
Vilmarys             Cruz
Tiesha               Mckinnis
Steven               Garrett
Ryan                 Davis
Rodney               Ferguson
Omar                 Cruz
Noel                 Hernandez
Nelson               Mitchell
Michael              Johnson
Matheus              Perazolla
Martin Casey         Clift
Kevin                Matias
Kevin                Burke
Kelly                Bennett
Kathleen             King
Heather              Wick
Glen                 Farley
Gilbert              Longoria
Fady                 Farhat
Emilio               Lobato
Demetri              Irving
Danny                Arlin
Daniel               Gonzalez
Christian            Ezar
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 107 of 317


Carlos            Souza
Brian             Huebner
Benjamin          Astrolabio
Ben               Fox
Anthony           Rodriguez
Wanda             M. Watson
Vincent           Daglow
Tania             Zamarripa
Ronald            Reser
Ronald            Lavigne
Robbie            Wakefield
Oscar             Perez
Nalus             Gomez
Marciano          Abadilla
Linda             Bates
Larry             Gardner
Kirtan            Smith
Juanita           Jackson
Joao              Cabral
Jennifer          Mcconnell
Howard            Cowles
Gerardo           Perez
Gabriel           Peters
Eloise            Gomez
Edgardo           Ortiz
Darrian           Hamilton
Burton            Ng
Yousif            Gundoule
Vladimir          Artamonov
Simao             Mendes
Roderic           Rayford
Rafael            Rivera
Matthew           Morrissey
Laura             Martinez
Keith             Johnson
Freddie           Ramirez
Elisandro         Bautista
Edward            Abaunza
Tyrone            Blackman
Ariel             De Leon
Melinda           Boley
Roshawnda         Mcrae
Miguel            Gonzalez
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 108 of 317


Kevin               Williams - Caldwell
Enrique             De La Rosa
Anthony             Rodriguez
Thalita             Santos
Stephen             Olvera
Jose De Jesus       Garcia Salazar
Anthony             Galindo
Anthony             Formano
Alexander           Aleman
Yors                Neri Flores
Reece               Stovall
Ralesh              Chaube
Patricia            Dixon
Ligaya              Williams
Latonia             Percelle
Karina              Lopez
Jose                Gonzalez
Jessica             Salazar
Jesse               Gutierrez
Jermaine            Mcmillan
Jennifer            Watts
Eduardo             Cardenas
Donna               Long
Diane               Wright
David               Aguilar
Asiful              Islam
Amber               Mcclain
Zabeo               Smith
Vicente             De Almeida
Tammy               Jackson
Shareef             Ali
Kerry               Lee
Keith               Garcia
Jose J              Contreras
Genevra             Faber
Dolores             Perez
Daniel              Zahabian
Cristian Antonio    Sarceno Rodriguez
Channel             Sowell
Antwan              Brewer
Anatoly             Rafailov
Vernon              Mchenry
Terence             Dean
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 109 of 317


Tanjanique         Maxwell
Ruben              D' Ambra
Robert             Vargas
Reginald           Lucas
Nuygen             Pendleton
Mark               Romero
Marcel             Lopez
Lenard             Jefferson
Kevin              Duncan
Kacper             Litwin
Josue              Batres
Jose               Betances
Jerri              Brown
Jeremy             Buskirk
Jeffrey            Holmes
Gustavo            Delatorre
Gustavo            Deanda
Enyi               Rivas
Denise             Robie
David              Nims
Corey              Faison
Chasiti            Cornell
Cesar              Corpus
Byron              Williams
Antoine            Snelgro
Ann                Pellegrino
Angelicca          Ashford
Angel              Hernandez Larios
Wayne              Schuman
Vivianna           Staples
Trang              Vo
Tiffany            Derosier
Theresa            Rankins
Teresa             Leon
Tara               Gallardo
Sergio             Cazessus
Rick               Freeman
Ricardo            Guaydacan
Ramon              Fernandez
Perry              Martinez
Nelson             Joseph
Matthew            Lucero
Luis               Bautista
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 110 of 317


Liza                 Espinoza
Lamont               Ward
Kelsey               Ledson
Karlyn               King
Jose                 Corral
Jonathan             Larsen
John                 Mairs
Jesse                Castaneda
Flavio               Costa
Doreen               Falle
Danny                Young
Charles              Jones
Anthony              Scarsciotti
Anatoly              Vaynshteyn
Alina                Kamae
Yavith               Guevarra
Surinder             Sahota
Rodney               Stovall
Robert               Cheers
Robert               Balga
Rhonda               Brown
Michael              Tartt
Lidy                 Perez
Juan                 Moncada
Juan                 Guillen
Jeannette            Papineau
Hassan               Bahar
Gloria               Lopez Rivera
Flora                Hall
Fernando             Adame
Connie               Seastrunk
Christopher          Jones
Chris                Zapata
Chavonne             Frazier - Boult
Chalen               Winters
Alfredo Felix        Espinoza
Tashiana             Mason
Tamika               Mitchell
Steve                Bowen
Samuel               Orange
Ron                  Ringer
Richard              Jensen
Porshia              Simms
              Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 111 of 317


Paul                    Hidalgo
Mylena                  Santana- Bailey
Michael                 Luera
Matthew                 Laporte
Latonia                 Mason
Joseph                  Pierre
Jonathan                Tay
Jocelyn                 Velez
Jean                    Cherisme
Fritzgerald             Terrane
Francisco               Celaya
Eduardo                 Veiga
Corlon                  Barnes
Brandy                  Johnson
Adam                    Abdelrahmam
Steve                   Chhuy
Melody                  Todd
Larry                   Paul
Joseph                  Merlina
Joel                    Morales
James                   Kyle
Geraldy                 Paul
Bernard J               Rodriguez
Victoria                Schaller
Mario                   Morales
Michael                 Mccleary
Kenneth                 Janke
John                    Prevost
Steve                   Carpenter
Jose David              Sinay Chavarria
Darrolynn               Harris
Stavros                 Roditis
Robert                  Mosley
Randall                 Zuart
Omar                    Aguirre
Mustafa                 Gardia
Jerry                   Harvey
Curtis                  Torres
Bokar                   Thiam
Arthur                  Taylor Iii
Ali                     Dilmaghani
Yu Chi                  Cheng
Rony                    Pena
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 112 of 317


Manuel              Ortiz
Kenneth             Blanchard
Kayla               Benevides
Justin              Sunglao
Haueter             Torres
Gustavo             Cruz
Donna               Hamilton
Daniel              Cuellar
Walter              Higgs Iii
Tim                 Butler
Ricky               Lowe
Pamela              Eddins
Magdalena           Hill
Kiel                Busler
Josh                Hollars
Joseph              Rodriguez
Joseph              Mascorro
David               Taylor
Christopher         Madan
Cecilia             Martinez-Moore
Carla               Mclaurin
Brad                Tucker
Vernice             Johnson
Tim                 Casey
Stephen             Pujals
Shirley             Cortez
Rilee               Stewart
Pamela              Frey
Octavio             Carillo
Michael             Huguley
Markishia           Haines
Mark                Higgins
Maria               Velasquez
Keith               Jones
Jimmy               Cross
Jasan               Givens
Jacob               Trejo
Hubert              Reese
Henok               Woldehanna
Edward              Scott
Destiny             Duplessis
Christopher         Guevara
Arthur              Mcchristian
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 113 of 317


Aaron                Urton
Roman                Phillips
Robert               Wheble
Porsha               Wright
Paul                 Fisher
Matheus              Ferraz
Marvis               Mcbride
Martha               Tapleras
Lester               Nelson
Leonard              Austin
Kevin                Ramirez
Jose                 Rios
John                 Garcia
James                Henderson
James                Foster
Jairo                Roque
Gabriel              Galletta
Fred                 Linder
Franklin             Marcos
Ervin                Hill
Deepak               Khadka
David                Mccoy
Dan                  Sumii
Brittany             Dilbeck
Alberta              Brito
Albert               Burwell
Terrence             Haywood
Rose                 Claybon
Reginald             Parks
Rashell              Perkins
Nikola               Kovacevic
Miguel               Lopez
Kamal                Bujeti
Jovanna              Tobar
Ignacio              Benavides
Gabriel              Ortiz Ruiz
Eric                 Brown
Ehsan                Chaman
Darrell              Calhoun
Carly                Anderson
Carlin               Stewart
Betty                Blanes
Anthony              Gonsalves
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 114 of 317


Tony              Stoll
Steve             Gass
Stacey            Mohamed
Selena            Natale
Ruby              Mcdonald
Robert            Kyaboona
Rob               Delakovias
Presha            Anaya
Phumee            Yang
Mohammad          Alami Chantoufy
Matee             Boonkokua
Mark              Gilbertson
Mark              Delao
Marco             Vazquez
Makonnen          Fenton
Juan              Valdez
John              Marshall
Johany            Zuniga
Jerome            Cohen
Janel             Jefferson
Eva               Lamas
Emil              Yevdayev
Eddy              Varela
Dino              Tramontozzi
Chris             Gooch
Ashley            Matos
Alan              Segel
Shantelle         Perkins
Reginald          Pluviose
Perry             Ramirez
Markeysha         Bilal Fields
Mark              Cortez
Kathleen          Johnson
Julio             Savinon
Jose              Monroy
John              Deroo
Isa               Nelson
Diego             Oliveira
Calvin            Summers
Brian             Schilling
Anthony           Sillemon
Andrew            Monaham
Ana               Pena
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 115 of 317


Ahlvin                Gochingco
Michelle              Brittmon
Dominick              Deloretta
Anildo                Silva
Desmond               Ward
Derrick               Taylor
Daniel                Golez
Maricela              Villa
Jose                  Vallejos
Edwin                 Pineda
Eduardo A             Lopez
Willie                Rodgers
Thomas                Jensen Jr.
Michael               Wiley
Merwais               Amin
Maleka                Long
James                 Rego
Henry                 Brown
Fred                  Pope
Yury                  Yuger
Richard               Esquibel
Ricardo               Rojas
Mary                  Rasi
Marlene               Romero
Maria                 Figueroa
Manesh                Rajwani
Kabemba               Amaku
Gilbert               Dunn
Fonda                 Lewis
Cherise               Black-St. Laurent
Andre                 Hughes
Wilson                Monteiro
Tommy                 Roberson
Tim                   Cusulos
Shawyan               Ziari- Shalmani
Nora                  Jasinskas
Nicholas              Latin
Marquis               Willis
Dickson               Mesah
Calvin                Robinson
Zidra                 Hammond
Yazmin                Ramos
Willie                Hill
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 116 of 317


Sonia               Soares
Samson              Kim
Robert              Lua
Patrick             Johnson
Octavious           Jackson
Natalie             Minard
Nacoty              Humphries
Michelle            Hill
Maria               Sanchez
Marcus              Brown
Kiki                Chan
Julio               Velasquez
Juan                Sierra
Jonathan            Valdez
John                Bacon
Jerome              Madison
Jean                Jean
Javona              Threadgill
Irving              Picou
Hector              Valdez
Folaniko            Hailey
Ernest              Dobson
Demetria            Scott
Delmarian           Harris
Della               Craft
Daniel              Miguel
Daniel              Gamboa
Christopher         Adams
Calvin              Alexis
Breezy              Hirschfield
Abel                Herndon
Tarek               Mettali
Steve               Odessky
Sergey              Grechko
Ruben               Reyes Jr.
Precious            Tahnji
Pierre Arthur       Germain
Nicole              Easton
Nelson              Guevara Larios
Melissa Perez       Luis Perez
Luis                Calle-Betancur
Kevin               Bell
Juan                Castillo Sanchez
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 117 of 317


Joseph                Paras
Jonathan              Hyde
John                  Seibold
Gregory               Williams
Gracie                Esquivel
Gina                  Apaisa
Eric                  Alvarez
Destiny               Williams
Chris                 Luna
Channon               Smith
Bill                  Baumgartner
Asa                   Baker
Vernet                Salvant
Susan                 Mooney
Steven                Bailey
Sharif                Tanveer
Samuel                Ogbu
Raymond               Eaton
Raymond               Barragan
Ralph                 Hall
Pearlesha             Jackson
Michael               Lee
Mandisa               Frye
Kristen               Christian
Kevin                 Smith
Katherine             Kelley
Kanishia              Wallace
Juan                  Salas
Jessica               Valdez
Jeremy                Ramirez
Henry                 Morton
Harold                Handy
Felipe                Dias
Eric                  Garcia
Elgin                 White
Edwin                 Ochoa
Dennis                Jackson
David                 Samra
Crystal               Payton
Charles               Clemons
Briana                Winchester
Brendan               Fitzpatrick
Ashlee                Bruno
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 118 of 317


Anthony              Lewis
Angel                Gonzales
Andrea               Peterson
Andre                Rosa
Trina                Rojas
Tony                 Saunders
Sonya                Gonzalez
Roger                Nicholson
Rafael               Blickwede
Michael              Vanderpool
Luis R               Pereira
Khamhong             Chouvan
Kasia                Almonte
Jose                 Guadarrama
Joanna               Sambrone
Isreal               Godinez
Gina                 Cavuoto
Demetrius            Lewis
Danillo              Sena
Cicara               Brown
Anthony              Sanchez
Ahmed                Arikat
Timothy              Hurley
Selene               Smith
Robert               Natuti
Lyns                 Hercule
Jean W               Auplant
Erinson Julian       Gil
Christopher          Rivera
Christopher          Brown
Christopher          Bonanno
Chauniece            Haygood
Roberto              Ocasio
Matt                 Campbell
Joshua               Schweigert
Jerry                Janvier
James                Maccanell
David                Parris
Danny                Fedur
Tony                 Amaral
Antonio              Lowe
Stanley              Stewart
Ramesh               Chalise
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 119 of 317


Mohammed Ahmed    Amdouni
Clark             Sanford
Xiomara           Dejesus
Terrence          Charles
Stephanie Lujan   Michael Hurst
Mark              King
Kelly             Thomas
Jordan            Ocallaghan
Erik              Hudson
Erica             Schweigert
Donald            Estrada
Charles           Udoma
Ajay              Kuverji
Salvador          Dorado
Paulette          Williams
James             Frick
Clayton           Bruton
Steve             Britton
Monica            Herring
Lester            Hogan
Kevin             Flowers
Israel            Pena
Gyan              Lal
Glenn             Thompson
Edgar             Jimenez
Clifford          Thomas
Barbara           Cole
Amanda            Arreola
Santos            Vasquez Jr
Samir             Alhawi
Rakato            Cole
Michael           Buchanan
Maribel           Franco
Jesse             Mitchell
Fred Rico         Williams
Elmutaz           Osman
Edward            Lyons
Dennis            Abela
Deborah           Tutson
Cindy             Kim Hernandez
Christian         Urbina
Bruce             Knight
Brisa             Suarez
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 120 of 317


Wilton                Alejandro
Willian               Ortiz
Sherab                Wangchuk
Samuel                Habcegiorgis
Monique               Demoura
Maria                 Duran
Joseph                Touchstone
John                  Lavoie
Jasmine               Razo
Frank                 Beltran
Doyle                 Howell
Denesia               Rose
David                 Liss
Curley                Hardy Jr.
Alfredo               Maciel
Yana                  Fuqua
Vanessa               Padilla
Sione                 Tulua
Royce                 Kaufman
Montrella             Tindall
Lorena                Bautista
Josh                  Lampela
Jonathan              Langlois
Jing                  Lin
Dartagnan             Wade
Alan                  Gravenkamp
Walles                Stokes
Vaughn                Brathwaite
Matthew               Cunningham
Laticia               Glenn
Catherine             Wilcox
Carolyn               Falley
Steven                Mcnally
Sherise               Green
Omar                  Mohamed
Michael               Gershenovich
Loretta               Langston
Gregore               Bernard
Donald                Bennett
Louis                 Flores
John                  Bertrand
Arutyun               Aslanyan
Abraham               Acheampong
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 121 of 317


Shamel             Saltus
Rodolfo            Bryand
Mark               Mangubat
Lacresha           Collins
Jesus              Hernandez
Alan               Shuman
Scott              Parham
Sadat              Badr
Devantae           Treadwell
Brandon            Wright
Andre              Christian
Tiffany            Robinson
Sean               Macdonald
Ronald             Said
Rayann             Rubalcava
Peter              Rogina
Lathen             Johnson
Jeremey            Dyches
Jamye              Latham
Gloria             Mendoza
George             Francis
Christeen          Flemons
Bill               Medrano
Angelique          Rogers
William            Cunningham
Steven             Lewis
Stephen            Brown
Marla              Allen
Luis               Altamirano
Jose               Rodriguez
Joan               Thill
Gabriel            Gasabyan
Eduardo            Torres
Eber               Delgado
David              Painchaud
Blanche            Herron
Badreddine         Elallam
Albert             Inaudi
Yolanda            Mikell
Victor             Lopes
Stevenson          Pierre
Samuel             Pierre
Rebecca            Brownlee
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 122 of 317


Randy              Beckett
Jonathan           Miranda
Frederico          Huguenin
Derek              Smith
Deon               Smith
David              Thibedeau
David              Lopez
Conner             Bourgoin
Antonio            Monroy
Ana                Delcid
Adrienne           Mackey
Adam               Nezbeth
Timothy            Braynen
Terry              Hogans
Tedd               Paul
Stephan            Doyle
Steas              Babahan
Shakeem            Shaw
Saji               Abuomar
Ricky              Oropeza
Philip             Graves
Marlon             Carimbocas
Jesse              Castro
James              Galland
Henry              Cisneros
Dwayne             Kawar
Deon Renard        Smith Jr.
Denise             Smith Sr
Deborah            Williams
Deaundrea          Hart
Blair              Romero
Allen              Mitchell
Alicia             Egbokhan
Alejandro          Barbosa
Wilfredo           Baez
Toussant           Hays
Roger              Williams
Michael            Gordon
Mayelin            Vargas
John               Maokhamphiou
Jennifer           Square
Jamiah             Smith
Jairo              Sanchez
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 123 of 317


Frank               Carrasco
Ezequiel            Fernandes
Edwad               White
Crystal             Morgan
Christopher         Butner
Azim                Choudhry
Antiwon             Hayes
Alejandro           Serrano
Shalona             Murray
Luiz                Tinuco
Donald              Card
Alexis              Buenaventura
Sandra              Rosales
Hamilton            Moguea- Hernandez
Dietra              Holland
Bobby               Williams
Anita               Roscoe
Steven              Guardado
Ronald              Schroeder
Lee                 Molett
Donovan             Pam
Daniel              Rubio
Sofia               Flores
Sh'E                Henry
Said                Akbar
Reina               Padilla
Michael             Miner
Maria Victoria      Lomonaco
Laylay              Lee-Aquila
Kristine            Tolbert
Kimberly            Berryman
Jean                Xavier
Jacqueen            Gandy
Jacob               Sewald
Andrea              Watson
Amrinder            Dhillon
Theresa             Black
Steven              Bais - Johnson
Mark                Chamberlin
Jon                 Harris
Eboni               Jackson
Donald              Loveland
Dion                Lamotte
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 124 of 317


Denize              Lopes
Carlos              Bermudez
William             Caetano
Victor              Torres
Steven              Perales
Stacy               Duarte
Sergio              Saucedo
Nicole              Nelson
Marcos              Espinal
Leon                Deloney
Lee                 Layne
Joseph              Branham
John                Rice
James               Wissick
James               Blanchard
Fred                Assadi
Earnest             Fife
Chris               Macbride
Beral               Cadely
Andrew              Terry
Amanda              Luna
Afrika              Jones
Sidney              Bell
Robert              Villa
Richard             Cruz
Phyllis             Costa
Patrick             Johnson
Michael             Beck
Lavada              Robins
Laura               Gardenhire
Khaled              Al-Khatib
Juan                Melendez
Jose                Gomez
Hallef              Rodrigues
Eric                Rubio
Daniel              Desmond
Cory                Pershing
Adrian              Cadena
Yakim               Baptiste
Thomas              Murphy
Stormy              Ferreras
Sheri               Alipate
Shannon             Dasilva
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 125 of 317


Roberto             David
Ramon               Guevara
Nickolas            Ippolito
Najibullah          Mujadidi
Mark                Camarata
Keith               Tschudi
Jose                Navarro Ramos
Jonathan            Clayton
Jessica             Grasso
Jason               Cowan
George              Taylor Jr.
Fnu                 Fahim
Elizabeth           Gonzalez
Daniel              Anderson
Cheryl              Manuel
Charles             Hucks
Carmen              Perez
Brianna             Grayson
Benny               Garcia
Barbara             Owens
Angela              Mccoy
Angela              Hussey
Alvis               Davis
Ruben               Gomez
Ramon               Suero
Phillip             Rosario
Michael             Thomas
Michael             Ledbetter
Mery                Sandoval
Marcos              Herrera
Luis                Alvarez
Louis A             Rowe
Lloyd               Grant
Kimberly            Oyola
Kiescha             Hammond
Karen R.            Currie
Joao Carlos         De Andrade
Jesse               Williams
Jason               Marshall
Jamil               Braggs
Gervon              Simmons
Erik                Seaber
Effie               Johnson
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 126 of 317


Dominika             Taylor
Derrick              Warren
Casey                Wilson
Bradley              Mumby
Baltazar             Ducantro
Anthony              Ruano
Angel                Calangian
Ana                  Jasso
Ambrose              Dauda
Tyrone               Friend
Steven               Epstein
Steve                Nguyen
Rafael               Reis
Quoc                 Dinh
Oscar                Hernandez
Marcellus            Kane
Joseph               Chavez
Jose                 Fernandez
Jorge                Cal
Jon                  Crowell
John                 Ramirez
Derrell Jaron        Lee
Chelsey              Binz
Ashley               Garcia
Peter                Ferrari
Kevin                Guldin
Jean                 Louis Jacques
Gema                 Lopez
Dallas               Webb
Chris                Leeson
Charmaine            Hilton
Andrew               Savarino
Tim                  Smalley
Lena                 Khalek
Pilar                Fairley
Jarod                Carmody
Frank                Morrow
David                Liebman
Aurora               Meza
Adolfo               Zapata
Rommel               Villegas
Rasheedah            Pamilton
Rachel               Sano
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 127 of 317


Marvin             Hillery
Lenytt             Siliezar
Johnmelchore       Edrosolo
Bruce              Zurbuchen
Armando            Coffey
Tanecia            Jordan
Sabrina            Jacskon
Marlin             Brown
Kelsie             Verdini
Justin             Miller
Juan               Quintero
Dustin             Wallace
Chandra            Turner
Victor             Verduzco
Terrence           Byrnes
Ryan               Kelley
Royce              Dunn
Robert             Wellington
Richard            Wheeler
Odiakachukwu       Nwonye
Michael            Rooks
Laura              Mora
Kaleem             Ansari
Jose               Ochoa
Jeron              Jalli
Guillermo          Castillo
Daphne             Rizzo
Cory               Wafer
Carla              Hill
Alan               Rothchild
Vincent            Falcone
Victor             Ramos
Toufik             Afer
Timothy            Norton
Taylor             Mcminn
Shishay            Gebreslassie
Shayne             Williams
Selemon            Kahasu
Scott              Wise
Robert             Smith
Ricky              Laco
Richard            Cohn
Paul               Goodfader
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 128 of 317


Miguel             Felix Espinoza
Michael            Trachiotis
John               Chaves
Janice             Jackson
Jackson            Yu
Glen Ford          Silver
Donnie             Carson
Donn               Gonzales
Derrick            Peterson
Clarence           Sias
Brittany           Remington
Bassem             Micheal
Antwaunette        Smith
Anita              Acosta
Angelica           Perez
Adrianne           Jordan
Zachary            Aggelis
Wilber             Nova Acevedo
Victor             Chargin
Shonam             Menchue
Randy              Taylor
Rafael             Flores
Pamela             Becerra
Mark               Pearson
Maria              Mabanan
Luis               Hernandez
Justin             Bailey
Jose               Escobar Rosa
Jimmy              Snell
Jesse              Harrison
Jamil              Harris
Gilbert            Civil
Euvil              Frank
Brianne            Laiwa
Alberto            De La Cruz
Akia               Sarrahkon
Zachary            Murphy
Wayne              Turpin
Timothy            Brooks
Sean               Smiley
Ronald             Rice
Richard            Pierre
Portland           Bates
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 129 of 317


Peter                Gabriel
Paul                 Woodley
Patricia             Rodriguez
Omotayo              Damola
Michael              Burns
Mark                 Milton
Johnny               Macadamia
Jerson               Martinez
Janelle              Daniels
James                Flores
Ike                  Ojibe
Henry                Gray
Essen                Fnu
Eddy                 Torres
David                Bernal
Daoud                Rahman
Cyrus                Cherington
Crystal              Brown - Diggins
Carlos G             Claros
Alex                 Pena
Ahmad                Aria
Zaundria             Dodds
Winston              Joseph
Willis               Roverso
Trevor               Witt
Tobias               Njoku
Steffany             Christien
Shawn                Parsons
Samir                Cal
Ricardo              Bautista
Reginald             Bradford
Peter                Ritchie
Oscar                Mayo
Orville              Brown
Norman               Riley
Nicholas             Peck
Milton               Dawkins
Michelle             Wise
Michael              Oksanish
Michael              Murphy
Marvin               Ddungu
Marie                Massenet
Marcus               Bass
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 130 of 317


Junie               Tajalle
John                Churchill
John                Bishop
Jesscencio          Sario
Jerico              Dela Cruz
Jeff                Senchina
Jacques             Charles
German              Lopez
Gary                Augustine
Dennis              Vetica
David               Risse
Collins             Browne
Claudia             Bonilla
Christopher         Portillo
Charlotte           Davenport
Cathy               Osorio
Barbara             Grier
Angela              Anglin
Sam                 Meas
Norberto            Villa
Nicholas            Moulaison Sr.
Mark                Burrowes
Julio               Vargas
Indrick             Rubin
Gregg               Baker
George              Levison
Franko              Portorreal
Donna               Miller
Ariel               Arias
Alvis               King
Ken                 Hill
Christopher         Kelley
Brendon             Bretton
Paul                Lugo
Jealynn             Miller
Gilbert             Cox
Will                Ray
Phillip             Contreras
Nikole              Shirley
Mohamed             Harrat
Liam                Walls
Jeffrey             Macdonald
Hossein             Ahmadi
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 131 of 317


Everton               Lewis
Brenda                Vanmoy
Zachary               Davis
Steve                 Sprague
Samuel                Han
Samela                Rucker
Roberto               Funseon
Richard               Espinoza
Pete                  Falcon Jr
Pablo                 Galvan
Omar                  Lopez
Kalin                 Barber
Joel                  Aguayo
Jazzalon              Mccoy
Frank                 Babiarz
Diego                 Robles
Deonte                Lewis
Caprice               Howard
Alejandro             Gonzalez
Theresa               Lyons
Roscoe                Wimberly
Robert                Arnwine
Nicasio               Lojo Jr
Mirian                Gomez
Matthew               Klasen
Louis                 Gernhardt
Lisa                  Lehman Tuck
Janee                 Moore
David                 Smith
Daniel                Huber
Dana                  Mendes
Anthony               Aquino
Adam                  Bieneman
Yurik                 Harutrunian
Tibor                 Fazekas
Srdjan                Beltram
Shawn                 Owen
Samuel                Marshall
Ruben                 Romero
Miriam                Dinkins
Marlene               Saenz
Manuel                Garcia
Kirnvir               Grewal
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 132 of 317


Judith              Gomez
Jacquelynn          Moore
Hector              Roach
Evelyn              Coleman
Algia               Johnson
Yasmin              Fang
Taylor              George
Sonny               Tran
Shane               Williams
Santo               Brea
Ruel                Pasibe
Ruben               Rodriguez
Phillip             Spann
Moises              Herrera
Michael             Martin
Laura               Garibay
Kevin               Bradley
Kenneth             Benson
Joshua              Hall
Jesani May          Macatbag
Jennifer            Negrete
Immer               Felix Espinoza
Hussein             Kabba
Eric                Zelaya
Dorian              Dawson
Daryck              Fuqua
Corbett             Taylor
Christopher         Sanchez
Carlos              Luna
Antonio             Sanchez
Anthony             Lawrence
Andrew              Thornton
Alejandro           Perez
Wayne               Ortiz
Trevor              Hensley
Timothy             Flowers
Stanley             Wandason
Sonel               Fesnel
Shaquenta           Payne
Shamauda            Bishop
Robert              Mungai
Robert              Kitajima
Randolph            Wooten
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 133 of 317


Monique             Downs
Moises              Charles
Michael             Kincade
Louis               Godoy
Loren               Bennett
Laszlo              Nagy
Kevin               Cruz
Jermaine            Pruitt
Jeremiah            Abee
Jeff                Kilty
Ignacio             Vasquez
Hung                Diec
Hans                Ruud
Grigor              Darmandjian
George              Denney
Dangye              Adu
Cynthia             Gibson
Carlos              Hurtado
Carl                Lagandaon
Brenda              Fehlings
Bensaba             Khan
Anthony             Guerra
Steve               Pennacchio
Stanley             Cargill
Samuel              Lev
Ronnisha            Norris
Razmik              Peria
Rachel              Jack
Peth                Sitthivong
Pedro               Rubio
Nellie              Wiley
Mitchell            Bottler
Maximilian          Hearst
Maria               Hinojosa
Margaret            Rodrigues
Latoya              Lewis
Juantine            Jones
Juan Carlos         Morales
Jonathan            Patterson
Jonathan            Ihejeto
Jamshid             Haidary
James               Alfred
Greg                Richards
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 134 of 317


Eric                  Varela
Donna                 Ford
Deidre                Pritchett
Darron                Mcculler
Daniel                Garcia
Dana                  Cummings
Chardae               Terry
Carlos                Lopez
Bruce                 Williams
Betty                 Avila
Aproll                Dossman
Anthony               Ford
Angela A.             Favors
Yusuf                 Yusuf
Veronica              Davis
Richard               Nelson
Osama                 Abdlatif
Myron                 Williams
Manuel                Ramirez
Lloyd                 Cunningham Jr.
Juan                  Lopez
Jason                 Howlett
Israel                Garza
Henry                 Gambing
Gustavo               Hernandez Lara
Fred                  Ball
Francisco             Mejia
Erdinc                Aydin
Ebonie                Johnson
Douglas               Towns
Delice                Barnett
Chris                 Castanon
Bryan                 Mitbo
Brandy                Gonzalez
Armando               Rodriguez
Anny                  Acosta
Alberto               Sandoval
Yilmarie              Rodriguez
Saleh                 Moujtahid
Miguel                Riquelme
Micheal               Kakande
Michael               Leach
Lawanda               Turner
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 135 of 317


Kevin              Penner
Jose               Ortega
Jackingson         Celestia
Debbie             Dunbar
Bahaedin A         Mohammad
Anaqueleto         Depina
Aaron              Garcia
Patrick            Desgroseilliers
Lashawn            Waiters
Jacob              Stewart
Wayne              Medeiros
Luis               Fernandez
Jorge              Arevalo
Inibehe            Eno- Adams
Wayne              Garnett
Veronica           Barajas
Thomas             Ward
Richard            Carter
Phyllis            Estrada
Paul               Savala
Nicshae            Leverette
Michelle           Abner
Mauricio           Menjivar
Jay                Anderson
Glenn              Prasad
Elawna             Brown
Eian               Daniels
Bill               Estes
Arkom              Sukhumpanya
Andrew             Solis
Anabelen           Tellez
Shamonee           Bond
Ryan               Ferreira
Richard            Grijalva
Olatunji           Oladejo
Marcos             Asuaje
Darryl             Davis
Wendy              Aguilar
Vinquisha          Burnett
Timothy            Hinkle
Steve              Terzian
Stephanie          Ramirez
Simon              Pantoja
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 136 of 317


Samuel              Ssewanyana
Penicha             Swindell
Omar                Cordero
Luis                Latre
Laneshia            Downs
Joe                 Ramos
Iskandaryan         Mesrop
Ghulam              Haider
German              Garcia
Gebrehiwot          Kidane
Frederick           Fernandez
Frank Q.            Guerrero
Fernando            Dellanoce
Dajuan              Wilson
Vince               Burkes
Tarik               Elkhalil
Tanganyika          Wheeler
Susan               Cornish
Shanta              Green
Ryan                Robinson
Robert              Blake
Porcetta            Currington
Omar                Hill
Nathan              Bonniah
Mowafi              Ginawi
Letrail             Witcher
Lesley              Carrier
Kristina            Keith
Kimberly            Hoover
Kianna              Cox
Kenny               Whitfield
Kareem              Hollinquest
Jordan              Cruz
Joleen              Zetes
Janelle             Carrillo
Gregory             Georgandas
Ezequiel            Dasilva Freire
Eduardo             Benavides
Carrie              Evans
Brett               Chapman
William             Tuiasosopo
Victor              Quitoriano
Thomas              Hines
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 137 of 317


Terrel             Correia
Tawnie             Grider
Sean               Johnson
Raquel             Largo
Paul               Norris
Michael            Cruz
Mateo              Esparrago
Lawrence           Manzano
Latoya             Mcadoo
Larry              Hendricks
Kevin              Sprissler
Joshua             Stanton
Joao               Alves
James              Strode Sr.
Jackmark           Jennings
Frank              Mutebwa
Erika              Ochoa
Driss              Elhiba
Delawrence         Robertson
Craig              Murdah
Corey              Saffold
Christina          Henley
Cherith            Buck
Carolyn            Clary
Carlos             Avelar
Carl               Cahoon
Candise            Alvarez
Candice            Smith
Brian A            Sumpter
Brian              Setyabule
Brian              Morotti
Bradford           Gooding
Artur              Torosyan
Andrzej            Kuzmicki
Ana                Monroy
Ahmad              Ahadi
Zenash             Wonji
Victor             Gutierrez
Steven             Elias
Samuel             Hill
Rose               Luna
Ronelle            Roach
Roland             Baldwin
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 138 of 317


Odette                Vieiera
Marty                 Hunter
Mahatma               Alarcon - Rodriguez
Luis                  Padilla
James                 Slatt
James                 Cleveland
Harold                Turner
Gabriel               Wedekind
Francine              Jessamy
David                 Gomez
Danny                 Ziemer
Daniel                Barselo
Craig                 Glover
Chris                 Beatty
Ashely                St. Clair Iii
Arthur                Baker
Andrew                Rodriguez
Alexander             Valdez
Alejandra             Fuentes
Aaron                 Perdue
Terran                Carter
Taquesha              Mcmillan
Scott                 Seeley
Satya                 Prasad
Safwan                Allababidi
Rolex                 Pierre
Robert                Valenzuela
Philippe              Dorinvil
Pernell               Hill
Patrick               Carpenter
Norrese               Andrews
Noel                  Munerlyn
Nathan                Teague
Michael               Doherty
Michael               Centola
Louis                 Wright
Lanetra               Brown
Lamar                 Youngblood
Kenneth               Jones
John                  Gooch
Joey                  Gibbs
Heather               Anderson
Gabby                 Moore
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 139 of 317


Ernest             Ford
Eileen             Atencio
Donald             Falorio
David              Torres
Catrena            Elliot
Carlos             Curiel
Armando            Lozano
Anthony            Garcia
Andrea             Gomez
Alejandro          Mendoza
Al                 Lewis
Adrian             Martinez
Tyler              Caldwell
Tonia              Ratcliffe
Tiesia             Harris
Silvino            Resendes
Michael            Villablanca
Mackenson          Derrouette
Linda              Thompson
Lazare             Gubeladze
Kevin              Bryant
Jonathan           Juarez
John               Garrison
Jimmy              Chavez
Jasmine            Rogers
Jamal              Lea
Gregory            Isom
Edward James       Mason
Edgar              Flores
Duke               Dantay
Dontae             Martin
Donnovan           Robinson
Craig              Campbell
Christopher        Tavares
Carson             Huntley
Aric               Eisnberg
Antonio            Barros
Anthony            Gamez
Anna               Ebersole
Angel              Avila
Tricia             Burns
Rigo               Rosario
Richard            Sorensen
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 140 of 317


Quebeau             Desire
Marcelo             Spairani
Lennox              More
Juan Evelio         Gonzalez Reynoso
Juan                Monegro Diaz
Jesse               Felix
Gary                Dunn
Edther              Dorinvil
David               Brogna
Danny               Beas
Brian               Roach
Brian               Mcdonald
Ahmed               Gaoh
William             Smith
Steven              Lucatero
Lorene              Allen
Frank               Afful
David               Bennett
Yousra              Rezgui
Joshua              Allan
Eulogio             Ruvalcaba
Albert              Haulcy
Robert              Lewis
Ramez               Nouri
Pam                 Cook
Jose                Sanchez
Jeffrey             Tippett
Jahjah              Rudder
Steven              Vargas
Shahab              Yousefi
Patrick             Mccarthy
Myron               Robinson
Jose                Rodriguez
Jeffery             Harris
James               Carson
Frank               Lee
Eric                Stedman
Danitra             Lewis
Arlene              Mouton
Robert              Facio
William             Carter
Ricardo             Tortoledo
Julian              Valencia
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 141 of 317


Grantray-Grantral   Mask Sr
Ferernand           Buan
Derrick             Howard
Cynthia             Chavez
Cherrone            Davis
Arthur              Chambers
Tamanica            Payton
Shantel             Mcmillian-Glass
Raymond             Sosa
Mitchel             Beraha
Miguel              Garibay
Julio               Romo
Jimmy               Maerina
Jill                Bowlin
James               Windley
Jaime               Hernandez
Isaac Paul          Martin
Greig               Watson
Edward              Lindberg
Claudine            Hileman
Chelsie             Ochinero
Andre               Fernandes
Tera                Ford
Sieda               Campbell
Rori                Harris
Rodeline            Pierre
Ricky               Jones
Ricky               Bruno
Rafael              Vasquez
Priscilla           Lopez
Mohammad            Azam
Michael             Northcutt
Mayf                Nutter
Marc                Grant
Kristine            Galvez
Keith               Horton
Jovonah             Marshall
Joseph              Morrison
Jorge               Perez
Jonathan            Oliver
Iris                La Salle
Helen               Jones
Erick               West
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 142 of 317


Enoch                  Chamberlain
Emmanuel               Mujica
Douglas                Lyles
Douglas                Barber
Donald                 Eskridge
Curtis                 Beams
Cleve                  Gaines
Cashmere               Stevens
Andrew                 Bizer
Alicia                 Gutierrez
Alexandra              Greenberg
Vincent                Gonzales
Victoria               Benz
Vera                   Deatherage
Van                    Pham
Steven                 Tom
Stephanie              Lewis
Sherie                 Drawn
Shannon                Will
Sean                   Maxemin
Sarah                  Snowden
Said                   Belkouch
Robert                 Jones
Reginald               Helson
Randy                  Chavez
Phiness                Gatewood
Obeid                  Williams
Michelle               Rinkwalker
Martha                 Velasquez
Margaret               Jackson
Livingston             Malcolm
Litianna               Caginitoba
Lawrence               Brice
Kevin                  Manzilla
Kenneth                Leary Jr
Ismael                 Vasquez
Howard                 Simpson
Gretta                 Wilson
Glenda                 Sanchez
Daniel J.              Healy
Craig                  Carroll
Cheryl                 Ducker
Chayna                 Delahoussaye
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 143 of 317


Brian                  Cloud
Ashley                 Kelley
Allen                  Patillo
Adolfo                 Contreres
Zena                   Doss
Vernon                 Jackson
Thomas                 Carr
Theresa                Clifford
Sabrina                Blue
Ronnie                 Clayton
Randolph               Daggett
Patricia               Scott
Melvin                 Whitehead
Matthew                Quintanar
Manuel                 Navarratte
Linden                 Scott
Lengh                  Mang
Lena                   Isom-Brown
Lalesh                 Chandra
Ladasha                Berry
Kellim                 Lopez
Jonathan               Torres
Jeff                   Mcdowell
Jaime                  Colocho
Ines                   Limeta
Frank                  Mardeusz
Edward                 Santos
Edgar                  Alarcon
Diane                  Sekaly
Cecil                  Hammock Jr.
Carlos                 Vasquez
Capperine              Lewis
Antonio                Gallardo
Anthony                Healy
Alfred                 Garza
Aaron                  Zamarripa
William B.             Anderson
Teri                   Mcmichael
Steven                 Mendez
Stephanie              Trujeque
Satrina                Edmerson
Robert                 Montgomery
Richard                Piccicuto
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 144 of 317


Patrick            May
Parker             Wills
Norman             Payton
Nicole             Banducci
Nathaniel          Jones
Mark               Charette
Lowell             Thomas
Lisa               Perez
Julio              Galindez
Juan               Munoz
Jared              Antonio
Goldsborough       Purnell
Frank              Williams
Eric               Washington
Emiliano           Herrera
Duy                Dang
David              Arrighi
Daniel             Perez
Angela             Cruz
Alnita             King
Alfred             Santos
Abdulnasser        Mousa
Stephen            Buford
Sheena             Mcclain
Robert             Reposa
Paul               Scharff
Lesvia             Garza
Kristofor          Lako
Kimberly           Mason
Johnny             De Abreu
Edward             Suarez
Dannella           Bailey
Christopher        Coughlin
Moises             Rivera
Courtney           Riley
Victoria           Campbell
Joslyna            Fontes
Guetchen           Dessalines
Elaine             Porter
Armando            Marquez
Alejandra          Manzo
Othman             Samha
Nicole             Brown
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 145 of 317


Jimmy                 Lui
Yoftahe               Petros
Randall               Jones
Ivan                  Gonzalez
Denzel                White
Catherine             Jackson
Brian                 Resnick
Amos                  Taylor
Tahira                Edward
Richard               Dawkins
Revena                Edwards
Michael               Ledezma
Kyle                  Dunkin
Kimberly              Jones
Kalin                 Jones Sr
Julio                 Buenrostro
Jose                  Villalvazo
Anissa                Aguirre
Suslov                Chavez
Stephen               Polito
Ron                   Hirshfield
Mark                  Askins
John                  Barros
James                 Tierney
Fernando              Marquez
Don                   Johnson
David                 Rios
Daniel                Vail
Daniel                Perreira
Andrew                Marty
Adrianna              Vega
Shawn                 Lanciani
Neary                 Stine
Marcus                Glynn
Laurie                Jensen
Jean                  Decembre
Javier                Tirado
Gennipher             Hosman
Eric                  Perry
Andrew                Robinson
Abel                  Davila
Samuel                Stephens
Rahmat                Khan
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 146 of 317


Rafael             Franco
Peter              Pfeil
Mikeo              Esqueda
Kristy             Phillips
Frumencio          Vergara
Elvys              Guzman
Abdulhamid         Yusuf
Abdirizak          Jama
Xevion             Vega
Rosemarie          Buison
Ronald             Kurtz
Roberto            Tracy
Rachelle           Abril
Nicole             Bendickson
James              Jones
Irma               Alvarado
Emmanuel           Balagot
Brett              Looney
Thony              Dessime
Pamela             Gatlin
Nina               Alexander
Julia              Woulfe
Juan               Aranda
Jose               Sanchez
James              Stephens
Ana                Rodrigues
Michael            Fang
Tosha              Smith
Shainysse          Meekins-Bolden
Mauga              Sofara
Leticia            Martinez
Camille            Valentine
Williams           Ejimonyeabala
Stephanie          Houston
Omar               Chavez
Marcos             Navarro
James              Tiger
Victoria           Estrada
Sunday             Achiayah
Rudy               Orosco
Jermaine           Brantley
Jasson             Duran
Jammie             Wilson
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 147 of 317


Erica              Hardesty
Edward             Volodarsky
Daisy              Coleman
Brian              Capers
Virend             Charan
Tammye             Johnson
Rafael             Fernandez
Parrish            Watkins
Matthew            Moreland
Kuandra            Harrell
Juan               Lara
Jordan             Hernandez
Jonathan           Lafontant
Jessica            Rodriguez
Jaeu               Logan
David              Lee
Antoine            Cannon
Yolanda            Martinez
Timothy            Mack
Steve              Soutas
Rosetta            Alexander
Oscar              Pineda
Niambi             Edwards
Mixhael            Mente
Megan              Kanicsar
Lonnie             Copeland
Joseph Rocky       Saint Germin
Jesse              Hunter
Jaylen             Spann
Jamal              Abdullah
Irving             Maciaa
Fabio              Neves
Eric               Akesson
Donald             Taylor
Derek              Myers
David              Engdahl
Barkev             Daron
Aristidez          Turcios
Apryl              Mitchell
Amr                Elsewehy
Alisha             Kelly
Wilmar             Borges
Terry              Duren
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 148 of 317


Steven             Francis
Stephanie          Mcclain
Richard            Murphy
Raquel             Guimaraes
Pedro              Sanchez
Lashundria         Hayes
Kadija             Price
Jose               Rodriguez
Jason              Liu
Jason              Hemmings
Janice             Smith
Jacob              Levy
Guillain           Nguilu
Gregory            Jackman
Debra              Martin
Daniel             Olivas
Damien             Johnson
Clarence           Mcghee
Christian          Guevarra
Carlos             Dacosta
Aquiles            Burgos
Albert             Negrete
Stanley            Stephens
Sherry             Brown
Ruben              Ramirez
Robin              Canela
Robert             Fusco
Rianne             Anderson
Quatshuana         Dunbar
Moustafa           Obsiye
Monica             Flores
Miguel             Gutierrez
Laura              Coyne
Jorge              Bernal
Jaziah             Hickerson
Janice             Eason
Curtis             Williams
Courtni            Smith
Tobias             Bailey
Ronald             Myers
Robert             Mcglothern
Perry              Scranton
Nathan             Avila
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 149 of 317


Miguel                Torres
Maxwell               Opoku
Leonard               Villa
Leeroy                Mateo
Jude                  Simon
Juan                  Ramos
Juan                  Medina
Joanne                Stornaiuolo
Gary                  Lima
Franklin              Quintero
Elena                 Barrett
Danyelle              Green
Anthony               Inocencio
Andrew                Ramos
Willy                 Lopez
Paul                  Sullivan
Kevon                 Isom
Demetrius             Ontiveros
Daniel                Phoenix
Daniel                Carroll
Christine             Tollefsen
Chris                 Zamora
Candace               Rice
Anweya                Adam
Zachary               Bouricius
Nkaja                 Opara
Brandon               Griffith
Shana                 Pierce
Pablo                 Soto
Jonathan              Widemond
Greg                  Huffman
Erik                  Dondero
Daniel                Difusco
Artemio               Segura
Adam                  Fayad
Martin                Rodriguez
Larry                 Pratt
Hamdi                 Ben Zarguine
Esli                  Sierra
Deion                 Augustus
Claudia               Sherron
Claude                Chenet
Chantha               Khiev
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 150 of 317


Aldo               Esparza
Akwasi             Peprah
Troy               Whitley
Silvestre          Espinoza
Rosie              Samarron
Micheal            Harbaugh
Melvin             Alvarez
Melinda            Bullock
Kaneesha           Pierce
Kambria            Charles
Jon                Fuller
Joao               Rodrigues
Jaime              Hernandez
Eddie              Ornelas
Christopher        Vallejo
Ashley             Brandow
Alexandra          Hebert
Abdessamed         Ikhlelf
Aaron              Sawatsky
Zemmoia            Bryant
William            Wadleigh
Warren Timothy     Cross I I
Teresa             Rodney
Stephanie          Curry
Roger              Tropet
Rocky              Su
Paul               Conway The 3rd
Myra               Bartholomew
Joe                Herrera
Jean               Eustache
Ernest             Lawrence
Balmori            Valle
Araceli            Morris
William            Foster
Turquoise          Johnson
Stephen            Simmions
Sara               Massengale
Roselind           Anyalebechi
Rashida            Burton
Randy              Warren
Quiana             Stallworth
Paul               Yagen
Nicole             Ekwueme
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 151 of 317


Momar              Diouf
Lashone            Fleming
Kefentse           Karim
Jude               Chang
Joshua             Sanchez
Joseph             Foster
Jeff               Manzanilla
Jason              Thorn
Israel             Garcia
Isagani            Lapena
Imanuel            Sianipar
Heather            Allen
Gerald             Clark
Frankie            Antoine
Erikah             Organista-Aguilar
Eric               Christensen
Dean               Celentano
Cleo               Griffin
Christine          Underwood
Celicour           Carter
Aspen              Yonge
Anjeanette         Thomas
Angel              Lopez
Adrain             Booker
Wilbert            Hood
Terry              Saigh
Susan              Tucker
Stephen            Thomas
Stephen            Geare
Shekhar            Chaudhary
Sandra             Ninan-Lopez
Roxana             Bolouri
Ronald             Turner
Ricardo            Patxot
Rebeca             Saint
Raven              Hicks
Rachquel           Hills
Publio             Jimenez
Mercedes           Crumby
Mario              Herrera
Marcus             Roberts
Lorena             Norman
Larry              Denton
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 152 of 317


Kimiya             Files
Khalid             Zitouni
Karen              Clark
Joseph             Kenney
Joseph             Cochon
Jonathan           Peck
John Wesley        Williams Jr
Gustavo            Marquez
Guadalupe          Cabiero
Greg               Tomascheski
George             Tam
Dina               Titsworth
Dennis             Coleck
Delma              Johnson
David              Tuttle
David              Ferguson
Darryl             Lynch
Darrick            Ellis
Corey              Cockerham
Cindy              Hernandez
Chris              De La Vega
Chris              Cooke
Yousif             Albadani
William            Williams
Vernita            Johnson
Umen               Taylor
Troy               Oyao
Stacy              Sobocan
Ramon              Garcia
Quesi              Beaton
Patricia           Infanti
Orlando            Ocasio
Olajuwon           Brown
Nathaniel          Carter
Michael            Gordon
Matthew            Martin
Marvin             Ruiz
Komyar             Moghadam
Kevin              Lara
John               Mosley
Jesus              Bandera Jr
Jasmine            Range
Hamidreza          Kaibollahi
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 153 of 317


Guilliano            Verna
Frederick L.         Watkins
Erickson             Chow
Edward               Ellis
David                Ireland
Crishon              Lee
Anthony              Wesley
Anthony              Snead
Andrew               Kanihan
Amy                  Kei
Adrian               Ruiz
Tracy                Armstead
Thomas               Naranjo
Thomas               Devencenci
Stacey               Fowlkes
Shimel               Kelly
Rhonda               Jones
Ramon                Fontenot
Nelia                Fonsecia
Michelle             Ouellette
Mario                Lopez
Marcus               Vernardo
Luis                 Berganza
Lori                 Mcintyre
Klodjan              Fani
Kenneth              Vantyne
Jude                 Raymond
Joseph               Macedo
Jose                 Aldana
Jean - Rony          Royal
Jean                 Bethea
Javier               Madrid
Jason                Sperling
Herber               Segura
Ethan                Hill
Dave                 Turner Iv
Danny                Sevillano
Cihan                King
Chontelle            Compton
Anthony              Jordan
Anthony              Beavers
Anthony              Alduncin
Ann                  Galadzhyan
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 154 of 317


Andre              King
Allan              Cunningham
Steve              Taylor
Stephen            Smith
Scott              Khourie
Remy               Estelien
Paul               Pirkey
Noureddine         Haloui
Monica             Johnson
Mike               Ahern
Jemal              Boyd
Hannah             Mecaskey
Franklin           Garces
Francis            Kibera
Fernando           Rosales
Chantale           Brown
Bernard            Solomon
Tommy              Lee
Solmaria           Negron
Bette              Greene
Benito             Ozuna
Warren             Bramwell
Jason              Einboden
William            Heermance
Richard            Nahinay
Mohammad           Ghafouriffar
Marlon             Caballero
Hany               Michaels
David              Gory
Brendon            Escalona
Amanda             Alvarez
Alawi              Albadani
Theatis            Massengale
Taliyah            Witt
Martin             Mcgrath
Jose I             Hernandez
David              Richards
Chuckie            Thompson Lane
Tony               Jordan
Sholonda           Woods
Sherrell           Tyler
Shannon            Lewis
Selim              Soltane
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 155 of 317


Selena                 Peacock
Ruben                  Tercero
Michael D              Avila
Leanna                 Green
Justin                 Broadfoot
Gary                   Herring
Demetrius              De Loach
Demarco                Thomas
Brandon                Crawford
Ben                    Flores
Ashley                 Trusclair
Arthur                 Turner
Anthony                Martinez
Alexander              Hooks
Alan                   Escobar
Roy                    Cunningham
Raul                   Barahona Alvarez
Patrick                Keith
Nicole                 Hall
Muzhgan                Muhtashimi
Leonard                Valdez
Keyan                  Lowe
Jay                    Pascua
Hirdesh                Singh
Guadalupe              Ledesma
Francelino             Depina
Evans                  Jones
Duke                   Nguyan
Dana                   Robinson Roberts
Benjamin               Antoine
William                Grey
Toyia                  Brooks
Robbie                 Bartlett
Ralph                  Robinson
Mutasha                Warren
Michael                Capozzi
Kristen                Vitello
Kevin                  Smith
Kevin                  Barcus-Prior
Keida                  White
Jose                   Lopez
John                   Dixon
Jason                  Luce
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 156 of 317


James                 Van Scooter
Gregory               Williams
Gloria                Barber
Faizan                Shaikh
Edmond                Kakish
Dennine               Vaughn
Delilah               Wiltz
Dai                   Au
Claudia               Williams
Christina             Ryan
Bruno                 Hernandez
Brian                 Brady
Antonio               Dillon
Andrew                Dinovitz
Alfred                Lee
Abdolreza             Alai
William               Morrison
William               Dabney
William               Blair
Warren                Thomas
Vanessa               Sanchez
Tony                  Kavoosi
Tadele                Ayalew
Solomon               Siraw
Shera                 Temple
Sandy                 Suarez
Ryan                  Covay
Robb                  Griffith
Rick                  Pauli
Olga                  Rico
Mohamed               Khalil
Michelle              Deffner
Matthew               Bazile
Marcus                Brown
Manny                 Arriola
Lavonn                Williams
Kenneth               Snow
Kenneth               Hungerford
Kelly                 Fleenor
Keenan                Evans
Jonathan              Ikeno
John                  Williams
Jermaine              Nelson
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 157 of 317


Jaime                 Solis
Isaiah                Anderson
Frank                 Tapia
Felicia               Cabiero
Dimetrios             Vandiegriff
David                 Murillo
Daniel                Nerayo
Clarissa              Robertson
Chi                   Tran
Charles               Ives
Brihana               Hanible
Biruk                 Lakew
Billy                 Martin
Ali                   Parto
Alejandro             Sanchez
Al- Nisa              Johnson
Peter                 Hauser
William               Stevenson
Tommy                 Herrera
Theresa               Cinoccomin
Tahry                 Ros
Shawn                 Miller
Senarath              Dissanayake
Seamus                Brady
Robin                 Mcclurkin
Raymond               Castro
Ravi                  Udayakumar
Ramon                 Royer
Quincya               Landingham
Patrick               Osakwe
Oscar                 Morales
Michael               Costa
Mark                  Lobre
Mandouh               Attia
Mahmoud               Elmashni
Lynn                  Harness
Linda                 Engquist
Jose                  Rosado
John                  Pinasco
John                  Hernandez
Gene                  Bytof
Fernando              Arreola
Ernesto               Plascencia
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 158 of 317


Efrain             Avalo
Edward             Navarro
Dustin             Way
Desmond            Rogers
Danny              Gordon
Cj                 Perez
Benny              St Fort
Adam               Beckford
Willie             Harris
Vikrant            Thapa
Vanessa            Hawkins
Shawishi           Tyler
Rahematullah       Khan
Mohammad           Alam
Miguel             Hernandez
Leonard            Villafuerte
Joshua             Diaz
Joseph             Craft
Jorge              Caceres
Gary               Vaca
Gabriela           Williams
Franck             Lefevre
Felicia            Ames
Eric               Stiller
Eric               Francois
Eric               Campos
Doryen Sayon       Jackson
Donnald            Ramzy
Danae              Boyd
Carmelo            Bantique Sr
Ashawndaus         Woods
Anthony            Keung
Andres             Mellizo
Natalie            Laval
Kevin              Longstreet
Jordon             Gomes
Jerry              Bertrand
Hernan             Dominguez
Fabio              Diasdesuza
Christopher        Javier
Arturo             Estrada
Antwaun            Streater
Abdul              Jami
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 159 of 317


Harold              Mills
Frank R.            Rivera
Christian           Kelley
Nicole              Walker
Terrence            Cole
Tapasu              Ropati
Sydney              Fitz
Ricky               Avenell
Rayomand            Morena
Prince              Wilson
Jorge               Martinez
George              Grays
Felix               Ortega
Eliezer             Fernandez
Debra               Combs
Brian               Phillips
Bree                Norman
Michael             Phillips
Maribel             Estupinian
Majd                Ossi
Kyle                Jackson
Zeena               Enayetullah
Vinicio Omar        Martinez
Steven              Rebolledo
Srey                Teang
Roami               Dicks
Keith               Daniel
Glenn               Williams
George              Leanos
Gary                Anderson
Dezario             Quiruz
Ariel               Ramos
Anthony             Russo
Angela              Rivera
Yuanzhe             Wang
Yolanda             Karoui
Shenequa            Haynes
Shalisa             Loomis
Sam                 Bans
Remondo             Isom
Ravin               Simpson
Randy               Connolly
Ramon               Pena
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 160 of 317


Psychisa              Hammond
Nicole                Rooke
Mychal                Pace
Michael               Allen
Manuel                Arteaga
Luz                   Rodriguez
Kateryna              Kostyukova
Jesus                 Robledo
Jared                 Schwartz
James                 Sundin
Jackqulyn             Harper
Hugo                  Tejada
Harry                 Beggs
Fnu                   Ramin
Ernest                Ferrara
Erin                  Heisser
Eric                  Suniga
Darrell               Vaughn
Brian M               Wood
Amador                Garcia
William               Terrell
Thomas                Reza Jr
Theresa               Foster
Tami                  Davis
Soraya                Maness
Samantha              Hill
Perkings              Arcene
Pamala                Jones
Mary                  Watkins
Mapuna                Finau
Leslie                Speak
Lam                   Choi
Kirt                  Thomas
Herman                Richardson
Hector                Granados
Freddie               Padilla
Frances               Mancuso
Enrique               Monroy
Ehab                  Kassab
Dennis                Hawil
Del                   Enos
Daron                 Crass
Daniel                De Forest
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 161 of 317


Christopher J       Robbins
Charles             Glackin
Benjamin            Baluyut
Anthony             Terry
Anthony             Gois
Alexander           Gay
Alec                Villasenor
Alberto             Chavez
Alan                Soriano
Alan                Colaso
Ty                  Barrett
Sergey              Chernioglo
Robert              Moulton
Raul                Perez
Maxine              Griffith
Mark                Cotugno
Luke                Shaffer
Lewis               Foster
Lawrence            Vosovic
Lashonda            Dupree
Kevin               Cleveland
Kenneth             Fulbright
Kelley              Ramsey
Juan                Rodriguez
Joseph              Mcclendon
John                Bajek
Joel                Vojvoda
Jennifer            Avila
Jason               Kelly
Janay               Manning
James               Fennelly
Isabella            Graboski
Ian                 Medcalf
Gilberto            Morais
Edward              Rocha
Douglas             Van Leuven
David               Manaoat
Carlos              Galvao
Aundre              Wilson
Andrew              Alexander
Alfred              Kelly
Abdulkadir          Abubakr
William             Pantoja
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 162 of 317


Tiffany             Marciello
Terry               Elbert
Steven              Fowlkes
Steve               Howell
Sherman             Brown
Saba                Sahouria
Ronald              Cambra
Robert              Bergman
Peter               Hasegawa
Peola               Bradley
Miguel              Vargas
Mark                Furlani
Marco Antonio       Bueno
Latasha             Walker
Kevin R             Booker
Kenneth             Sargeant
Jon                 Miller
John                Cirone
Javier              Velez
Ilonka              Mora
Horacio Barrios     Alvarez
Hesam               Hadaegh
Gabriel             Alvarado
Fekade              Haile
Ernesto             Bernal
Edwin               Oyomire
Edward              Jaramillo
Eduardo             Schopp
Deshon              Mcmillan
David               Patterson
David               Manchester
Damon               Smith
Corinthians         Talaga
Christopher         Stewart
Cesar               Cervantes
Brian               Batista
Blanca              Sanchez
Antonio             Callahan
Alphonso            Wilson Jr.
Adam                Fears
Vikky               Dhanota
Timothy             Brooks
Tania               Grande Ronquillo
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 163 of 317


Steven              Borgida
Sean                Lampley
Ronald              Brooks
Richard             Newmark
Rheutelia           Cummings
Ramiro              Sanchez
Peter               Lanier
Michelle            Antonio
Michael             Hoffman
Louis               Darby
Kip                 Baldwin
Kevin               Parra
Joseph              Lenon
John K              Bishop
Joann               Capella
Jessie              Brooks
Javier              Oliva
Iliana              Renteria
Gregorio            Munoz
Greg                Washington
Erica               Hernandez
Edward              Tache
Charlie             Crouse
Benjamin            Theis
Anthony             Crowell
Angela              Baluyut
Andrew              Knox
Ana                 Tovar
Shiquan             Lin
Rosa                Colon
Richard             Woodrum
Philip              Cali
Luis                Nunez
Luis                Heredia
Julie               Sheaffer
Fredy               Juarez
Eddie               Odney
Christopher         Eggelston
Washington          Moura
Tamer               Alqasir
Samnith             Sok
Paulo               Teixeira
Luis                Espinoza
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 164 of 317


Hermin                Morpeau
Gabriel               Trevino
Elizabeth             Garcia
Steve                 Phillips
Patricia              Agurs
Kenneth               Gerard
Joseph                Shy
Kris                  Morrow
Keith                 Childs
Juvenal               Lopez
Jonathan              Cirin
James                 Marshall
Felix                 De Armas - Zayas Jr.
Dewayne               Manning
David                 Tedesco
Anthony               Flores Rodriguez
Andy                  Krupinski
Trayvon               Tippie
Sarah                 Scollay
Roy                   Shelby
Ricardo               Sierra
Norman                Ellison
Jose                  Tapia
Dorcas                Wortz
Chaunika              Harris
Andrew                Mendoza
Yazan                 Hassan
Tyrone                Robinson
Tyanna                Choyce
Stacy                 Ardoin
Shaun                 Duncan
Rotteinia             Freeman
Robert                Swordes
Robert                Collier
Marques               Rounds
Mario                 Bamberger
Krystal               Ruiz
Kim                   Davenport
Johnson               Tunis
Janelle               Davis
Isaac                 Brown
Fitsum                Kebede
David                 Rojas
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 165 of 317


Casey               Bradley
Camelia             Ward
Alejandro           Sandoval
Tim                 Marrufo
Teurai              Nugent
Tamala              Drake- Smith
Rosario             Romero
Roman               George
Raymond             Myers Kieran
Raul                Sosa
Randa               Shahin
Prit                Walia
Percy               Hughes
Paul                Desantis
Mechelle            Harston
Koui                Saeteurn
Juan Jesus          Carrillo
John                Laford
Jennifer            Medinas
Guadalupe           Monroy
Felix               Chalas
Elisha              Smalley
Dulce               Lopez
Derek               Hunter
Delois              Taylor
Cameron             Deeds
Blake               Dixon
Bernard             Williams
Arthur James        Coleman
Anthony             Hill
Alejandro           Rios
Agusto              Martins
Zechariah           Guarniere
Yvonne              Weaver
William             Jordan
Va                  Lor
Tyler               Durden
Stephanie           Maynard
Sidney              Mosby
Shane               Brady
Scott               Peters
Raymond             Cota
Quang               Tat
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 166 of 317


Noelle               Knotts
Myeisha              Bass
Monica               Caldwell
Kelly                Shaw
Karina               Callahand
Jules                Lange
Juan                 Leiva
Jose                 Moreira
Jamonte              Perry
James                Sabella
Gilbert              Perez
Geary                Davenport
Edna Dunham-Mcnair   Anthony Mcnair
Domingo              Martinez
Deane                Haught
Cassandra            Dos Santos
Asa                  Smith
Andre                Bledsaw
Amanda               Alexander
Alfonso              Lara - Ochoa
Wilfredo             Munoz
Wayne                Wilken
Teresa               Evans
Stephen              Gaskill
Stella               Nwogbo
Sir                  Arnette
Sady                 Lozada
Ryan                 Morgan
Rashaad              Robinson
Omar                 Maldonado
Nicholas             Crescitelli
Myra                 Medina
Miguel               Fuentes
Michael              Dakan
Lakiya               Fitzpatrick
Julio                Munoz
Jude                 Maignan
Joseph               Amazan
Jose                 Tejada
Jose                 Sanchez
Johnny               Borrayo
John                 Burks
Joanna               Brown
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 167 of 317


Jernard             Wilson
Jelani              Jones
Jeffrey             Goldmann
Jayson              Flory
Esther              Walker
Elizabeth           Leon
Edward              Robertson
Earnest H.          Jackson
Claudia             Jolon Chacon
Christopher         Acevedo
Chimere             Bowden
Cherish             Lindesay
Charles             Proctor
Carla               Castaneda
Ariel               Rodriguez
Antonio             Belvine
Alberto             Trought
Abdul               Rahmani
William             Hughes
Troy                Nelson
Timothy             Torres
Ramon               Lagman
Michael             Sanchez
Matthew             Arensberg
Luis                Quinones
Lakesha             Ransom
Frances             Wilson
Enrique             Rodriguez
Chris               Kennedy
Brandon             Garcia
Zachary             Stone
Zachary             Langlotz
Wilson              Kokroko
Willie              Reaves
William             Morse
William             Len
William             Gray
Widmy               Richard
Victoria            Sanders
Victoria            Granger
Victor              Rodriguez
Victor              Gomez
Victor              Funez
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 168 of 317


Victor               Diaz Silva
Victor               Alvarado
Vaughn               Williams
Vanessa              Williams
Vanessa              Morales
Vanessa              Giminez
Valerie              Soto
Ulises               Valle
Ubaldo               Diaz
Tywaun               Gilbert
Tyson                Pelanconi
Tyrone               Dickerson Sr
Tyrone               Dickerson Jr.
Troy                 Roberts
Trevor               Pickens
Toni                 Draper
Tim                  Bergman
Tigran               Tadevosyan
Tiffany              Lemas
Tiffany              Greenland
Tiffany              Cowan
Thomas               Swayne Jr
Thomas               Leon
Thomas               Borning
Theresa              Carter
Thanh                Ramp
Tara                 Mendez
Tammy                Blackwell
Tammi                Smith
Tamika               Bispham
Ta-Leha              Holmes
Suzanne              Klaus
Suraphel             Johannes
Sumit                Barua
Steven               Molina
Steven               Jefferson
Steven               Baty
Steve                Schiro
Spevie               Murrieta
Sonia                Turrieta
Shukuru              Shields
Shirley              Hodge
Sherman              Brown
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 169 of 317


Sheldon              Simmons
Shawn                Kenney
Shawn                Hughes
Sharon               Mcgowan
Shanna               Pringle-Ahart
Shakila              Brown
Shah                 Shakoor
Shabnam              Sharma
Scott                Souza
Scott                Mitchell
Sarah                Purdie
Samuel               Ibikunle
Samuel               Fret
Sameer               Sharma
Sam                  Early
Salina               Smith
Sali                 Tuatagaloa
Saheed               Adekunle
Ryan                 Tapia
Rufino               Mabborang I I
Ruben                Fernandez
Roy                  Scott
Roxana               Figueroa
Rowell               Tinio
Rosie                Ramirez
Rosemary             Bohman
Rosella              Baca
Ronnie               Wilson
Ronald               Freeman
Rohullah             Mayar
Rodney               Jackson
Rochelle             Larry
Robirt               Lajeen
Roberto              Macias
Robert               Oino
Robert               Nadeau
Robert               Edward
Robert               Donald
Robbie               Shelton
Ricky                Wyrick
Richard              Trainito
Richard              Ponce
Richard              Lares
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 170 of 317


Ricardo              Orozco
Ricardo              Guerrero
Reynaldo             Martinez
Renita               Yates
Regina               Haugabook
Raul                 Torralba
Randall              Green
Ramesh               Chandra
Rafael               Gutierrez
Rachid               Baraoui
Queen                Key
Qais                 Amiri
Pierre Alain         Jean Gilles
Osvaldo              Coria
Nannette             Hawthorne
Miguel               Perez
May                  Lee
Marissa              Green
Mario                Davis
Marc                 Syllien
Luis                 Perez Olivares
Lucia                Sanchez
Louis                Barnett
Kenyatte             Morgan
Kelly                Benton
Jos                  Monge
Gilbert              Valdez
Ethel                Shamburger
Edgar                Granados
David                Tovar
Cristina             Vien
Ariyan               Miller
Phillip              Penn
Philip               Askew
Pete                 Hovater
Pernell              Rash Jr
Pedro                Quintanilla
Pedro                Moreira
Paul                 Mathis
Patrick              Moten
Patrick              Donacien
Patrick              Cooper
Patrice              Lapierre
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 171 of 317


Otonye            Amatoru
Oton              Garcia
Oscar             Rosales
Odis              Chenault
Norman            Gaspard
Nikita            Burhoe
Nicole            Mendoza
Nicole            Creswell
Nicholas          Martin
Nemia             Masina
Nelcy             Yeargain
Nassar            Ghanam
Nariman           Amiri
Mujahid           Abdul- Rashid
Moses             Okonoboh
Mona              Johnson
Mohammad          Zadran
Mohammad          Nadimi
Mohamed           Algahim
Mitchell          Neal
Miguel            De Carvalho
Michelle          Fisher
Michelle          Beauregard
Micheal           Washington Jr
Michaesha         Emerson Anderson
Michael           Moore
Michael           Jeffreys
Michael           Grace
Michael           Adams
Melissa           Hayes
Melanie           Turner
Mauro             Barbosa
Matthew           Niles
Matthew           Marrano
Marvin            Chavis
Martin            Demond
Mark              Degeorge
Marco             Williams
Manuel            Mayes
Manuel            Davis
Manuel            Chavez
Malcolm           Morrison
M                 Mqoeem
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 172 of 317


Lynn               Rix
Luis               Bautista
Louis              Caplan
Louis              Barkho
Louie              Ortiz
Lorden             De Jesus
Lisa               Sambrano
Lisa               Epsimos
Linda              Washington
Leslie             Wadhams
Leoneide           Goncalves
Leola              Parks
Leah               Fairley
Laura              Franklin
Latrice            Casey
Latresha           Tanner
Laron              Bell
Kyle               Holloway
Kyle               Dugan
Kulisi             Unga
Kristine           Colton
Kristin            Irving
Kristi             Espinoza
Klarissa           Romero
Kimberly           Wyatt
Kimberly           Jefferson
Kiara              Shelby
Kiara              Buckley
Kevin              Rowel
Kevin              Chambers
Kenya              Adams
Kenny              An
Kenneth D.         Patin
Kenneth            King
Kellie             Flippin
Kathleena          Vannarath
Karen              Alvarez Gomez
Kandyce            Johnson
Junior             Laguerre
Julian             Diaz
Juan               Najera
Joshua             Francis
Joshua             Adelaja
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 173 of 317


Joseph P            Durning
Joseph              Ball
Jose                Villafana
Jose                Delgado
Jorge               Ramirez Rosales
Jon                 Constantino
Johnathan           Sanchez
John                Vecchione
John                Pennington
John                Paulus
John                Mulbrew
John                Kent
John                Hines
John                Fitch
John                Duckworth
John                Carmazzi
Jessica             York
Jesse               Davis
Jerry               Cipoletta
Jennifer            Kupskey
Jeni                Haldeman
Jean Ricardo        Sillery
Jean                Sampeur
Jean                Innocent
Jaysfer             Duarte
Jason               Volcimus
Jason               Morrissette
James               Sautter
James               Orelus
James               Mcclinton
James               Felix
Jackson             Lucas
Jackson             Fong
Jack                Rivera
Isaac               Beauge
Irvinderdev         Dhanda
Ineida              Depina
Iliana              Lemus
Hodan               Ismail
Helen               Adedeji
Harry               Madera
Glen                Johnson
Frank               Taddeo
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 174 of 317


Felipe              Jimenez
Eric                Alpert
Donye               Beckett
David               Curelop
Cassius             Shearer
Bryan               Mannila
Brandon             Adams
Bobby               Williams
Beethoven           Micu
Angel               Cotto
Amar                Harris
Alex                Asidu
Dennis              Vautour
Darryl              Cromartie
Cindy               Velazquez
Christopher         Howard
Alfred              Potter
Francisco           Garcia
Carlos              Lopez
Antonio             Campbell
Gary                Collins
David               Nelson
Adam                Rocha
Dereyk              Dcosta
Brien               Laster
Eric                Chilicki
Desiree             Garnica
Christopher         Gildea
Brittney            Vazquez
Angel               Silva
Alfred              Marquez
Adriane             Miles
Fawzi               Alfrihat
Farzin              Fahimi
Anthony             Waters
Fred                Mata
Eugene              Brown
Elizabeth           Villareal
Djherry             Jean-Louis
David               Shigemoto
David               Jones
Christopher         Verret
Caroline            Martinez
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 175 of 317


Brian                  Peluffo
Ashli                  Southard
Arutyun                Martirosyan
Arabella               Imbriale
Andrew                 Stramel
Alfredo                Mendez
Guillermo              Duran
Firudin                Gojazade
Elizabeth              Boucher
Doug                   Yeargain
David                  Herndon
Dana                   Miller
Adela                  Ryan
Freddie                Miles
Floyd                  Adams
Evan                   Fisher
Estifanoes             Mhur
Dyana                  Mendonca
Dominique              Warren
Derrick                Ingram
Damon                  Johnson
Damien                 Shultz
Christian              Nettles
Chimeze                Ufomba
Andres                 Perez
Alex                   Chuzhoy
Guillermo              Guerrero
Glenn                  Gagne
Fabricio               Souza
Edward                 Blackmon
Donald                 Minor
Deandre                Hendrix
Brian                  Hirsh
Besnik                 Preniqi
Adam                   Shallies
Harold                 O' Garro Jr.
Gina                   Varvelli
George                 Atondo
Elvys                  Blanco
Edward                 Basile
Edna                   Hale
Daniel                 Ustayev
Arun                   Kumar
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 176 of 317


Andrew              Rotondi
Jean                Caze
James               Clark
Emanuel             Correia
Darryl              Richards
Christopher         Robertson
Eduardo             Milagre
Albert              Okundaye
Henry               Younesian
Ari                 Cowan
Anna                Gomez
Juan                Servellon
Ervin               Dixon
Elsy                Contreras
Diana               Ferguson
Christopher         Booker
Jules               Starr
Joseph              Oestreich
Hitesh              Ram
Dearie              Lee
David               Gauci
Alberto             Pimentel Cruz
Grace Adriana       Tellez
Frank               Breaker
Earl                Johnson
Darius              Battle
Danae               Richardson
Christopher         Mcmahon
Bruce               Cononico
Beverly             Johnson
Baldev              Singh
Arif                Shaikh
Ariel               Espinal
Kara                Allen
Junior              Lopez
John                Steen
Hussain             Afkhami
Gregory             Francois
Emmanuel            Lopes
Dorothy             Seaberg
Christopher         Bailey
Anton               Lyons
Alexa               Theriault
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 177 of 317


Jonathan            Stulzer
John                Chand
Fayaz               Azizi
Farhad              Amiri
Darlyn              White
Christopher         Moorhead
Brian               Swagger
Alfredo             Geronimo
James               Mantalvanos
Damaris             Oliveras
Anthony             Clark
Ambraya             Grisby
Juan                Ramos
David               Williams
Darius              Gardner
Brian               Chavez
Jose                Aguirre
Eric                Swartz
Abdullahi           Weyrah
Gilbert             Bustamante
Helen               Parker-Tator
Donte               Brown
Charles             Duke
Bruce               Arana
Anthony             Rachal
Aaron               Largent
Carlos              Cortez
Jahmeela            Zeigler
Ginger              Smith
Francisco           Lizardo
Donara              Aslanian
Dejuan              North
Danny               Paz
Chris               Greco
Cassandra           Rogers
Carlos              Quintana
Carlos              Luna
Bibek               Bhattarai
John                Kinney
Jeffrey             Koutz
Inilda              Monteiro
Gusner              Anezil
David               Daniels
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 178 of 317


Cheyenne               Williams
Anthony                Miles
Angela                 Gagon
Tristin                Murry
Ronald                 Noel
Robert                 Woolley
Orlando                Weller
Neltor                 Lobo
Nathan                 Cadrin
Gayle L                Smith
David                  Sealy
Daniel                 Mitchell
Cameron                Gordon
Ben                    Bittner
Andrew                 Williams
Andrew                 Kim
Aaron                  St. Charles
Zohna                  Everett
Ronrico                Mcgehee
Robert                 Provost
Raj                    Kumpakha
Peter                  Rooney
Paul                   Blanton
Nicolas                Boucher
Medelyn                Gondim
Matthew                Munoz
Mario                  Gudino
Linda                  Britton
Kelvin                 Jefferson
Jay                    Smith
Hafizullah             Habibullah
Gurjot                 Pawar
Gregory                Smith
Ezra                   Turner
Enrique                Candelario
Donovan                Henry
Dennis                 Eigbokhan
Brian                  Tata
Bizhan                 Moradi
Beninno                Lazaro
Arlington              Jones Jr.
Antony                 Jones
Aneudy                 Rodriguez
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 179 of 317


Alfredo               Pulido
Ahmad                 Johnson
Richard               Anderson
Onjanette             Johnson
Matthew               Lieb
Jermain               Simpson
Jason                 Hubbert
Ivory                 Miller
Donnell               Murray
Bobby                 Fosha
Anthony               Riley
Adedayo               Kolade
Yvan                  Bobadilla
Russell               Bogrett
Rhonda                Cole
Michael               Kigozi
Michael               Hehir
Lisa                  Montgomery
Joshua                Gitta
Johnny                Montez
Iris                  Mitchell
Gregory               Xavier
Carlos                Abreu
Pierre                Arnoux
Lilit                 Amiryan
Kelly                 Cadwallader
Johann                Zamora
Anthony               Rivera
Violet                Dawson
Rodolfo               Espinoza
Robert                Renteria
Raj                   Pal
Patrick               Sarpong
Nathaniel             Watkins
Marcia                Motavelazco
Mahdi                 Hentati
Ken                   Redman
Karl                  Emrich
Jose                  Madrigal Cruz
Eugennia              Long
Deshanna              Carminer
Anthony               Yarber
Anthony               Davis
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 180 of 317


Amber               Boone
Zachariah           Archuleta
Sevokel             Clinton
Senovia             Smith
Lydia               Scalia
Luis                Villa
Larry               Young
Joao                Montero
Francisco           Pacheco
Fausto              Aguirre Jr.
Eric                Barfield
Edson Centeio       Depina
Daniel              Benefield
Charles             Smith
Candy               Jimenez
Brandyn             Shivers
Betty               Qualls
Angela              Gause-Brewster
Andrew              Clerk
Alex                Hernandez
Tommy               Gage
Shamika             Faison
Revis               Stanton
Rachelle            Balling
Margaret            Martinez
Malana              Faulk
Lazaro              Rodas
Julio               Villa Cabrera
Jose Gustavo        Virgen Vasquez
Jessica             Cabrera
Harri               Sharma
Daniel              Barry
Chanel              Lewis
Carol               Stewart
Zuberi              Azikiwe
Walter              Davis
Tywana              Harris
Tiana               Keene
Ta-Tanisha          Davis
Shiri               Rupan
Shawn               Protsko
Shauntel            Burton
Sergio              Vazquez
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 181 of 317


Robert             Loera
Nick               Kantar Jr
Michelle           Rosborough
Maynard            Wade
Marcel             Stroman
Jason              Northrup
Garick             Brown
Edward             Dagostino
Douglas            Reiton
Derrick            Shaw
Derek              Mitchell
Denise             Young
Charlene           Granderson
Cameron            Padilla
Anyumel            Emuge
Akim T.            Henderson
Uriah              Deckard
Thomas             White
Thomas             Raffaelli
Sawtantar          Paul
Richard            Parma
Richard            Otoole
Monrovia           Poe
Lisa               Ragle
Kim                Farrar
Keven              Walker
Henry              Jones
Frantz             Nazaire
Francis            Martinez
Fequiere           Cajoux
Eilin              Telya
Dominique          Chestnut
David              Escobar
Darrell            Kilgore
Christopher        Watkins
Chris              Stampolis
Angelya            Pomar
Zhe                Su
Yolanda            Cisneros Cruz
Wilkin             Garcia
Wilfred            Watts
Wendy April        Hughes
Wander             Baez
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 182 of 317


Vladimir          Delorbe
Victor            Nadtochaev
Tom               Moges
Terrell           Kincade
Stephanie         Chapman
Soeun             Oun-Pich
Shelby            Barrientes
Shashi            Vasan
Shariyf           Mulrain
Sergio            Guarracino
Sandra            Jean-Baptiste
Romeo             Gelin
Rokita            Sharpe
Rockmon           Pitts
Robin             Martin
Richard           Dinkins Jr
Phuc              Le
Patrick           Conroy
Oscar             Martinez
Lamond            King Sr.
Kimball           Hooker
Gary              Simas
Richard           Cortes
Ricardo           Quijano
Ravandeep         Jhutty
Rafael            Perez
Pedro             Santiago
Patricia          Hollingsworth
Oraine            Christie
Nicolas           Fanandakis
Nicholas          Leclair
Michael           Torrez
Michael           Jackson
Mark              Gutierrez
Mario             Godoy
Manuel            Angel
Mackendy          Bastia
Leon              Dun
Laura             Favento
Kris              Garcia
Kelly             Lockett
Kelley            Sardina
Julie             Hughes
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 183 of 317


Juan                 Robles
John                 Walker
John                 Bang
Jeremiah             Bratton
Jenny                Lazo
Jennifer             Douglass
Jacqueline           Bowes
Irma Christina       Hanson
Hazel                Servito
Greg                 Ortega
George               Obichie
Garfield             Flowers
Fredly               Cajuste
Felipe               Meza
Eva                  Alvizar Garay
Enrico               Ramos
Elvys                Paula
Elna                 Ramirez
Darryl               Smaw
Darryl               Manning
Daniel               Patel
Dan                  Reich
Clarence             Williams
Christopher          Davis
Cheterra             Young
Charles              Boyd
Carlos               Thompson
Brenda               Zubia - Navarro
Arthur               Mendoza
Amado                Espino
Allend               Bryson
Aisha                Stribling
Timothy              Hansen
Richard              Mckenna
Pedro                Gomez Soto
Patrick              Edmunds
Marcio               De Souza
Jose                 Enriquez
Jean Fanel           Enoise
Evans                Chiyombwe
Cef                  Cayetano
Anthony              Ferranti
Anil                 Dendi
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 184 of 317


Andrea             Mcgregor Reese
Kaela              Fitzer
Tahir              Hussain
Sm                 Rahman
Ronald             Nebreda
Romeo              Javier
Owhoedena          Omadhebor
Diogenes           Luz
Carla              Abeyta
Amin               Serreyah
Alan               Walsh
Abu                Khan
Tony               Johnson
Laticia            Perkins
Judd               Wood
Jonathan           Reamer
Hammad             Khan
Dale               Baldisseri
Christopher        Cain
Andrew             Mendez
Zoran              Kovacevic
Wendell            James
Teva Nick          Singh
Terrell            Campbell
Sinjin             Baust
Rayna              Mcgregor
Nhung              Tran
Martin             Kan
Mark               Leighton
Luis               Calderon
Kurt               Williams
Jose               Alvarez
Jeannie            Damico
Herman             Martinez
Gabriel            Cambron
Christopher        Peterson
Brandon            Drayton
Sylvia H.          Bernal
Rogena             Pryor
Rodney             Bryant
Mohamed            Razik
Miguel             Tirado
Matthew            Sweeney
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 185 of 317


Kevin               Paraz
Kenneth             Gurriere
Joseph              Woodcock
Jose                Rodriguez
Ibrahima            Diallo
Hans                Joachim
Filomeno            Solarez
Ernest              Hadnot
Dona Marie          Vander-Heyden
Darlene             Lockhart
Darien              Spruill
Daniel              Rocha
Timothy             Collazo
Thalia              Torres
Terrell             Zenon
Rojelio             Castaneda
Michael             Grey
Mack                Smith
Konstantinos        Korinis
Jose                Fuentes
Jimmy               Marshall
Jemuel              De La Cruz Jr.
Cresto              Velasco
Chris               Tover
Abraham             Cantineri
Yogesh              Penupolu
William             Griffith
Veronica            Esquenazi
Vanessa             Jordan
Thomas              Ogle
Thomas              Fletcher
Sutoria             Stewart
Sesilia             Ramirez
Rushdan             Mujahiddeen
Rosalien            Joseph
Rodrigo             Melendrez
Robert              Meza
Ricky               Espinoza
Rhonda              Bynum
Ravon               Robinson
Raoni               Marcelino
Rafino              Thomas
Noel                Largaespada
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 186 of 317


Miriam              Rodriguez
Michael             Hart
Marguerite          Forbes
Manuel              Garcia
Lucinda             Denton
London              Worthy
Leaynne             Ruiz
Latanya             Wood
Larry               Rowe
Kofi                Adams
Kimbalyn            Michael
Kevin               Aguinaldo
Kendrick            Huey
Justine             Panopoulas
Jose                Baca- Gonzalez
John                Cowell
Jerry               Ducheine
Elizabeth           Sagrero
Elijah              Muhammad
Donald              Spears
Dmytryk             Paulk
Claudia Rosa        Aristides Garca
Chris               Porter
Carlos              Thomas
Carlos              Portillo
Barry T.            Thornton
Antonio             Manso
Andres              Polanco
Amos                Pilson
Allan               Reed
Aikins              Appiah
Joseph              Lazos
Jonathan            Edge
Jesus               Clark
Jeshurun            Joseph
Gina                Evans- Ramirez
Ezequiel            Dasilva
Eric                Torrance
Edgar               Dominguez
Donald              Getaw
David               Martin
Cyrano              Tubbs
Brittney            Young
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 187 of 317


Andy               Clayton
Andrew David       Perez
Alfred             Williams
Stephanie          Jefferson
Sei                Goaneh
Sean               Johnson
Scarlett           Ortiz
Ryan               Brookter
Rashad             Mccoy
Ramon              Ordonez
Patrice            Bridewell
Neil               Decoteau
Michael            Sagan
Mathew             Collier
Luis               Rodas
Leonor             Duran
Leonete            Pires
Larry              Carter
Kyrol              Mark
Julio              Martinez
Joel               Astorga
Jason              Keele
Jamal              Erakat
Frank Matthew      Dias
Elizabeth          Sanchez
Connie             Jamison
Chris              Rinek
Camille            Brewer
Brandon            Crivello
Arturo             Sanchez
Anthony            Drapeau
Alejandro          Diaz
Albert             Herrera
Abdelkader         Bouledras
Xavier             Gillette
Russell            Padilla
Nikita             Ricci
Michael            Maher
Mary               Lizarraga
Magda              Duverne
Kyle               Ellison
Kenyatta           Kay
Greg               Ingram
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 188 of 317


Glenn              Howard
Fritz              Lefort
Florentino         Javier
Enrique            Vaca Sanchez
Darrell            Chatmon
Crysanthamise      Mcelwee
Albert             Ramirez
William            Afaisen
Shabbir            Khan
Orlandis           Taylor
Montey             Hill
Jonathan           Obasohan
Devin              Morris
Bunheng            Buth
Angelia            Staten
Zarwu              Johnson
Victor             Thomas
Sheila             Luckie
Nael               Mohammad
Munachiso          Ukachukwu
Khari              Lobin
Josh               Walker
Gregory            Moss
Elvin              Holland
Zachary            Kindelberger
William            Velasco
Troyreac           Henry
Steven             Scott
Roland             Durosca
Mark               Swagerty
Marisela           Viveros
Juan               Cruz
Imran              Chawla
Drucker            Pierre
Christopher        Williams
Chrishawn          Lawrence
Shanice            Billington
Rosa               Moreno
Melba              Garcia
Marjorie           Preble
Laura              Martinez
Josh               Jackson
Jared              Stephen
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 189 of 317


Gene                  Church
Eulalia               Cuica
Erika                 Ferdinand
David                 Hoobler
Darrell               Carter
Antonia               Stratton
Agustin               Velasto Jr
Victor                Laos
Valerie               Jackson
Savanna               Gibson
Parker                Downey
Nina                  Caldwell
Nichole               Dominguez
Moin                  Vadeghani
Mel                   Bandle
Mariana               Rybczynski
Linnea                Raymes
Laquoya               Cobia
Jose                  Hernandez
Jose                  Buenrostro
Jesus                 Lopez
Florence              Soden
Dwight                Maxwell
David                 Kyemba
Cherelle              Posley
Burnett               Adams
Brandon               Fukushima
Bianca                Williams
Anthony               Bayquen
Alex                  Garcia
William               Rowe
Tarence               Wise
Stephen               Cianci
Robert                Mcgruder
Philip                Cresswell
Michelle              Harvey
Macarthur             Cutright
Kineasha              Warren
James                 Jackson
James                 Allen
Howard                Handler
Holly                 Wernli
Gus                   Lejano
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 190 of 317


Fernando          Rocha
Chazz             Vickers
Carlos            Gonzales
Apollo            Delove
Anthony           Johnson
Anita             Stewart
Alexa             Harris
William           Reinhard
Timmothy          Latson
Steve             Spirito
Sherry            Esteban
Senkubuge         Kiwanuka
Richard           Ghiozzi
Phillip           Downey
Peter             Hassey
Omar              Medarno
Nkechiye          Ogosi
Mohammed          Shareek
Michael           Madrid
Jesse             Tate
Jaime             Pinon
German            Martinez
Charles           Horton
Boulos            Jaber
Bill              Sagum
William           Dos Santos Ferreirea
Walter            Rhodes
Va Linda          Barber
Tim               Hanlon
Teri              Greenidge
Sidney            Minor
Raquel            Martinez
Ranny             Boniel
Nicole            Miyashiro
Miguel            Terrazas
Michelle          Seales
Michael           Chavez
Merrill           Gardner
Mary              Nuamah
Mark              Barnes
Marina            Gallani
Marco             Benitez
Lawrence          Killens
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 191 of 317


Jose               Sanchez
Jose               Madrid
James              Zabel
J. Jeffery         Seitz
Husain             Hasanzada
Henrique           Procopio-Bittancourt
Gregg              Santiago
Enrique            Recalde
Emanuel            Mccorvey
Divesh             Tejpal
David              Rubalcava
Cornelius          Wilson
Christopher        Garner
Chris              Paysinger
Chris              Maes
Casmir             Duru
Carlos             Lopez
Brian              Collom
Blessing           Okunbor
Ariel              Coleman
Alejandro          Martinez
Victoria           Kissel
Terrill            Pointer
Shawndrika         Brown
Rajiv              Bhardwaj
Monty              George
Kevn               Edmond
Karen              Wright
Joshua             Clark
Gracie             Briggs
Gabriel            Bonder
Erika              Lovett
Eric               Allen
Edward Alexander   Dominguez
Donovan            Carridice
Dexter             Baldridge Ii
Cinda              Ball
Charles            Bowles
Carlito            Divina Jr.
Ayanna             Weathersby
Antonio            Johnson
Alexander          Van Allen
Alex               Montuya
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 192 of 317


Marcelino           Ortanez
Leroy               Ross
Kaitlin             Gaitanakis
Justin              Edwards
Jeffrey             Dragon
Corey               Leornas
Armand              Ivy
Antoinette          Thomasson
Alex                Butler
Adrian              Allen
Adolf               Taku
Tina                Cruz
Steve               Kouyoumdjian
Marianie            Francois
Luis                Baez
Louis P.            Theodore
Johnelle-Marie      Brown
James               Bryant
Georgette           Martins
Frederick           Tillery
Earl                Griffin
Salema              Clarke
Yesenia             Sanchez
Samuel              Williams
Nequetta            Thompson
Max                 Elmore
Maureen             Shareef
Mangwi              Asobo
Liran               Dan
Keith               Caldwell
Jacob               Roark
Edward              Javier
Darryn              Brown
Boanerges           Olivas
Arman               Ghevondyan
Thomas C.           Johnson
Starlina            Triplin
Ronnie              Mcelroy
Raymond             Cruz
Pius                Leke
Melisha             Kenney
Marvin              Cuarto
Lenore              London
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 193 of 317


Lawrence            Reyes
Jeremy              Archimbaud
Jennifer            Callaway
Jaime               Aguirre
Gloria              Jones
Ghulam              Mohammadi
Ernest              Martinez
Christopher         Williams
Charles             Jones
Carrie              Hopping
Ben                 Mcclary
Andre               Velazquez
Andre               Mcmahon
Alisha              Rials
Tracy               Cyprain
Terriann            Cail
Tedros              Tamene
Munkit              Chet
Miriam              Jackson
Marvin              Henry
Martita             Nieves
Lanette             Sanders
Kevin               Leblanc
Jeremy              Thompson
Grant               Lee
Faith               Boyd
Erica               Moya
Edward              Jackson
Douglas F           Tracia
Donna               Deloach
Calvin              Baker
Blake               Longmore
Andy                Pham
Yusuf               Bey
William             Soto
Wesley              Thompson
Valentino           Perez
Tracey              Trent
Timothy             Smith
Teresa              Vazquez
Sherwin             Cacdac
Samuel              Kamau
Rorthana            Ong
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 194 of 317


Ron                   Hinton
Robert                Mwangi
Regis                 Gaudrot
Paul                  Sanchez
Nova                  Felix
Natasha               Parker
Mikeya                Kirksey
Michelle              Villalta
Mark                  Deshazier
Maria                 Diego
Ken                   Selvy
Kathleen              Green
Justin                Etienne
Juan                  Zamora Martinez
John                  Sykes
Jason                 Barnes
German                Garcia
Ebony                 Watts
Denise                Brown
Denise                Alomar
Christoff             Disi
Christian             Goddard
Cherie                Randolph
Charles               Zanders
Armand                Seals
Ana                   Magana
Troy                  Fisher
Tony                  Marquez
Robert                Tritto
Richard               Finnegan
Maya                  Phillips
Maurice               Caffey
Maria                 Machain
Kuwaun                Carruthers
Kirby                 Hayes
Kevin                 Hernandez
Kendrick              Mayfield
Junior                Vasquez
Jorge                 Vargas
Ivilson               Luciano Ll
Gilbert               Martinez
Esperanza             Aguilar
Ennio                 Cataldo
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 195 of 317


Celena             Anaya
Arturo             Martinez
Anthony            Gomez
Adela Haro         Aguilar
Victor             Lara
Vanessa            Gary
Tryneice           Fields
Stephanie          Villanueva
Sony               Jonathas
Samone             Taggart
Robert J           Andrews Jr
Rick               Fields
Philip             Freitas
Patrick            Agyemang
Pamelia            Raphiel
Mark               Rodriguez
Manny              Depina
Magali             Santana
Louie              Avalos
Kevin              Polkinghorne
Joseph             Sieling
Jonathan           Chaet
Joao               Lopes
Jesus              Esquivel
Jerrold            Westbrooks
Jeffrey            Smead
Jamshid            Ghahremani
Jalesa             Battle
Jae                Chi
Jacqueline         Thornhill
Jacob              Roberts
Horace             Daway
Georgia            Ramos
Felita             Hammond
Ernest             Gillett
Erik               Newton
Desiree            Barrera
Darius             Pourfarzaneh
Daniel             Arreola
Courtney           Johnson
Claudio            Machado
Carlos             Guity
Armond             Ochoa
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 196 of 317


Arlene                Praza
Angela                Wakil
Wendel                Stevenson
Wayne                 Garcia
Valderia              Okoli
Tikia                 Brown
Ruben                 Laroche
Raymund               Casino
Michael               Young
Mary                  Giordano
Maria                 Gil
Lashawn               Burton
Larry                 Williams
Larry                 Turner
Kevin                 Raphiel
Kevin                 Johnson
Kevin                 Henderson
Kelly                 Nobbs
Karen                 Brooks
Joann                 Canales
Jessie                Gonzalez
James                 Sterling
Glenroy               Christopher
Fredric               Everett
Fawaz                 Alnajar
Eric                  Tatham
Dominic               Cassinerio
Derrick               Dodson
Deborah               Gaul
David                 Galopim
Cindy                 Mccoleman
Chris                 Bergen
Brian Lee             Jones
Beth                  Cronin
Wesley                Johnson
Wayne A               Lane
Ulrick                Augustin
Tuan                  Nguyen
Timothy               Conover
Steven                Davis
Shanae                Brinson
Peter                 Alvarado
Paul                  Facio
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 197 of 317


Oriyomi             Anomo
Omar                Hernandez
Nicole              Tarpley
Maryann             Carter
Maribel             Ramirez
Larry               Aguilar
Ken                 Parker
Johnny              Williams
Joao Alfredo        Dias
Jerald              Porchia
Jahan               Pettiford
Hephzibah           Frazier
Gloria              Lopez
Frederico           Farhadi
Frank               Magori
Francisco           Sanchez
Eric                Gonzalez
Edward              Sebugwawo
David               Turner
Daesha              Black
Brandon             Velasco
Angelica            Negron- Torres
Andrew              Avila
Albert              Dunbar
Stephen             Ray
Samuel              Spengler
Robert              Lunkoto
Robert              Jones
Robert              Bembery
Reginald            Vedrine
Paul                Mathurin
Michael             Squadrito
Gerardo             Garcia
Gabino              Delvalle
Deontae             Thomas
Corina              Lopez
Sterling            Hodge
Nelson E            Granados Romero
Jose                Amado
Gabriela            Marquez
Miguel              Duarte
Leonard             Norman
Jordan              Quinn
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 198 of 317


Tiffany            Gregg
Ritesh             Varma
Nailah             Muhammad
Mikhail            Chernobilskiy
Leah               Davis
Kyle               Borton
Karla              Keasley
Hipolito           Nunez
Carolyn            Jones
Barbara            Crittle
Ashley             Watier
Troy               Crawford
Tina               Aguila
Stevie             Torrez
Steven             Purcell
Solomon            Kelly
Shao               Tam
Nicolas            Armenta
Manuel             Chavez
Kapil              Dhakal
Guy Sanderson      Tracy Mendoza
Clyde              Walcott
Charles            Oliver
Charles            Adams
Brienna            Pimental
Brenna             Klink
Damion             Dehayward
Anthony            Charles
William            Mercado
Reginald           Barry
Raymond            Meza
Olugbemiga         Oladokun
Margaret           Mejia
Jamal              Harris
Isaias             Pulido
Dwayne             Horton
Cathrine           Jameson
Venus              Reed
Troy               Young
Rosario            Tupe
Richard            Gutierrez
Ranicia            Stockstill
Porchia            Turk
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 199 of 317


Nicholas          Moreno
Monica            Dixon
Lisa              Matos - Lewis
Linda             Ruiz
Kiersten          Phillips
Holly             Carroll
David             Mejia
Darren            Parks
Chenette          Edwards
Adam              Hawkyard
Yolanda           Long
William           Mitchell
Wendy             Chavez
Trianna           Bradford
Taylor            Nolan
Steven            Birch
Sharon            Fox
Robert            Shafer
Rafael            Dasiova
Racquel           Maddox
Paul              Mendoza
Odessa            Rogers-Dixon
Nakisha           Mc Cadney
Mohammed          Hassoun
Marty             Pickens
Keith             Mcfarland
Jose              Pineda-Tinoco
John              Pratt
Jesse             Espinoza
Jasmine           Taylor
James             Johnston
Fyheima           Rogers
Erika             Pino
Elaine            Monge
Eder              Berganza
Deanna            Neal
Daniel            Enriquez
Conner            Hood
Christina         Smith
Chris             Young
Carroll           Williams
Carolyn           Norwood
Anthony           Vasquez
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 200 of 317


Wilbert            Fuentecilla
Vuong              Nguyen
Tamisha            Pennington
Tam                Ly
Shelley            Rankin
Santos A.          Perez
Sandy              Veliz
Rocco              Cartia
Prescott           Fulse
Patrick            Cato
Pamela             Matthews
Marcus             Burks
Julio              Ramirez
Juan Carlos        Mendoza
Jose               Alvarado
Gayle              Hendon
Gary               Braddock
Eric               Smith
Eric               Simmons
Diego              Gonzalez
Deion              Higgindotham
Corina             Valdez
Cheryl             Harvey
Carl               Evans
Antonio            Arvizo
Alfie              Brown
Tony               Maxwell
Sirocco            Dooley
Shaniece           Ford
Samuel             Gomez
Roodly             Joseph
Randy              Hilliard
Perkens            Erase
Monique            Ovalle
Mike               Agazaryan
Michael            Gonzales
Juan               Perla
Jeongmyung         Lim
Hassan             Hussain
Gilbert            Holguin
German             Garcia
Dedrick            Mcghee
Carmen             Vega
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 201 of 317


Bright             Omorodion
Allison            Greer
Alix               Bastien
Ursula I           Arvand
Senya              Fania
Russell            Green
Nacio              Zuniga
Mervyn             Greenidge
Jason              Ferrell
Genevieve          Contreras
Edgar              Baray
Darrgh             Zeigler
Daniel             Ford
Charlene           Carmona
Anthony            Shelton
Andrew             Dizgonzales
Katia              Duarte
Florian            Xhengo
Clifford           Sanders
Vincent            Luu
Tamikka            Ihevba
Montrai            Mitchell
Mari-Ann           Walker
Larry              Lenore
Katrina            Celaya
Charles            Moss
Ashley             Leahy
Anthony            Scalia
Jordan             Scott
Jason              Bullock
Gary               Franklin
Helena             Kimble
Stephenson         Tenor
Eugenia            Cobb
Eric               Mwansa
Candice            Ross
Franklin           Burton
Yamil              Zamacona
Jonathan           Wozniak
Danielle           Cannata
Christtian         Hall
Briana             Duhe
Baljinder          Nijjar
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 202 of 317


August              Blevins
Alex                Escalante
Philip              Donovan
Kyle                Miranda
Jessica Gordillo    Jose Ventura
Ronald              Zapata
Frantzy             Tisme
Mary Astrid         Valenzuela
Marc                Lear
Lon                 Transfiguracion
Jaime               Santos
Pamela              Benjamin
Lisa                Hudson
Fabian              Bobadilla Cortes
Barry               Balan
Andre               Williams
Oskar               Castillo
Martin              Lemus
Dember              Harvey
Scott               Massey
Saul                Ravela
Ricky               Brown
Tashika             Henry
Denis Ismael        Solorzano Lopez
Imtiaz              Arshad
Daricus             Releford
Esteban Jiovanni    Ruiz
Manuel              Bettencourt
Jasmine             Williams
Vernel              Williams
Louis               Mcgaughy
Corey               Jacobs
Steven              Varroso
Elliott             Smith
Willian             Martir
Norma               Hodges
Steve               Pawera
Mario               Chavez
Aminn               Lodhia
Daniel              Fowler
Nabil               Manzo
David               Biggers
Aminullah           Shams
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 203 of 317


Tosheena           Poole Youmbi
Asia               Greene
Esteve             Louis
George             Chiu
Riordan            Zavala
Jose               Gonzalez
Krystina           White
Jeffrey            Shapiro
Brian              Mcwilliams
Samuel             Black
Joseph             Taylor
Juan               Campos
Sylvia             Vargas
Fabricio           Desouza
Emil               Rivers
Jennifer           Mulhern
Gersom             Guillem
Alejandra          Caballero
Fnu                Mirza Zubair Ali Baig
Guadalupe          Banuelos
Brugette           Thompson
Bryant             Locke
Fahmi              Hamza
Saghatel           Melkumyan
Ingemar            Jogestedt
Jennifer           Ramirez - Torres
Catrina            Rodriguez
James              Wiley
Deshaun            Landers
Shantese           Smith
Candida            Correa
Steven             Baker
Joel               Berrios
Jason              Traylor
Steven             Cobb
Chandra            Mayfield
Leonda             Irvin
Margaret           Respert
Wahidullah         Ayam
Derek              Fujitsubo
Damon              Kiser
Elisabete          Oliveira
Mauricio           Gonzalez
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 204 of 317


Michelle           Shepherd
Darrion            Scoggins
William            Mir
Jeffrey            Wise
Lonnie             Daniels
Riccardo           Walker
Ebony              Miller
Maria              Reynoso
Olumide            Fabikun
Eric               Mcdowell
Tosha              Harrison
Deonte             Stone
Rebecca            Gates-Shortz
Darnella           Harris
David              Ly
Robin              Stone
Rorrick            Smith
Sujit              Ghimire
Christian          Sandoval
Oscar              Estrada Zaldana
Jesse              Williamson
Kiara              Green
Ernesto            Orijel
Joseph             Delregno
Laura              Garcia
Brandon            Milner
Bikash             Bista
Moho               Khaled
Joseph             Mcclary
Courtney           Creater
Tonte Dennis       Princewill
Lithasha           Harmon
Rhonda             Gregory
Arturo             Montiel
Milad              Shini
Jessi              Gonzalez
Louis              Hampton
Serge              Kuzmenko
Paola              Moncaba
Rondalin           Buchanan
Jorge              Nolasco
Michaelyn          Whitlock
Sean               Jean-Louis
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 205 of 317


Darcey               Welch
Melissa              Torres
Erick                Pelato
Maria                Wilson
Marie                Demattia
Tallaferrieo         Burks
Roosevert            Uy
Justin               Lucas
Blanca               Mendez
Edgar                Flores Fernandez
Eric                 Pickett-Jackson
Jose                 Hernandez
Kirika               Cooper
Bryant               Serna
Kristin              Bradley
Eugine               Andrade
Melissa              Silva
Shaun                Kasten
Daniel               Ramirez
Stephen              Faye
Tracey               Douglas
Nelson               Henriquez
Jonathan             Dubose
Mario                Vargas Cruz
Aminu                Abdul Malik
Anthony              Arnick
Lou Carl             Limiac
Damita               Cunningham
Stephen              Aragon
Erwin                Garatigue
Marvin               Flores
George               Aldapa Jr
Ivan                 Thomas
Karl                 Sherman
Jennifer             Jones
Crystal              Aguila
Whitney              Singh
Gabriel              Hernandez
David                Adams
Badrul               Khan
Yoshiko              Ambrose
Nickie               Mceachin
Ronnie               Howard
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 206 of 317


Lynne               Booth
Matthew             Johnson
Terrina             Kerr
Sk F                Ahmed
Tyrone              Johnson
Tameka              Adams
Girmachew           Workneh
Philippe            Jean-Louis
Latoya              Rankins
Joseph              Hallahan
Jernlor             Dorinvil
Shesler             Ortiz
Keith               Frederick
Anthony             Froio
Edward              Scott
Herman              Johnson
Jessica             Ynfante
Philip              Gravalese
Christopher         Lyon
Marcus              Avila
Chan                Chim
Michael             Martinez
Tawanna             Oliver
Octavio             Valencia
Mackie              Mc Duffy
Anthony             Wallace
Meredith            Rhodes
Taina               Anthony
Patrick             Mukuria
Julio               Godoy
Luis                Zarco
Takara              Bushnell
Marlene             Thompson
Jamila              Johnson
Shiloh              Hood
Lakhvir Kumar       Sharma
Edvaldo             Varela
Christian           Ighobaro
Amir                Singleton
Imani               Griffith
Sherry              Bagheri
Robert              White
Yuriy               Levin
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 207 of 317


Myron              Hare
Rudy               Penaloza
Kimberly           Delgado
Brian              Kemmett
Jerald             Harbour
Najib              Danishyar
Madelyn            Martinez
Natheena           Gales-Femedo
Arman              Ghasemzadeh
Sasha              Watts
Abdul Rasheed      Safi
Mohammad           Edris
Denise             Scott
Wanda              Tatum
Jimmy              Parks
Louis              Morris
Ali                Almayahi
Mohammad           Ghiasi
Levi               Wright
Sean               Campbell
Loneeda            Pierson
Hila               Seltzer
Levon              Francis
Yar                Mohammad
Katrina            Edwards
Joyce              Calloway
Alexander          Sosa
Jesse              Alvarado
Hakop              Minasyan
Michael            Bonarrigo
Lori               Troester
Ramon              Cervantes
Darrell            Howard
Anthony            Streppone
Mario              Matthews
Johndy             Koeu
Kyle               Carter
Talina             Laury
Maria              Seung
Eugene             Beaver
Ricardo            Silveira
Dain               Schloss
Sukias             Akopyan
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 208 of 317


Alejandro           Ruiz
Orlando             Branco
Alessandro          Ginez
Desiree             Crossetti
Ronjay              Budd
Rashad              Budd
David               Carter
Rick                Lozoya
Allister            Greenidge
Elizabeth           Vasquez
Fantasia            James
Patricia            Roc
Catia               George
Elva                Tyrance
Clive               Reid
Juan                Molina
Nichol              Troester
Aimee               Balcita
Wayne               Johnson
Michelle            Darby
Tina                Barton
Hope                Lewis
Vu                  Nguyen
Rafael              Abello
Blanca              Martinez
Ho                  Alexander
Michael             Medina
Daniel              Delgado
Steve               Gachoka
Roger               Garcia
Camryn              Rosenberg
Andrew              Douglas
Thessie             Jones
Avinia              Rucker
Jose Alfredo        Valencia
Adell               Jackson
Manuel              Rosario
Eddy                Peralt
Regina              Brown
Betty               Watkins
Eric                Wills
Fabio               Silva
Terron              Lewis
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 209 of 317


Billy              Davenport
Manuel             Medina
Jeremy             Diflaminies
Agustin L.         Bahena
Hector             Ochoa
Michael            Walters
Keren              Hoover
Anthony            Culbreath
Ramy               Morgan
Enrique            Rojas
Gabin              Digbeu
Joselito           Martinez
Nishelle           Talavera
Dianna             Brice - Martin
Eric               Cantor
Jamiel             Gardner
Omar               Leonard
Anthony            Poole
Gersson Emmanuel   Dela Mora
Cesar              Zamora
Aureliano          Rodriguez
Guillermo          Fernandez
Ayela              James
Derrick            Jeffrey
Carlos             Chacon
Jacqueline         Modica
Shareen            Singh
Madgeline          Moralez
Ashjanee           Woods
Jonathan           Solis
Josejuan           Martinez Duena
Carlos             Martinez
Maria              Reynaga
Rina               Edwards
Rizwaan            Ali
Marcella           Bonnesen
Randale            Lacey
David              Gilliland
Irina              Fisherman
Vincent            Nava
Hilario            Agbulos
Shelomith          Thomas
Luis               Ramirez
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 210 of 317


Brandon              Lenhoff
Martin               Louis
Karen                Mcgee
David                Lozano Diaz
Lawrence             Frank
Lodis                Woodmore
James                Bullock
Shayan               Poornasir
Richard              Olivas
Madijd               Ferri
Brittni              Carter
Salley               Ibrahim
Paul                 Pineda
Jahlin               Mcmillan
Tonya                Sanders
Mandy                Nutter
Dominic              Floresca
Anita                Cook
Kenneth              Harley
Mario                Mancera
Marcell              Williams
Gbolahan             Olaleye
Gina                 Jewell
Delia                Johnson
Frank                Degourville
Marlena              Rose
Angelina             Hernandez- Garcia
Brittany             Newell
Khin                 Lau
Sahil                Sahil
Tamer                Galal
Kenneth              Davis
Jean P               Fontaine
Lisa                 Jimenez
Emily                Urquieta
Angel                Williams
Diane                Robledo
Michael              Gullatt
Charles              Laamanen
Tashika              Williams
Omar                 Hassoun
Ghaith               Wahsheh
Cordelia             Ware
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 211 of 317


Santos              Maldonado
Yvonnia             Vance
Saulo J             Rivera
Demorris            Burks
Sergio              Garcia
Demikia             Harris
Gamal               Zaber
Damon               Clisby
Dexter              Assade
Robert              Walker
Franklyn            Fraser
William             Hernandez
Belinda             Payton
Arthur              Yllan
Brian               Sarkis
Larry               Hannah
Jesus               Perez
Jose                Ventura
Monica              Gilmer
Robert              Morris
Angelita            Bratcher
Jasmine             Flewellen
Arnette             Briley
Deanna              Rash
Tony                Patten
Donald              Zollo
Dana                Mills
Willie              Brown
Antoine             Robinson
Charles             Bugden
Tyrone              Carty
Bernard             Moore
Patrick             Sheffield
Samuel              Francis
Hugo                Lujan
John                Castaneda
Benjamin            Neal
Ernest              Ofori
Victor              Rangel
Edward              Grueter
Quincynthia         Jones
Ralph               Ellis
Paulie              Perez Jr.
              Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 212 of 317


Givonia                 Ramos
Diamond                 Dixon
Arlene                  Casey
Miguel                  Cardenas
Trisha                  Watkins
Taylor                  Walker
Kadian                  Mullings
Rico                    Tiger
Gregory                 Ramsey
James                   Parker
Isaura                  Michelon
Andreya                 Moore
Virginia                Bowman
James                   Bogan
Angel                   Gomez
Hector                  Ayala
Robert                  Austin
Randy                   Collins
Montee                  Daniels
Carlos                  Aguilar
Carlena                 Suttles
Carlos                  Gomez
Carlos                  Paredes
Francisco               Debarros
Seth                    Winch
Kirk                    Olson
Edward                  Burns
Joshua                  Johnson
Lisa                    Bryant
Bilal                   Dawan-Abdullah
Jean Calvin             Tchuileu
Michael                 Judge
Daniel                  Zepeda
Daniel                  Montoya
Michael                 Ragland
Robin                   Jones
Cedric                  Neal
Matthew                 Petrini
Joseph                  Cotton
Cedric                  Ingram
Phillip                 Spencer
Frantz                  Birdsong-Johnson
Nicholas                Patty
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 213 of 317


Gary               Frazier
Omari              Hudson
Ifeanyichukwu      Okoye
Steven             Harris
Edwin              Grullon
Lisa               Mcmanus
John               Dwyer
Angelo             Adams
Jamal              Stephens
Yamilette          Reyes
Jorge              Chiquete
Janel              Muhammad
Mark               Hutchinson
William            Donegan
Leigha             Earl
Al                 Aloudi
Jason              Donlan
Chana              Wilson
Bervick            Deculus
Sung Hoon          Lee
Dominic            Tuason
Michael            Bartalini
Jonathan           Jackson
Mark               Harris
Nicolas            Wenzell
Carlos             Serrano
Karwan             Tawfeeq
Mosi               Kamau
Nykia              Gibson
Christine          Bellah
Carma              Calles
Matthew            Rothchild
Analicia           Kapellas
Mohamed            Yusuf
Nasim              Amiri
Darin              Pointer
Aisha              Fleming
Michael            Scott
John               Thiongo
Rita               Rosales
Maria              Marin
Shane              Tapia
Alan               Silva
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 214 of 317


Herman             Sanchez
Elaine             Tagoai
Robert             Whitcomb
Linda              Watson
Jerome             Leonard
Aris               Ruiz
Michael            Danova
Amber              Anderson
Bryant             George
Anthony            Berber
Cesar              Rodriguez
Marcelle           Williams
Prince             Delumumda
Josue              Kellenberger
Tyesha             Armstead
Jessica            Rodriguez
Vuan               Gomillia
Margarita          Gonzalez
Richard            Abinader
Suhrab             Rostayee
Guesley            Jerome
Omid               Poornasir
Ruben              Ponce
Jose               De Jesus Estrada
Herberth           Gonzalez
Kevin Wayne        Brown Sr.
Tommie             Flanagan
James              Angels
Linda              Smith
Marcus             Dantzler
Jose               Leal
Marelli            Guerrero
Mia                Glenn
Elvis              Mendivil
John               Curry
Lance              Mcgee
Sandra             Sales
Nicole             Manning
Maria Felix        Abiles
Eric               Camacho
Juan               Hernandez
Kindal             Kern
Lawrence           Jackson
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 215 of 317


Omar                Thiane
Gregory             De Vera
Cameron             Johnson
Lisa                Pannell
Alfonso             Henderson
Francisco           Parache
Dana                Pettus
Mayra               Lopez
Jamal               Ashford
Esieosa             Ogbeiwi
Michele             Walker
Michael             Marquez
Stuart              Apony
Matthew             Montalbano
Ashkan              Nikfarjam
Luis                Funez
Mandinka            Syess
Michael             Coleman
Christopher         Alexander
Manuel              Andrade
Bruce               White
Kyle                Jackson
Onuh                James
Adolfo              Reyes
Daniel              Sutherland
Martin              Vandusen
Andre               Ausler
Ana                 Avalos
Danielle            James
Jonathan            Correa
Danielle            Mark
Young C             Cox Jr.
Carlos              Rodriguez
Laura               Thompson King
Marcus              Bass
Melanie             Perez
Ricardo             Ramos
Wawa                Bell
David               Demarrco
Willie              Bosworth Jr
Don                 Cozine
Robert              Vaillencourt
Stephen             Jordan
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 216 of 317


Arthur             Zoidis
Crystal            Rubalcaba
Gail               Thomas
Oscar              Martinez
Jitendra           Singh
Dustin             Kirkland
Faith              Foster
Wilbert            Perkins
Roosevelt          Coffey
Eric               Diaz
Tamar              Jerome
Shawn              Alcazar
Joe                Ehinger
Ron                Freiermuth
Casey              Cameros
Marlon             Jackson
Laquita            Brown
Amadu              Smart
Dominique          Manchester
Marlon             Smith
Mia                Merritt
Joseph             Alexander
Emmanuel F.        Gauvin
Juanda             Siddiqui
Gregory            Cofield
Cecilia            Martinez
Jeanette           Glover
Mike               Barry
Anthony            Whitaker - Holmes
Anthony            Mitchell
Stephen            Swanson
Jessica            Garcia
Celestino          Lopes
Mario              Lima
Raphael            Mayieka
Willie             Dorton
Justin             Ordonez
Lajanee            Turner
Derick             Stroud
Marc               Mcpherson
Daniel             Wright
Steve              Marides
James              Stewart
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 217 of 317


Kerese              Wright
Jessica             Owens
Nadine              Tapia
Juan Pablo          De Jesus
Beatrice            Hernandez
Leona               Milner
Yvette              Broussard-Thaxton
Princess            Eze
Lakneesha           Miller
John Derrick        Tan
Raymond             Osibe
Gretta              Johnson
Jamelia             Jordan
Kemmesha            Sales
Miguel              Alicea
Makayla             Houston
Billy               Monroy
Mujahid             Moughal
Stephen             Delorenzo
Danielson           Andrade
John                Small
Tiana               Colarusso
Petina              Perkins
Mark                Lever
Randy               Yanoff
Antoine             Alghani
Daniel              Theodore
Troy                Sousa - Semper
Craig               Hunson
Daniil              Belitskiy
Troy                Gabello
Salah               Pathan
Tara                Watkins
Chris               Santini
Sutdan              Boonyagarn
Amy                 Hamilton
Anthony             Duncan
Cornelius           Harrell
Marvin              Robinson
Nicholas            Dibenedetto
Aaron               Barnes
Victor              Serna-Delgado
Jessica             Portillo
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 218 of 317


Jose              Urias
Rolanda           Freeman
Nichol            Butler
Steven            Chavez
Vianey            Garcia
Nais              Lewis
Michael           Egurrola
Muyiwa            Ogunmefun
Lasheta           Jackson
Eric              Harper
Samuel            Barragan
Harold            Jones
Marva             Weeks
Dawit             Negatu
Zachary           Kaufman
Jason             Pearson
Ammar             Roslan
Sandro            Paulino
Yalanda           Miles
Ely               Ruvalcaba
Janet             Mata
Marco             Ayar
Norma             Roa
Oluwaseun         Olayinka
Kimberly          Bradley
Eric              White
Aaron             O'Neil
Daniel            Sorguild
Vanissa           Chambers-Mitchell
Jane              Chege
Anantray          Sanathara
Sean              English
Francisco         Monteiro
Andre             Gaines
Tracy             Jackson
Jose              Miranda
Jessica           Ibarra
Dyllon            Dinwiddie
Idrissa           Jones
Tenisha           Arnold
Joseph            Sarinana
Fredrick          Johnson
Joshua            Waldrop
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 219 of 317


Darin              Thomas
Jonathan           Vivanco
Wendle             Raspberry
Ismael             Velez
David              Perryman
Jose               Santillan
Daniel             Jones
James              Wilson
Arron              Mathews
Shelletha          Hall
Sara               Kazazi
Jay                Ridley
Martin             Pardo
Maurice            Jackson
Milledge           Ware
Jamal              Jordan
Valerie            Koonce
Brian              Benbenek
Richard            Killeen
Mohammed           Jiwa
Roberto            Hernandez
Brysa              De La Parra
Renee              Devine
Esmeraldo          Maldonado
Delena             Carillo
Tyone              Esmond
Miguel             Lopez
Carl               Brooks
Bashir             Latify
Roosbens           Revolus
Anthony            Presley
Steven-Kane        Twyman
Julius             Mutisya
Marc               Henry
Rafael             Corona
Christopher        Dyce
Phillip            Caldera
Pedro              Nunez
Fernando           Lopez
Juan               Osoria
Donald             Swan
Monique            Brooks
Joseph             Washington
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 220 of 317


William               Andresen
Richard               Adu Asante
Michael               Smith
Mickey                Lo
Clyde                 Valenzuela
Christan              Maxwell
Nina                  Baca
Jerrod                Bean
Janay                 Garrard
Kevin                 Bradley
Lavertis              Benson
Pauline               Coles
Debora                Barnett
Leonard               Johnson
Robert                Tyler
Ming                  Li
Deborah               Crawford
Adrian                Demery
Dieubon               Racine
Tatiana               Lott
Dennis                Dube
Chani                 Parent
Carlos                Murcia
Aisha                 Knight
Kevin D               Simpson
Gloria                Puga
Carla                 Alves
Jean                  Estime
Magno                 Corvera
Nathaniel             Eden
Aliyah                Henley
Ronald                Andrews Sr
Carolyn               Thomits
Felipe                Acevedo
Hurticine             Chukwudire
Furqan                Mehmud
Francisco             Chavez
Albert                Jones
Roy                   Filkins
Israel                Venegas
Micah                 Andrews
Nathan                Marquez
Phillip               Mccree
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 221 of 317


Michael            Ambeau
Dana               Finnemore
Ronald             Raynaldo
Edwin              Concepcion
Robert             Blanchard
Thalia             Calderon
Tutuila            Fetuu
Paul               Howell
Peter              Schadrack
Colleen            Johnson
Richard            Harrington
Dickson            Odabi
Zaldie             Yet
Jacqueline         Alvarado
Michael            Gill
Regina             Reynolds
Shelvondez         Nicholas
Paul               Fox
Anthony            Gurrola
Mattie             Norwood
Michael            Carrillo
Gregory            Masse
Faith              Tanguay
Varonica           Hattix
Alfred             Anisco
Andre              Butt
Darius             Sims
Emmanuel           Gitongamunyi
Omar               Garcia
Stjean             Narcisse
Esau               Mcknight Jr.
Mose               Ahsoon
La Tanya           James
Matthew Ryan       Lewis
Lakeyshema         Collins
Kaleab             Reda
Christopher        Saralafosse
Ericson            Porter
Angel              Reynoso
James              Gannon
Tom                Duffy
Maurice            Starr
Edgar              Zamora
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 222 of 317


Ashley             Johnson
Mohammed           Rehmatullah
Lionel             Kendrick Jr.
Sarah              Hedgpeth
David              Cramer
Drushan            Williams
Juan               Delacruz
Luis               Batz
Martin             Moiba
Ashir              Mehmood
Estella            Lugo
Steven             Nicoloro
Tesha              Giddens
Shalia             Ratliff
Edward             Kabbani
Adam               Drake
Lashauna           Tapum
Jonathan           Canela
Mohammad           Masoud
Emmanuel           Blancas
James              Dinitto
Jose               Gonzalez
Kassandra          Ricketts
Bruce              Richards
Pedro              Mejia
Jerome             Jackson
George             Neal
Larry              Santillanez
Crystal            Jones
Mustafa            Khesrawi
Ronald             Savastano
Christopher        Helmar
Pedro              Sanchez
Michael            Roberson
Novens             Toussaint
Daisy              Ozaeta
Charles            Culpepper
Luis               Mejia
Reginald           Jackson
Olga               Coclas Gerakis
Sari               Broge
Matthew            Harris
Jennifer           Demorizi
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 223 of 317


Bryannita           Nicholson
Tariq               Abdus-Samad
Jovan               Simon
Roshni              Hall
Khoeum              Kham
James               Echgelmeier
Brian               Hilt
Gideon              Njuguna
Ray                 Haney
Rajendra            Adhikari
Gerardo             Gonzalez
Mesha               Owens
Rufo                Pedroza Gomez
Frady               Medrano
Dexter              Harris
Neven               Gouda
Afanwi              Tahsoh
Nikia               Phillips
Italo               Piva-Cruz
Kirk                Domio
Amir                Leeloo
Oscar               Quiterio
Kenton              Benloss
Mark                Austin
Paul                Reilly
Brian               Gerroir
Christopher         Chasteen
Chusant             Chand
Jackie              Elliott
Petros              Alaverdian
Stephanie           Bruce
Veronica            Rocha
Robert              Madden
Robert              Barrientos
Dawn                Lewis
Maria               Martinez
Lewis               Cofield
Shawn               Montarbo
Mher                Jerijian
Rony                Belizaire
Tarik               Preston'Holmes
Brandon             Duemas
Juane               Blake
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 224 of 317


Douglas            Wrobel
Shemeka            Dove
Mensah             Taylor
Tabugbo            Ufoeduh
Linnora            Lay
Melissa            Smiley
Reginald           Burton
Elaine             Vidal-Rahenkamp
Nahum              Suazo
Jess               Redondo
Brandon            Dagg
Antoinette         Long
Kellie             Debrito
Tyrie              Daniel
Marisela           Redmond
Anita              Boyd
Margarita          Romo
Karen              Thorpe
Thiago             Rocha
Anthony            Musharbash
Richetta           Hughes
Yolanda            Dureelyles
Sakinah            Williams
Lester             Mcquillon
Alvina             Vasquez
Emmanuel           Abelard
Byron              Mejia
Salvador           Rivas
Maurice            Tenney
Tammy              Rider
Jalila             Cartwright
Jeffrey            Liss
Thomas             Sadler
Stephen Edward     Burns
Israel             Valdez
Michael            Powell
Mario              Reyes
Sherry             Walker
Alix               Thevenin
Leslie             Kennedy
Stanley            Mathieu
Michael            Orlandi
Jason              Sales
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 225 of 317


Bernardo           Anguiamo
Laura              Gonzales
Victor             Washington
Tatiana            Anderson
Sean               Crawford
Lionel             Mitchell
Lynette            Harris
David              Brown
Matthew            Rowe
Brock              Linson
Raynah             Thibodeaux
Jason              Medley
Alexander          Mendes
Kurt               Robinson
Howard             Stein
Tommy              Lefort
Stephen            Rhodes
Eric               Branch
Rochelle           Silva
Alicia             Laing
Amer               Ali
Norberto           Sein
Tina               Holley
Michael            Shavers
Derek              Strong
Glorimar           Rivera
David              Nazzaro
Raymond            Roberts
Anderson           Pierre
Eugene             Fair
Fernando           Costa
John               Mckenna
Edward Duke        Scott 3rd
Kenya              Mack
Eriin Perry        Michael Perry
Alexander          Wessel
Shae               Fondie
Vikramjit          Singh
Selwyn             Piper
Leanthony          King
Diamond            Dent
Peterson           Ormil
Damian             Almada
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 226 of 317


Edguhort           Arias
Oneta              Dara
Paulette           Jackson
Jacqueline         Williams
Jean Herve         Francois
Frank              Martinez
Christopher        Benoit
Michael            Duran
Keri               Huffam
Paulo              Moniz
Gary               Lamy
Charleco           Scipio Jr
Darell             Auberry
Sandra             Gutierrez
Kimmy              Som
Carlos             Canto
Chris              Ansell
Lee                Aylward
Pamela             Faith
Corneille          Paul
Nicole             Ellerbe
Sandy              Camacho
Anthony            Fletcher
Peter              Kiere
Paul               Flaherty
John               Woods
Jean               Fuentes
Juan               Nunez
Paul               Smith
Tiera              Williams
Mustapha           Kartouche
Mark               Lampert
Kenneth            Avila
Roberto            Delrosario
Wyandotte          Cain
Thorton            Paul
Khadijah           Daniels
Michelle           Edmondson
Joseph             Mitchell
Ronald             Caldwell
Mohammed           Ali
Reginald           Florence
Santos             Ayala
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 227 of 317


Marlon              Merino
Kenneth             Haynes
Quentin             Brande
Rachelle            Jones
Joseph              Hall
Deanijinique        Cail
Yousef              Assfour
Richard             Mc Gee
Cristian            Sanchez
Antoine             Mather
Jafet               Ortiz
Kody                Andrews
Mina                Akladious
Peter               Azcarate
Natosha             Powell
Charlene            Rene
Bryan               Abesamis
Robert              Nsereko
Rahmu               Brown
Cesar               Morales
Sunjeev             Singh
Brian               Mendez
Ruben               Cruz
Jorge               Ramirez
Donald              Davis
Robert              Peters
Conrad G.           Miranda I I I
Lamont              Sims
Rene                Peralta Goff
Anica               Arriola
Max                 Williams
Mamady              Kady
Comfort             Oladimeji
Michelle            Collins
Kevin               Guzman
Ansumana            Koroma
April               Laura
Darron              Anderson
Sandy               Pratt
Stephen             Ross
Arod                Turner
Minh                Bui
Alyssa              Jimenez
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 228 of 317


Michael           Gokey
Raheem            Bey
Cecilia           Knott
Tomarie           Johnson
Gabriel           Elmassih
Winston           Wright
Michael           Chavez
Pito              Ahsam
Jason             Souffrant
Miquel            Buchanan
Martha            Camacho
Mauro             Gelista
Nixon             Cherestal
Ariana            Rojas
James             Bellamy
Latoya            Harrison
Tumurkhuyag       Batchuluun
Christian         Nunez
Armando           Ortiz
Odain             Miller
Katherine         Gomez
Natasha           Paul
Andy              Le
Richard           Corelli
Angelo            Fernandes
Bakari            Barrett
Rakalla           Jordan
Kamille           Walden
Luis              Vargas
Alise             Dionne
Indira            Nelson
Nche              Ndumu
Anthony           Mosley
Ignacio           Gottheil
Keenan            Stewart
Tahjanae          Northcutt
Jose              Rubalcava
Willie            Broughton
Carlos            Monge Rosa
Byron             Cartagena
Catalina          Baez
Michael           Soremekun
Andrea            Simmons
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 229 of 317


Jason                 Lyke
Battiste              Johnson
Kenneth               Russian
Emmanuel              Omezi
Corey                 Washington
Carlos                Moran
Jose                  Lozano
Karen                 Wall
Odair                 Pereira
Marija                Pavlovic
Brian                 Mccarthy
Patricia              Johnson
Daniel                Grant
Charles               Ingram
Donald                Beckford
Paul                  Lubinga
William               Howard
Kolawole              Olubodun
Richard               Gonzalez
Bre                   Banuelos
Moises                Cruz
Amadou                Diallo
Thomas                Washington
Miguel                Felix
Lenisa                Lopes
Yashira               Lora
Johnathan             Nesmith
Rayan                 D'Aza
Eric                  Lott Sr.
Marcos                Souto
Milton                Taylor
Mark                  Buttiglieri
Jack                  Texeira
Jimila                Daniels
Joseph                Catanese
Gerald                Obika
Oscar                 Velazquez
Richard               Kagan
Brian                 Bianchi
Teara                 Bone
Charles               Grandon
Garry                 Phillips
Charldred             Azonwu
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 230 of 317


Consuelo            Nateras
Christopher         Capron
Oscar               Gonzalez
Carlos              Proctor
Ronald              Orum
Robert              Williams
Frank               Escott
Carlos              Jimenez
Ademi               Sabino
William             Della Rocca
Hussain             Moheiddin
Kyle                Dufour
Desiree             Rice
Akili               Warren
Artik               Ashish
Eduardo             Martinez
Jennifer            Delgado
Michael             Thomas
Paul                Perruzzi Jr.
Joao                Miranda
Emmette             Burnette
Kim                 Tillery
Kintrell            Austin
Rodney              Rich
Prosline            Theork- Louis
Christopher         Chavez
Kevin               Birula
Breawna             Thompson Johnson
Stanley             Elien
Donaldo             Cardenas
Anthony             Grant
Oswaldo             Ortiz
Robert              Welch
Richard             Porter
Naser               Mirzadeh
Ceidy               Cordova
Bryan               Tavares
Paul                Kassis
Grace               Worrell- Watts
Dana                Schanke
Casille             Fonseca
Daryl               Golston
Marshall            Reid
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 231 of 317


Wayne                 Golden
Michelle              Gonsalves
Angel                 Masso
Joao                  De Paula
Lance                 Perry
Scott                 Sternburg
Hilton                Jean-Pierre
Anthony               Cordeiro
Kevin                 Watson
Igor                  Jean
Hector                Obregon
Ewald                 Andre
Alkia                 Powell
Flody                 Xavier
Kerlin                Rodrigues
Trent                 Miller
Fetuao                Mua
Diane                 Denton
Donald                Holmes
Christian             Alonzo
Angelo                Roberto
William               Argueta
Sean                  Thompson
Restituto             Bonifacio
Shan                  Rajapaksha
Samuel                Bowah
Mary Lee              Harris
Heriberto             Romero
Dmitriy               Verbovshchuk
Alondra               Gallegos
Craig                 Bailey
James                 Cherry
Lawrence              Gordon
Stacy                 Clark
Marco                 Corral
Carlos                Arellano Orozco
Jermaine              Mccoy
Russell               Stephen
Natasha               Robinson
Labarron              Davis
Leonardo              Gonzalez
Jaronn                Sales
Khemarak              Kong
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 232 of 317


Anthony              Leavell Jr
Nakeyia              Henderson
Tyrese               Evans
Marcus               Johnson
Jose                 Hernandez
Eloy                 Nieto
Crystal              Santinac
Jan                  White Martinez
Chauncey             Turner
Tenishea             Minter
Rheanell             Lambert
Daniella             Franca
Juan                 Brisuela-Cruz
Rommel               Carrillo
Jerae                Johnson
Jose                 Orozco
Ryan                 Sierra
Michael              Reyes
Tina                 Woods
Emanuele             Mayer
Daniel               Jordan
Sophia               Barze
Mukhtar              Hafizullah
Matthew              Arrieta
Miguel               Olivero
Yordyn               Gonzalez
Gregory              Toto
Elisha               Stubblefield
Dupree               Palmer
Antonio              Torres
Jasmine              Chouteau
Adebayo              Folayan
Jonathan             Goins
Jonathan             Liggins
Eric                 Szettella
Nam                  Tram
Octavio              Miranda
John                 Rittenhouse
Alan                 Levine
Katerina             Ortiz
Joseph               Hamilton
Alex                 Sampson
Jose                 Quinones
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 233 of 317


Greg                Caizzi
Marcus              Robinson
Daniel              Frechette
Patrick             Phipps
Robinson            Espinal
Christopher         Cleveland
Raynold             Delhomme
Devonna             Gilmore
Daisha              Anderson
Njeri               Garth
Babatunde           Kunnu
Tony                Rodriguez
Gregory             Patterson
Janet               Villarreal
Tai                 Higginbottom
Angel               Velez
Mirian              Tostado
Gary                Julian
Vandon              Allen
Andy                Osei
William             Olivares
Zakir               Ulfat
Alton               Pullum Jr
Jeslie              Louizia
Jimmy               Walton
Michel              Teleau
Betsy               Jean-Baptiste
Pablo               Marte
Robert              Green
Bianca              Garcia
Robert              Gonzalez
Julio               Gomez
Samih               Mudallal
William             Torres
Julio               Pacheco
Clifford            Hayes
Marvette            Davis
Scott               Mcclure
Ronald              Wattenbarger
Julio Cesar         Ordonez- Lagos
Jeffrey             Green
Abdul               Amara
Jeffrey             Brown
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 234 of 317


Christine          Culbreath
Edmund             Leonard
Hansey             Lafond
Tiana Ward         Nataka Jenkins
Tiana              Ward
Henry              Odiase
Michael            Richard
Michael            Williams
Forest             Torrence
Ernest             Louro
Kelin              Reyes
Barrett            Cook
Raymon             Marines
Emma               Gardiner
Corey              Perry
Veronica           Lee
Patrick            Verdieu
Lance              Liggett
Jayden             Lopez
Rinel              Delossantos
Eduardo            Francoia
Angelo I           Miranda
Domnick            Sullivan
William            Rodas
Derek              White
Jonathan           Coyle
Gary               Ehnot
Matiop             Ariik
Jarvis             Roby
Joseph             Barresi
Charles            Gamrecki
Tim                Hines
Felicia            Hunter
Erick              Mcdaniel
Nicole             Foy
Tequila            Hall
Richard            Rosen
Quentin            Jean
Margaret           Yean
Tariq              Nazyat
Michael            Mata
Craig              Brown
Gregory            Joseph
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 235 of 317


Johnson               Pierre
Robert                Pirelli
Max                   Charles
Joel                  Pavon
Stevenson             Charles
Antonio               Padilla
Jason                 Bass
Cary                  Guy
Arthur                Thorpe
Joseph                Obey
Esteban               Flores
Victor                Icart
Mark                  Alban
Laura                 Dow
Jeffrey               Turner
Laveldo               Weaver
Kareem                Porter
Lakendra              Johnson
Major                 Harris
Matthew               Farrell
Charlie               Kokinidis
Michael               Williams
Antonio               Floro
Michelle              Sekora
Melissa               Cooper
Alicia                Medina
Tatiana               Holloway
Emmanuel              Mukendi
Andrew                Girard
Richard               Barry
Jermain               Johnson
Nikoya                Barber
Tiffany               Ribera
Rachel                Cooper
William               Hurst
Dushun                White
Michael               Gomez
Lonnie                Marsh
Jesse                 Manipol
Fernando              Tolama Duran
Demisha               Jones
Sherman               Reneau
Ryan                  Edeiros
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 236 of 317


David                Beal
Nancy                Denker
Jason                Mclean
Travis               Taylor
Leslie               Curry
Michael              Davis
Leah                 Garry
Andrew               Moppin
John                 Barry
Joshua               Harrison
Iesha                Strickland
Hussein              Ahmed
Casey                Smith
Norris               Moore
Melvin               Jimenez
Marco                Danova
Michael              Tieku
Earl                 Williams
Thomas               Campagna
Eric                 Gonzalez
Carmen               Ruiz
Olawande             Oyebobola
Emmanuel             Johnson
Jose                 Cortez
Fabian               Azuakolam
Edward               Ruiz
Heather              Silva
Janae                Eldridge
Vincent              Edwards
Jeffery              Williams
Regina               Martinez
Steven               Robles
Michael              Crossley
Malik                Jobs
William              Alexander Jr
Malik                Jannah
Fernie               Gurrola
Andre                Pierson
Patricia             Hall
Meeka                White
Paul                 Geluz
Myisha               Mcswine
Julie                Foss
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 237 of 317


Mari               Lanzilli
Chanel             Teasley
Damon              Wise
Ravion             Morgan
Katherine          Sorensen
Zeno               Dyer
Sharon             Perrin
Antonio            Harris Jr
Rhonda             Campbell
Lakeitha           Baskin
Josilien           Louis
Mario              Maldonado
Jerry              Bailey
Jon                Felix
Edmilfon           Afonso
Emmanuel           Jean-Michel
Ramon              Rosario
Michelle           Tropeano
Matthew            Bell
Steve              Bush
Michael            Kelley
Mark               Thompson
Monica             Gomez
Asia               Jenkins
Anthony Jerome     Staves
Timothy            Lewis
Behrouz            Hassanzadeh
Peter              Smith
Tomica             Leblanc
Patrick            Burke
Cristian           Rojas
Amy                Harcarik
Jeremy             Barker
Franklin           Mccoy Iii
Johnny             Cardenas
Melissa            Morales
James              Logan
Cassy              Chavez
Karisha            Perry
Miriam             Sandoval
Joel               Argueta
Theresa            Smith
James              Cathey
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 238 of 317


Patrick              Housley
Kaylon               Sanford
Niesha               Mills
Leroy                Stevenson
Darnell              Crawford
Kenneth              Spirlin
Gilbert              Romero
Ryan                 Ewing
Nichole              Benton
Vince                Louros
John                 Ol
Daniel               Torres
Gabriel              Guzman
John                 Hibbard
Colin                Hoppie
Dana                 Hamilton
Sean                 Mayberry
Andretti             Castellanos
Ranchelo             Fojas
Phillip              Johnson
Pablo                Garcia
Connie               Jackson
Erenee               Holmes
Travis               Davis
Sydney               Croxton
Brian                Sweeney
Jimmy                Saint-Felix
Roosevelt            Aaron
Porsche              Suttles
Robert               Ssekiranda
Courtney             Thompson
Cesar Javier         Solis
Scott                Vieira
James                Barrows
Annette              Avery
Jarid                Turner
Sterling             Woods
Martin               Ortiz
Alfonso              Roman
Joseph               Patterson
Cedric               Chambers
Lanita               Mucker
Frank                Miller
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 239 of 317


Nelson                 Martins
Loretta                Alfred
Daniel                 Oliveira
Cornell                Green
Vatina                 Mosey
James                  Gilligan
Ali                    Belgnaoui
Ronald                 Sims
Michael                Lang
Atiya                  Reed
Solomon                Mims
Joe                    Gonzales Jr
Sonja                  Arbee
Anthony                Lewis
James                  Jefferson
Natalie                Alleyne
John                   Snyder
Leonardo               Calaustro
John M                 Duffy
Misael                 Polanco
Kelly                  Boone
Kayla                  Bruce
Richard                Heap
Conor                  Mcdonald
Bens                   Marcellus
Robert                 Lucas
Jesus                  Santos
Myles                  Johnson
Ingga                  Smith
Fred                   Chang
Hector                 Gonzalez
Jeff                   Mccray
Ryan                   Todrank
Derek                  Allen
Miguel                 Nurena Sancarranco
Lori                   Young
Manish                 Mehra
David                  Livingston Sr
Victor                 Johnson
As- Salaam             Mooltrey
Terrence               Baker
Jonathan               Ace
Ralph                  Thelemaque
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 240 of 317


Bronson            Robinson
Luis               Gomez
Desiree            Thiry
Ivis               Sanchez
Frantz             Raymond
Luis               Rivera
Kwesi              Jones
Stephanie          Da Silva
Johnpaul           Williams
Emily              Guzman
David              Demarco
Joseph             Russo
Phaedra            Mehu
Eriri              Ifeanyi
Nickolas           Ballard
Pierre             Laborde
Derek              Maneiro
Michael            Barden
Pierre M           Gelin
Anthony            Ranno
Janell             Haynie
William            Eckhart
Scott              Gray
Manuel             Suero
Jean               Freedman
Terry              Hector
Ricardo            Guity
Michael            Bess
Michael            Rogerson
Silvia             Degale
Carlos             Osorio
Viverston          Gallimore
David              Andrade
David              Vargas
Keith              Baskin
Adilson            Barbosa
Viviane            Andrade
Daryl              Mc Near
Richard            Mcdonald
Michael            Canina
Hamidullah         Khosty
Kirkland           Laws - Carr
Alvin              Singh
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 241 of 317


Susan              Perdue
Christopher        Bowman
Pierre             Brutus
Aduapemi           Benson
Thiago             Simonetto
John               Ravenell
Kimberly           Cardona
Elys'E             Auguste
Stephen            Dunlap
Curtis             Bryant
Hai                Fu
Jacqueline         Jackson
Guilherme H        Anduca
Nathan             Masih
Mulbah             Harris
Claudio            Delgadillo
Jesse              Cabrales
Alexander          Martinez
Samantha           Harvey
Nechelle           Gregory
Osama              Mostafa
Michael            Dennis
Alexander          Esver Jr.
David              Craighead
Michael            Reynolds
Lois               Colbert
Lorri              Cornejo
Charmaine          Jefferson
Serina             Santoleri
Tina               Brown Pruitt
Anthony            Carraway
Ruben              Lopez
Daniel             Salazar
Logan              Sanzeri
Susan              Hayes
Leilani            Levingston
Michael Angelo     Harris
Barry              Fradkin
Brad               Dayton
Michael            Jones
Jacob              Folmer
Windy              Brown
Fausto             Abreu
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 242 of 317


Ricardo            Zacarias
Kristina           Murray
Angelina           Jenkins
Joseph             Gauthier
Jacare             Powe
Jerel              Patterson
Michael            Gebele
Paul               Hayes
Titilayo           Akingbade
Monema             Swafford
Doug               Mcpherson
Armando            Gallardo
Dolly              Johnson
Julius             Ogiemwanre
Alex               Vieux
Alfonso            Robinson
Tuere              Thomas
Abdulsalam         Yuksel
Diann              Jones
Dessie             Avery
Omar               Briscoe
Marcel             Thomas
Shanekqua          Salley
Cedric             Townes
Leosha             Streater
James              Boddie
Imani              Lacourt
Mohamed            Gojali
Chantel            Basulto
Sokkhar            Hor
Carlos             Moralez Perez
Jose               Alvarado Linares
Gabriela           Zaragoza
Vinh               Tran
Sandra             Galaviz
Rometra            Mcgary
Monique            Francis
Trashawn           Williams
John               Alva
Andres             Leal
Mayra              Olascuaga
William            Lamar
James              Hippler
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 243 of 317


Jontae               Young
Raymond              Estrada
Steven               Flemons
William              Wanambwa
Phippman             Pierre- Pierre
Miles                Bryson
Nieves               Guerrero
Rui                  Afonseca
Dylan                Armentrout
Melany               Silva
Foster               Carey
Patrick              Roberson
Connie               Hernandez
Alvin                Turner
Cesar                Aparicio
Kirt                 Baker
Allan                Domondon
Robert               Berrios
Dean                 Eldean
Walter               Bell
Jovonne              Gore
Dwayne               Joseph
Emmanuel             Ornelas
Rakaysh              Barsatee
Ashley               Brooks
Gardinel             Jeanlouis
Eric                 Carrillo
Jerome               Brandon
George               Farmer
Xavier               Torres
Laquita              Williams
Robert               Espino
Rodrick              Finley
Juan M               Lara
Nina                 Stephens
Joel                 Contreras
Sheila               Smith
Jose                 Hernandez
Miguel               Medina
Nancy                Augustin
Leatrice             Laird
Dequone              Harris
Braulio              Garrido
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 244 of 317


Yvette                Hunter
Kenneth               Achukwu
Timothy               Tucker
Kenny                 Dubuisson
John                  Tibakunirwa
Kesha                 Moody
Tyrone                Gibbs
Mikal                 Brice
Davon                 Gregory
Garrick               Goodson
Mory                  Kaba
Daijshaun             Daniel
Ambria                Cunningham
David                 Moncito
Michael               Murphy Jr.
John                  Smith
Rudy                  Enriquez
James                 Reggie
Detra                 Thomas
Richard               Jaquez
Bobby                 Harris
Doria                 Purdy
Alfonso               Garcia
Kerry                 Hansen
Johnika               Osborne
Vontrice              Mcginnis
Matthew               Galeapace
Jacob                 Murphy
Erika                 Dipasquale-Dow
Katherine             Candelaria
Ricky L               Parker Jr.
Johnell               Arnett
Andres                Avina
Francine              Simpson
Murrell               Smith
Tommy                 Theogene
Cesar                 Garcia
Brian                 Freitas
Aisha                 Thomas
Julia                 Short
Scherise              Acosta
Brenton               Muir
Ceamon                Rhodes
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 245 of 317


Jose                  Rodriguez
Kenneth               Winston
Ettienne              Rodriguez
Cynthia               Walker
Wanda                 Zayas
Joan                  Langley
Eddie                 Rich
Roberto               Heredia
Billy                 Ayers
Joseph                Habeeb
Heriberto             Sanchez-Moreno
Bobbylee              Larkins
Larry                 Darnell
Jade                  Jackson
Andres                Vallejo
Amy                   Regan
Kenneth               Jennings
Terrence              Young
Modupe                Koyejo
Oweis                 Mokatish
Montae                Howard
Nathaniel             Carter
Parsam                Manvelian
Banks                 Owens
Johnny                Collins
Liza                  Jackson
Coldman               Milton
Annie                 Iosefa
Ivan                  Lara Nava
Richard               Hines
Annas                 Alkanawi
Carlos                Zavala
Felix                 Leung
Enrico                Dockins
Julio                 Viscarra - Harris
Francis               Gonzalez
Marcello              Norris
Mattie                Pruitt
Kwame                 Thomas
Kyle                  Mc Nair - Robinson
Rickey                Taylor Jr.
Ronald                Fisher
Andres                Banderas
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 246 of 317


Rolando            Rieny
Jazzmere           Blackburn
Micheal            King
Amelia             Landreth
Paul               Bokwe
Toby               Charles
Michael            Hernandez
Andrew             Moreno
Romeo              Sanchez
Knight             Lombardo
Darlene            Walton Hanzy
Sheri              Pula
Miguel             Palma
Juan Manuel        Marin
Tanya              Zeigler
Christy            Kennedy
Mario              Cox
Brandon            Lewin
Edwin              Brown
Shiquile           Clark
Vincent            Rogers
Melanie            Fackrell
Luwanda            Williams
Marcia             Gunn Jones
Pilar              Ferrera
James              Battle
Shant              Meguerditchian
Peter Damian       Ezeoke
Samuel             Foulk
Juan               Gil
Hissonnie          Shelton
Kurai              Moyo
Latrease           Burwell
Kahmal             Baucom
Raul               Barradas Reynoso
Ronald             Young
Charity            Lloyd
Samih              Hijazin
Shannon            Hartwell
Cuauhtemoc         Cisneros
Nelson             Chiedu
Rona               Neloms' Smith
Christopher        Linares
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 247 of 317


Deonnia               Shortie
Sinead                Hinson
Keith                 Hawkins
Tc                    Everett
Dashaun               Duffy
Ricardo               Aguilar
Sayed                 Hazin
Shaman                Johal
Cheryl                Lewis
Timothy               Magestro
Antoine               Pullum
Timothy               Tyler
Lindo                 Pontes
Plamen                Lovtchinov
Amir                  Nessim
Terry                 Brown
Dominisha             Britton
Jamil                 Jaffer
Theresa               Lietzau
Rebecca               Estensen
Salomon               Pineda Jr.
Mackenzie             Delisi
Deonte                Carter
James                 Logan
Roberto               Samudio
David                 Kokindo Jr
Harold                Raye
Stephen               Goll
Leo                   Chase
Kyle                  Terrell
Aaliyah               Brown
Fnu                   Shaiktayyab
Victor                Oregon
Richard               Chaney
Jose                  Sibauste
Jevon                 Gatlin
Matthew               Walewangeko
Simone                Green
Brinette              Pickett
Robert                Jimenez
Francisco             Pineda
Delia                 Nieves
David                 Capablanca
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 248 of 317


Paul              Salvosa
Paulette          Johnson
Sean              McClinton
Alejandro         Martinez
Roderick          Reynolds
Erycah            Spencer
Roderick          Simpson
Edward P.         Collins Jr
Cecily            Stewart
Kenneth W         Finn
Tanisha           Butler Billops
Miguel            Martinez
Robert            Sheppard
Jacob             Arguelles
Laree             Jones
Fernando          Cabe
Jose              Escobar
Mario             Guy
Flossie           Smith
James             Rivera
Jeanell           Smith - Brown
Rafeed            Elguhiem
Lee               Martin
Luis              Gil
Sheyan            Smith
Carlos            Escarcega
Humberto          Barzaga
Marvin            Decuire
Joyce             Muoio
Qais              Shirzad
Dorrick           Baker
Sergio            Serratos
Michael           Seward
Donnie            Armstrong
Sequoia           Sims
Andrea            Ojo
Robert            Forman
Jason             Madison
Julisa            Carter
Earl              Mcallister
Richard           Keen
Brittney          Woodards
Franklin          Ollie
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 249 of 317


Alexandar           Drob
Lashun              Moore
Jorge               Gonzalez
Sharia              Brooks
Christopher         Patton
Wellington          Santos
Bonisha             Lea
Geraldine           Cooper
Jose                Lopez
Ramon               Murillo
Samuel              Montanez
Vanjline            Singh
Joseph              Guerra
Seamus              Mcdonagh
Tangie              Sullivan
Suavea              Lee
Devonte             Johnson
William             Jones
Erica               Diplacido
Jabari              Spellman
Tina                Kelley
Juan                Medrano
Jose                Lazo
Justin              Austin
Adrien              Satchell
Nnodim              Ifebuzo
Glenn               Weaver
Ahmed               Kamara
Preuch              Khoeum
Matthew             Zecchino
Tomika              Asberry
Emily               Thorner
Mark                Buckman Jr.
Darlene             Abramovich
Darrell             Springs
Shanie              Robinson
Amy                 Roetschke
Giovanny            Ruiz
Kenneth             Mcneal
Kirkland            Lamb
Gabriella           Pina
Shakir              Clark
Errol               Licciardi
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 250 of 317


Kenneth             Johnson
Freddie             Thomas
Krisniel            Kumar
Agnes               Faafiu
Shannan             Evans
Timothy             Geter
Christopher         Low
Chante              Martinez
Finau               Tahaafe
Jasmine             Castro
Leomann             Valderrama
Levi                Morgan
Hector              Rolon
Kendrick            Cochran
Winston             Mcintosh
Richard             Kwan
Abdul               Mumuni
Savannah            Milhaeux
Lonnie              Armstrong
Frank               Thurman
Nicole              Rodriguez
Alonzo              Simpson
Jason               Scheuplein
Christina           Beltran
William             Simon
Marcos              Soares
Shawn               Butler
Dannie Ray          McFrazier
Alberto             Lamby
Leah                Lambert
Damita              Cuffey
Florine             Morgan
Dorjan              Keka
Daisy               Montoya
Maurice             Samuels
Robert              Picker
Darren              Robinson
Elgen               Turner
Michael             Moore
Jess                Ayala
Artur               Zakaryan
Mauchese            Franklin Jr
Daniel              Neuhaus
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 251 of 317


Fatai               Owolabi
Ryan                Mooney
Jorge               Bosa
Steven              Loehr
Jalea               Brown
Christopher         Harris
Pedro               Lopez
Richard             Jefferson
Torcy               Rounds
Marquise            Jones
Miguel              Gonzalez
Louis               Dingee
Vann                Banks
Marian              Sailes- Lamon
Brandi              Haley
Cecilia             Garner
Jose                Mora
Eric                Oppong
James               Jones
Leticia             Moreno
Adnan               Mousa
Lameisha            Sherri
Kennedy             Camacho
Richard             Hooker
Gregory             Swafford
Aurora              Smith
Matthew             Choquette
Miguel              Gonzalez
Dennis              Flowers
Petra               Aragon
Craig               Yelle
Anthony             Casanova
Manickam            Paramasivam
Evans               Ongaga
Alfredo             Hernandez
Christine           Rodriguez
Mohamed             Jemal
Javier              Mora Jr
Arhonda             Walker
Edward              Centeno
Dwayne              Williams
Aaron               Armelin
Serene              Erby
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 252 of 317


Monica                Cameron
Carlos                Aguilar
Paul                  Samuels
Marvin                Vernardo Jr.
Dionne                Dominique
David                 Kumar
Marcos                Genao
Shauniece             Thompson
Darryl                Harris
Karim                 Elshourbagy
Rodney                Fraszier
Michael               Hansen
Brandon               Boyd
Shaveal               Roach
Eduardo               Hernandez
Said                  Aliev
Reginald              Foster
Taylor                Tobias
Russell               Bennett
Alfredo               Sanchez
Deaaron               Waters
Michael               Galvan
Julio                 Figueroa
Bryant                Harris
Angela                Correia
Amadeu                Neves
Jivanni               Skillings
Wendell               Rochester
Mellisa               Roberts
Liana                 Williams
Robert                Valdez
Fred                  Chatelain
Harold                Walters
Van Eric              Arreca
Stacy                 Frazier
Belinda               Mcilvaine
Stephanie             Taylor
Laurie                Taylor
Saul                  Cabral
Zaida                 Neves
Basil                 Goss
Julian                Hernandez
Marie                 Gonzalez - Gago
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 253 of 317


Yonel              Hernandez
Linus              Idemudia
Amber Nolen        Norris Nolen
Robyn              Shorter
Rex                Yumul
Mackendy           Frejuste
Vanetda            Ward
Chuanda            Mason
Frank              Chang
Austin             Thoms
Marthalyn          Laulusa
Manuel             Villarreal
Stephanie          Simon
Heather            Hazelton
Chelsea            Davis
Audrey             Young-Sweeting
Eileen             Maxwell
Jose               Serratos
Jacquetta          Dixon
Michael            Meminger
Khaleb             Grant
Jannae             Moody
Andre              Rogers
Eric               Ballew
Eleisha            Redmond
Maurice            Tucker
Wendell            Toro
Pablo              Tejeda
Adama              Sawadogo
Richard            Rodriguez
Calvin             Richard
Jacques            Pierre - Louis
Jimmy              Paredes
Chiedu             Nwamuo
Robert             Neal
Coutois            Molyneaux
Qurell             Lynn
Janet              Darcey
Derrick            Brown
Elvin              Brooks
Aaron              Bratcher
Anthony            Arroyo
Shenay             Tull
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 254 of 317


Stephanie             Minette
Valarie               Marshall
Angeline              Alexis
Gabriel               Rodas-Lopez
Mark                  Robertson
Jesus                 Rigueiro
Sandra                Nielsen
Candis                Mosby
Michael               Matthews
Jimmy                 Deriada
Ronald                Davis
Manuel                Ayala
Jose                  Navarro
Reginald              Moore 2Nd
Emiliano              Isidoro
Ike                   Davidson
Jean C                Valcin
Robert                Smith
Perpetua              Romain
Albert                Mcgarrity Iii
Zachary               Mathieu
Gursel                Mandaci
Nicolson              Joseph
Cristal               Couoh
Alfredo               Campos
Soufiane              Bourbia
Kenneth               Worline
George                Williams
Enrique               Trujillo
Hector                Martinez
Wilson                Lauture
Sparkle               Jernigan
Mena                  Fahmy
James                 Ball
Jose                  Abrego
Kevin                 White
Craig                 Taylor
Jon                   Sarver
Armando               Rodriguez
Lisa                  Rheams
Charles               Phillips
Doris                 Phillips
Jerry                 Nolen
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 255 of 317


Charles             Miller
Jerome              Lonzo
Richard             Guild
David P             Gaffey
Tony                Daniel
Jaime               Briseno
Lawrence            Bolden
Wale                Williams
Curtis              Terry
Danny               Spencer
Clifford            Radix
Minerva             Porter
Gregory             Plotkin
Macih               Payne
Mike                Owens
Abdul Malik         Muhammab
Daniel              Meek
David               Grove
Christopher         Gosdin
Mamadou             Djigo
Germaine            Colbert Williams
Zedrick             Bullock
Larry               Williams
Gilbert             Portugal
Ibrahim             Adeleke
Michael             McNamara
Konstantinos        Mathioudakis
Darryl              Wheeler
Peggy               Matelski
Furman              Hister
Benjamin            Bloodworth
Brad                Waites
Michael             Ruiz
Loai                Mousa
Rashid A            McDuffie
Russell             Garrison
John                Fluellen
Wallace             Brown
Stephen             Brown
Joel                Beltran
Dan                 Bamonte
Steve               Young
Earl J              Young
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 256 of 317


David              Perkins
Ernest             Frimpong
Kevin              Brown
Richard            Bajic
Craig              Wong
David              Ridriguez
Dante              Merritt
Dawn               Johnson
David              Ergle
Anthony            Ranauro
Diego              Poston
Raymond            McDonald
Harry              deRochemont
Vickie             Jackson
Vincent            Flores
Berhane            Tebarek
Andrew             Rhodes
Jacob              Okereke
Ulysses            Grullon
Michael            Givens
Tueshay            Bradley
Mark               Bowen
Stephen            Weinstein
Frantz             Remy
Prince             Owese
Peter              Herrera
Bryan              Teasley
Waleed             Saleh
Dana               Ellis
Durrell            Mitchell
Brad               Hollender
Michael Shayne     McVoy
Steven             Thomas
Sean               Phillips
Christopher        Miller
Amalio             Gurcsik
Danny              Asbury
Patrick            Sullivan
Stephen            Smith
Edward             Funches
Lorenzo            Calhoun
Val                Roberts
Michael            Ray
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 257 of 317


Gregory            Raths
David              Pratt
Douglas            McEver
Stephen            Langley
Kenneth            Sanquisc
Corneque           Lee
Jairus             Davis
Michael            McLaughlin
James              Paul
Vinson             Jolivette
Ibukun             Idowu
Jarrett            Henderson
Ankhanhetrang      Campbell
Douglas            Bertolini
Geoff              Young
Lemeille           Myrick
Keith              Mwamba
Arthur             Ashjian
Kenneth            Widgeon
Samuel             Taveras
Kevin              Styles
Anil               Singh
Yvanson            Selon
Raymond            Santiago
James              Onwodi
Javier             Lopez
Edwyn              Arias
Raheel             Ahmed
Fernando           Zamora
Dean               Young
Detrah             Wright
Jacqueline         Woodson
Donald             Wilson
Samuel             Williams
Sterling           Williams
Kevin              Williams
Dennis             Williams
David              Williams
Erinn              Wilkinson Sr.
Nathaniel          Whitfield
Jamil              West
Troy               Wallace
Lancelot           Waldoron
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 258 of 317


Steven                 Vega
Robert                 Vandenakker
Jabel                  Teesay
Ronell                 Teague
Josephus               Taylor
Pamela                 Taylor
Matthew                Taylor
Tina                   Tapia
Mazi                   Stroud
Ken                    Strong
Verna                  Stitt
James                  Stevens
Lynetta                Stanley
Melvin                 Snell
James                  Smith
Ericka                 Smith
Denise                 Smith
Jamarr                 Smith
Roger                  Satterwhite
Robert                 Salisbury
Jose                   Salcedo
Daniel                 Salaz
Earvie                 Rollins
Fred                   Rogers
Nicholas               Rodriguez Jr
Kevin                  Robinson
John                   Robertson
Alfredo                Rivera
Robert                 Rhodes Jr
Constance              Rhodes
Olivia                 Puentes
Laurie                 Polk Nesbitt
Cristopher             Phillips
Nichole                Pettway
Darlene                Pearson
Aaron                  Patterson
Esrom                  Pascual
Tammy                  Osby
Fernando               Orona
Anthony                Omowaiye
Orin                   Norman
Kingsley               Nkemakolkam
Justin                 Nkemakolam
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 259 of 317


Valentino           Nieves
Rodney              Nichelson
Marvin              Newton
John                Nesmith
Malissa             Myers
David               Murray
Teri S.             Mullin
Joseph              Morte
Lavena              Moon
Eric                Montoya
Catherine           Mojica
Bill                Michael
Adamou              Melrem
Candise             Mcghee
Rodney              Mcgee
Kristopher          Mccray
Derek               Matthews
Yolanda             Mapp
Wallace             Loggins
John Vincent        Lazaro
Sione               Langi
Christian           Klarenbach
Jeffrey             Kizer
Pervez              Khan
Conrod              Kentish
Brian               Kennison
Myisha              Kee
Mohamed             Kante
Ronald              Johnson
Ronald E            Johnson
Ronald              James
Laurence A          Jackson
Mahamadou           Idirssa
George              Huntley
David               Hopkirk
Chemika             Hollis
Lawrence            Holliday
Marques             Hill
Michael             Hill
Devin               Higgs
Trevor              Heron
Archie              Harvey
Divine              Harrison
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 260 of 317


William            Harris
Touissant          Harris
Kimberly           Harris
Charles            Harris
Mark               Griffin
Tanisha            Gilmore
Daniel             Gildner
Francesca          Giambona
David              Garry
Alfredo            Garcia
Dorothy            Fowler Debose
Erkeinstia         Florexil
Keisha             Flemons
Byreesha           Fleming
Jacqueline         Fields
Sharonda           Everfield
Osama              Elhuni
Johnny             Ducksworth
Calvin             Downing
Howard             Douglas
Tim                Donohue
Edwin              Domingo
John               Defreitas
Joseph James       Dean
Ronald             Davis
John               Daise
Sierra             Dailey
Harold             Dacus
Kelvin             Curry
Curtis             Crenshaw
Dyshion            Craney
Lawrence           Coleman
Jabari             Coleman
Richard            Clemente
Anthony            Cilibrasi
Marcandre          Cherelus
Imran              Chaudhry
Anthony            Charles
Alex               Carrillo
Anthony            Byrd
Keyondra           Burton
Sheila             Brown
Kevin              Brown
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 261 of 317


Johnathan          Brooks
Clive              Brooks
John               Bradley
Robert             Bracken
Todd               Bowen
Vincent            Booker
Rubin              Bonhomme
Clyde              Bonaprate
James              Boissiere
Maurice            Boddie
Ram                Binod
Lloydel            Bernard
Bissrat            Berhanu
John               Bergin
Troy               Bazemore
Nasser             Batichon
Grace              Bassey
Andre              Ballard
Cathy              Bailey
Shenita            Bailey
Yolanda            Austin
Patrick            Atkins
April              Atkins
Larnell            Armstrong
Nanabanyin         Arbuah
Carl               Amos
Roberta            Allen Nelson
L Takim            Allah
Emmad              Alkaifee
Murad              Ali
Barry              Alexander
Sanae              Alexander
Ademola            Akesode
Kingsley           Aifuobhokhan
Mustak             Ahmed
Ann                Agnew
Irving             Agnant
Chris              Addy
Simone             Acevedo
Terri              Wright-Mcdaniel
Gary               Wright
Demarrio           Winford
Kimberly           Wilson
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 262 of 317


Frederick          Williams
Lacole             Whitfield
Terrance           White
Craig              White
Jacqueline         Wells
Bernadette         Watts
Tamika             Washington
Eric               Villanueva
Jaime              Vidal
Antoinette         Vereen
Kamaria            Ventura
Olson              Vanrossum
Sango              Tyehimba
Alan               Tucker
Dana               Tirado
Frank              Thompson Jr.
Leroy              Thompson
Derrick            Thompson
Jermaine           Thomas
Karen              Thomas
Jason              Thomas
John               Tellez
Sherrie            Taylor
Janine             Sutton
Kenneth            Smith
Chris              Skinner
Lamont             Skinner
Jatinder           Singh
Aman               Sharma
John               Shafer
Johann             Scott
Ama                Sarpong
Lenny              Santiago
Anthony            Sanchez
Leandro            Rodriguez
Eleazar            Rodriguez
Troy               Robinson
Rosa               Robinson
Gary               Robinson
Antonae            Roberson
Mignonne           Ridley
Sherma             Richards
Darlene            Rhodes
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 263 of 317


Joseph            Remar
Letroy            Quinney
Harvey            Queen
Ignacio           Preciado
Derek             Pratt
Rafael            Planas
Marshall          Perry
Francisco         Perez
Patrick           Penel
Kirk              Payne
Kamilah           Patterson
Tobrise           Otomewo
Carolyn           Orr
Andre             Oliphant
Innocent          Okoronkwo
Oliwole           Ogunnubi
Sammuel           Odoms
Chukwunanu        Nzeka
Kelechi           Nwakwue
John              Noel
Trina             Nelson
Marlene           Neal
Ahmed             Moustafa
Lisa              Morgan
Shirleye          Morgan
Alexander         Moore
Idenia            Middleton
Nicole            Merritt
Janet             Menifee
Robert            Mcnair
Lynn              Mcdaniel
Carol             Mc Crary
Shelly            Martin
Shane             Mapes
Kelley            Lewis
Chester           Lemond
Michael           Lathan
Eon               Lam
James             King
Joe               Killmaier
Richard           Kendall
Cynthia           Kearney
Melissa           Kassim
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 264 of 317


Bangaly             Kaba
Marcus              Junior
Lisa                Joseph
Fritz               Joseph
Tranell             John
Barry               Jimena
Trevor              Jean
Cassandra           James
Andre               Jackson Sr.
Christian           Jackson
Amasai              Israel
Sheikh              Islam
Oral                Hylton
Stanley             Huff
Katrina             Hollins
Keith               Hines
Larry               Hill
Terrance            Henderson
Shaun               Harris
David               Guerrero
Talisah             Green
Terry               Grant
Gerard              Gomez
Christine           Gomes
Bisram              Gittens
Vernon              Gillam
Joseph              Gibbs
Christine           Gaymon
Christopher         Gaskin
Brendon             Fusco
Haidee              Foust
Debbie              Forester
Antoinette          Flood
Michael             Fernandez
Nicholas            Fazal
Huguens             Eugene
Rachel              Estrada
Roberto             Escobar
Malik               Erin
Cynthia             Epes
Terrence            Eaton
Ronald              East
William             Eadie
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 265 of 317


Damon              Dupree
Ratuponipate       Drodrolagi
Latisha            Doward
Artilla            Dotson
Ernst              Dorelien
Francis            Dodoo
Angel              Dilone
Jonita             Dickens
Reynae             Diaz
Efrain             Diaz
Tracy              Dean
Derrick            Dawson
Chauncey           David-Jacobs
Barbara            Cureton
Robert             Cummings Jr.
David              Crisostomo
Allen              Cotton
Shari              Coston
Melvin             Cook Jr
Janyne             Collins
Brynnda            Collins
Steven             Collin
Sam                Cole
Warddell           Clyburn
Johnie             Clemente
Jerome             Clement
Cameron            Clark
Awais              Chughtai
Marcos             Chong
Ursula             Chappell
Michael            Ceresa
Sean               Casey
Tyshawn            Carter
George             Butler
Avery              Burrell
Jean               Bruny
Emmanuel           Bruny
Patrece            Brown
Rupert             Brammer
Desean             Bradley
Kelley             Bradford
Albert             Bowie
Joseph             Borges
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 266 of 317


Falisha             Booker
Lavarine            Berry
Larry               Berry
Terry               Bee
Luis                Bayo
Simon               Barzilay
Monte               Barrett
Henry               Banahene
Derrick             Baker
Rashan              Austin
Steven              Astudillo
Edmund              Alvarez
Martin              Almonte
Jeff                Allen
Ricky               Ali
Lawrence            Albert
Alexis              Acevedo
Kingsley            Abuchi
Aaron               Yarbrough
Marion              Wolfe
Wayne               Wilson
Dominique           Willis
Erica               Williams
Ikera               Williams
Linda               Williams
Andre               Williams
Cassandra           Welch
Yates               Watson
Fabayo              Watkins
Lynette             Walker
Trevor              Walker
Che                 Walker
Christopher         Ventura
Albert              Vega
Evans               Uka
Alfred              Udo
James               Trice
Jenita              Towns
Aaron               Tomblin
Marcus              Tisdale
James               Tillis
Chad                Thomas
Rodc                Terrell
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 267 of 317


Guyralynne        Taylor
Taniela S.        Taufalele
Duane             Tate
Ismael            Sysavane
Cecelia           Sutton
Omobolanle        Sunmonu
Paul              Stuckey
Cherri            Stepter Sawyer
Monique           Smith
Vipandeep         Singh
Amritpal          Singh
Himat             Singh
Bakary            Siby
Franklin          Shields
Courie            Sharpe
Shana M.          Scott
Kayla             Scott
Kavi              Samuel
Aggrey            Salmon
Tiffany           Salas
Lailaa            Salahuddin
Ahmed             Salahuddin
Akwete            Sackey
Danielle          Royal
Kerry             Rodgers
Javier            Rivera
Rusbis            Rincon
Scott             Rankins
Barbara           Price
Afeez             Popoola
Nagles            Percy
Kyle              Patterson
Geraldine         Parker
Yolonda           Outlaw
Abdoulaziz        Ouedraogo
Edward            Osmun
Cy                Nunez
Joseph            Novembre
Youssouf          Niono
Stephen           Nash
Theresa           Mounphoxay
Mona              Morgan
Donna             Monroe
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 268 of 317


Craig             Miller
William           Mensah
Almeshia          Medley
Keith             Mccullom
Fred              Mccalla
Bladimy           Mathurin
Raymond           Masten
Jaquay            Martin
William           Mapp
Nora              Macias
Eric              Long
Ricky             Logan
Stephanie         Lewis
James             Lee
Archie            Layne
Norman            Lawrence
Dennis            Larosa
Eddie             Laners
Dirk              Lacy Sr.
Griffiths         Kpogli
Oumar             Konipo
Harold            Kiel
Cecil             Keymist
Stacy             Kemp
Mamady            Keita
Casey             Jones
Raymond           Johnson
Jermaine          James
Jewel             Jackson
Albert            Isaac
Ignatius          Ibida
Gerald            Hunter
Patrick           Hinds
Delroy            Hetburn
Steven            Hernandez
Willard           Haywood
Durrian           Haughton
Johnny            Haskins
Ladiamond         Harvey
Lawrence          Hart
Shonna            Hamlin
Equan             Haines
Christian         Guillen
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 269 of 317


Shelby              Green
Jeffrey             Grant
Michael             Gordon
Basil               Gordon
James               Glenn
Terrance            Girton
Lynnetta            Gibbs-Thompson
Doug                Gausney-Cruz
Michelle            Garcia
Joysalon            Fulton
Petit Levy          Francois
Everal              Francis
Carol               Fowler
Jesenia             Foster
Lareena             Forbes
Pamela              Floyd Robertson
Gabriel             Etienne
Curtis              Elston
Kevin               Ellis
Ray                 Eldridge
Donald              Edwards
Runel               Dussuau
Pierre              Dumond
Antoinette          Duckett
Harreld             Dockery
James               Dixon
Clayton             Dennis
Darius              Davis
Barry               Davis
Dawnette            Davidson
Kerelos             Daif
William             Cruz
Parrell             Cox
Tyasiah             Cook
Medgine             Chery
Pierre Milkenn      Charles
Lamont              Chambers
Wayne               Chambers
Luis                Cerda
Roy                 Cazali
Jean                Casseus
Jessica             Carter
Aldo                Canchola
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 270 of 317


Alexander           Camacho
Richard             Cabrera
Bryant              Cabrera
Kenneth             Cabral
Edward              Caba
Doshon              Busby
Sashas              Burney
Erwin               Bryant
Willie E.           Brown Jr.
Latisha             Brown
Shawn               Brown
Evon                Brown
Zaydoc              Bratton
La Verne            Bradley
Harold              Boyden
Greg                Bowser
Nyoka               Bouie
Cassius             Booth
Angela              Bohanon
Deandra             Bluitt
Willie              Black
Andrew              Black
Kulsum              Bey
Phillip             Bethune
Carolyn             Bell
Richard             Beecher
Toni                Baker
Paulette            Baker
Chris               Astudillo
Avery               Alveranga
Jamal               Almahbashi
Terrence            Allen
Nathan              Allen
Lorenzo             Alexander
Abel                Ajche
Olusola             Adeyeri
Lamont              Adams
Connie              Wright
Rosalyn             Wright
Mary                Wright
Jeffery             Windham
Michelle            Wilson
Christopher         Williams
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 271 of 317


Felesia             Whittington
Jared               White
Lamont              Walker
Chanell             Wade
Tameia              Tucker
Luis Pedro          Troncoso Olmedo
Facinet             Toure
Monirout            Tit
Brandon             Thompson
Jean                Theodore
Bruce               Stuebing
Melba               Smith
Latonia             Smith
Devonte             Smith
Christopher         Sirmons
Harjinder           Singh
Marvin              Sillemon
Guy                 Shelby
Yahya               Shabazz
Quinn-Thi           Scruggs
John                Schuler
Sabr                Samuel
Robert              Russo
Helen               Rubalcaba
Candice             Rose
David               Rogers
Joey                Robinson
James               Roberts
Roosevelt           Randle
Peter               Prawl
Martine             Polynice
Bryan               Pierre
Sharrise            Pierce
Thaddeus            Philyaw
Latricia            Pettis
Telly               Peevy
Veronica            Passalacqua
Terry               Parker
Filwende            Ouedraogo
Raymond             Osorio
Fraylin             Olivares
Anthony             Nurse
Kebba               Njie
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 272 of 317


Errol                Nicholson
Trung                Nguyen
Mbaye                Ndiaye
Randy                Munmon
Douglas              Mullins
Herman               Mcleod
Jeffrey              Mcconnell Jr
Alexis               Mateo
Darryl               Mashore
Karen                Mascarenhas Santana
Jarrett              Martin
Darnell              Mabrey
Rahman               Mabra
Sabrina              Logan
George               Leerdam
Burnett              Larrimore
Angsonam             Lamasherpa
Sunny                Lam
Jak                  Koester
Darrell              Killings
Waqas                Khan
Charles              Kelley
Alexis               Jones
Ronald               Johnson
Imani                Johnson
Denisha              Johnson
Lajeanna             Jacobs
Michele              Jackson
Kelly                Jackson
Anthony              Hyden
Syiedah              Hutcherson
Sergio               Hurtado
Chris                Hughes
Ramzi                Hugayees
Brad                 Hood
Barbara              Holland
Elvis                Herrera
Paul                 Hernandez
Angela               Haughton
Anthony              Harris
Mahana               Harris
Larry                Hardeman
Bruce                Hamilton
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 273 of 317


Joseph             Grant
Leonard            Gilmore
Latonya            Garner
Mikina             Fuller
Andre              Frederick
Shirley            Ford
Daniel             Evertsz
Jeffery            Evans
Francine           Dorsey
Modou              Diop
Mamadou            Diallo
Sekouba            Diakite
Laticia            Davis
Idowu              Daramola
Brett              Daniel
Kevin              Crump
Jeffrey            Crawford
Diana              Corrales
Shairon            Cornelia
William            Cordell
Robert             Coney
Emanuel            Christian
Javier             Chavez
Adil               Charles
Damian             Chappelle
Brian              Carson
Nedra              Calloway
Myrna              Cadet
Porfirio           Bueso
Ahmad              Brunson
Onald              Bruno
Tiffany            Bostick
Shynell            Blanson
Dorothy            Bellot - Johnson
Anthony            Barnette
Tonia              Banks
Boubacar           Bande
Pamela             Bamba
Kenneth            Baker
Leisa              Baker
Al-Furquan         Baker
Bradon             Ashford
Jordan             Ashby
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 274 of 317


Jonathan              Ashabraner
Fatema                Annan
Ken                   Alexander
Dexter                Abrams
Andre                 Abernathy
Eric                  Young
Dwight                Young
Adrian                Wooldridge
Lester                Wintz
Curtis                Wilson Jr
Tina                  Wilson
Lemuel                Wiechels
Charrisse             Wells
Tanya                 Warden
Chikala               Warden
Christian             Villamar
Aneury                Ventura
Sidney                Vance
Sharron               Trotter
Timmy                 Torres
Patrick               Toko
Tammy                 Spears
Jason                 Sistrunk
David                 Simmons
Raymond               Scott
Melissa               Schmid
Tristen               Saunders-Hall
Jose                  Sanchez
Denise                Ross
Owen                  Romillie
Tera                  Rollins
Ray                   Racela
Bert                  Powe
Tsenare               Perryman
Nafeesah              Peoples
George                Payne
Vanessa               Oliver
Bret                  Mullins
Omyah                 Muhammad
Alfred                Morris
Tracy                 Moore
Derrick               Mickels
Brittany              Mccann
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 275 of 317


Ryan                Logan
Alvin               Li
Parry               Lee
Armstrong           Lamothe
Abdoul              Kouyo
Kamure              Kizart
Tyrell              King
Vickie              Jones
Monique             Jones
Mikah               Johnson
Latosha             Johnson
Bernetta            Jenkins - Tucker
Noah                James
Terrence            Jackson
Andre               Jackson
Ardis               Jackson
Jamie               Hughes
Rene                Hartwig
Tonya               Green
Ben                 Gordon
Jabril              Gerald
Theodore            Garnett
Keith               Garner
Maurice             Gamble
Darren              Fuller
Ben                 Fountain
Timothy             Farias
Toure               Eagans
Anthony             Donahue
Aaron               Dixon
Christopher         De La Torre
Limmie              Curry
Donald              Conley
Allen               Cole
Sharlena            Clark
Michelle King       Christopher King
Saad                Choudhry
Roshunda            Cato
James               Caldwell
Michelle            Brewer
Maurice             Bernstine
Mary                Anderson
Syed                Akhtar
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 276 of 317


Joel                Abreu
Terrell             Abrams
Shedrick            Washington
Darren              Villante Jr
Carlos              Vasquez
Leferrell           Vandiver
Charles             Udeagblala
Eric                Thompson
Ronnie A.           Stevens
Carlos              St Jean
Anthony             Simmons
Jessica             Scott
Nicole              Salter
Wellington          Rosa
Elvin               Rosa
Andres              Rodriguez
Victoria            Ransome
Samuel              Polo
Romer               Perez
Edwin               Perez
Sean                Padua
Adem                Orhan
Trinley             Norbu
Andre               Ned
Nashath             Nazeer
Robert              Miller
Michael             Miller
Shaniah             Mclendon
Kylle               Mcmillan
Timothy             Mckenzie
Jacques             Mann
Aldwyn              Lawrence
Alexander           Kikel
Oumarou             Kante
Rich Michel         Jean Baptiste
Charles             Howard
Demarrie            Holloway
Deon                Hodge
James               Hicks
Nelly               Guerrero
Roger               Gomez
Louis               Gioppo
Ramon               German
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 277 of 317


Janei               Dunbar
Tara                Diallo
Angela              Delaney
Denise              Dalesandro
Jeffrey             Cupolo
Carla               Coleman
Carolyn             Cofield
Chukwudi            Chidobe
Dortyl              Ceneus
Chantel             Campbell
Thilita             Brown Adamson
Lisa                Bedoy
Katherine           Baker
Serigne             Ba
Pierre              Anelis
Edward              Allen
Ramon               Alcantara
Daniel              Ahmed
Saiba               Zida
Pierre              Yepes
Karl                Voigt
Eard                Vidal
Derek               Tucker
Christopher         Tramel
Arvin               Todd
David               Teague
Verinia             Taylor
Jajuan              Taylor
Edward              Suggs
Luinlly             Suazo
Harry               Stephenson
Abigail             Smith
Shafran             Shurid
Afia                Shipman
Kimilla             Shaw
William             Scott
Christopher         Santiago
Frank               Romeo
Maria               Rodriguez
Francisco           Rivera
Cherie              Rice
Alvin               Renfrum
Kevin               Rembert
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 278 of 317


Miguelina         Reinoso
Priyan            Rajapathirage
Keysha            Preston
Darnell           Pough
Milton            Pittman
Jefferson         Pilgrim
James             Pierre
Aron              Persaud
Carol             Pearson
Jean              Paulino
Oluwasegun        Oladipo
Ifeayinwa         Odelugo
Janet             Moran
Dashan            Moore
Paul              Molina
Emily             Manotok
Carl              Lovell
Daysi             Lopez
Kenneth           Lewis
David             Kowalsky
Yaye              Koura
Earnell           Kirkland Jr
Khady             Kante
Jesael            Jose
Albert            Jordan
Marvin            Jones
Anthony           Jones
Jason             Johnson
Curtis            Johnson
Stephen           Jenkins
Shakeya           Holden
Jerome            Hinds
Vennette          Hill
Odeh              Hammoudeh
Giuseppe          Gualtieri
Hammad            Griffin
Bryan             Green
Akiaguiwe         Goyounho
Alioune           Gaye
Rashein           Franklyn
Emmanuela         Forges
Yves              Exilus
Jocelyn           Desire
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 279 of 317


Jeffrey             Darby
Joseph              Daniels
Efrain              Dagdag
Cristal             Cheley - Wynn
Donna               Carter
Yonaton             Cardono
Christian           Capcha
Tamira              Campbell
Marc                Boyou
Laxton              Bennett
Julissa             Baruti
Jeremiah            Barrios
Ifra                Bane
Gerard              Bady
Abdoul              Baby
Antonio             Antonetti
Antoine             Alston
Clifford            Alexander
Labaran             Ahmed
Brian               Zelk
Eric                Zeigler
Tuck                Yong
Calvin              Wright
Brian               Woodward
Valentina           Wilson
Christopher         Wilson
Telemekus           Williams
Douglas             Williams
Eddie               Whitten
Eric                Whisenton
Michael             Watford
Ben                 Warren
Steven              Wallace
Jonathan            Vasquez
Gabriel             Vargas
Geoffrey            Turnbull
Caba                Tooler
Garry               Thelamy
Brittoni            Taylor
Kamesha             Taylor
Jewel               Subhan
Milton              Styner Senior
Carlos              Stubblefield
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 280 of 317


Shomari           Stewart
Kwabena           Stewart
Denise            Spears
Susan             Southwell
Sharon            Smith
Marqese           Singleton
Douglas           Simpson
Norman            Silverston
Sharon            Shipley
Randy             Scott
Dominique         Sanon
Selvio            Salvador
Geordany          Salomon
Anthony           Salley
Joseph            Ruffin
Laura             Rosner
Joseph            Romero
Agustin           Rodriguez Jr
Nathaniel         Robinson
Yuwsuf            Robinson
Eddie             Rice Rodriguez
Deval             Rhodes
Raymond           Rhoden
Adam              Reevesman
Muhammad          Razi
Nargiza           Rakhmatova
Anthony           Quintana
Gabriel           Quinones
Michael           Porter
Maurice           Pierce
Sunita            Pherai
Jethro            Petit
Gwindale          Person
Brian             Perry
Terrance          Penny
Zoila             Pena
Nathan            Patterson
Damita            Parker
Edward            Ortiz
Luis              Orozco
Manuel            Olivari
Faron             Norwood
Shelli            Nelson
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 281 of 317


Taneya                Neal
Lauren                Muntasir
Heather               Monroy
Noel                  Molina
Khadijah              Miller
Angel                 Melendez
Sharon                Meadows
Daquan                Mcrae
Quindell              Mcmullen
Daniel                Mclorin
Garland               Mckiver
Clarente              Mcfadden
Thomas                Mcclain Jr.
Maurice               Mayo
Sebastian             Matias
Efrem                 Martinez
Wagner                Marte
Ikechukwu             Madu
Vernon                Mabins
Denzil                Lobban
Lucien                Leech
Mario                 Lecue
Mehdi                 Laouti
Lionel                Lane
Denita                Lambert
Mohamed               Kanu
Ralph                 Jones
Eric                  Jones
Ricklynn              Johnson
Maurice               Johnson
Henry                 Joanus
Isidro                Jimenez Rodriguez
Rudolph               Jenkins
Henry                 Jean Philippe
Ramon                 Jaszanovits
Oswald                James
Paula                 Johnson
Jamal                 Jackson
Carla                 Jackson
Bjoern                Huggett
John                  Hsu
Neil                  Howard
Mosharraf             Hossain
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 282 of 317


Clint                 Horn
Sirena                Holness-Amos
Shawntae              Hill
Delvin                Hiciano
Gregory               Hester
Terrence              Henry
Guyce                 Hayes
Mahfuzul              Haque
Long                  Ha
Ronald                Grey
Latisha               Green
Angel                 Gonzalez
Raquelle              Gittens
Arman                 Garrett
Marcus                Franklin
Arol                  Francois
Nattasha              Fox
Lekecia               Flowers
Andrew                Flores
Sebron                Flenaugh
Hassan                Ferrer
David                 Fenton
Sheik                 Fazal
Sherrel               Farnsworth
Tanya                 Erickson
Asotasi               Ene
Wallace               Ellis
Leonard               Dupree
Schlanda              Dorsey
Clifford              Dorestil
Frederick             Dixon
Matthew               Dierking
Simon                 Desil
Edwitch               Denis
Charlene              De Leon
Stephen               Davis
Bernice               Davis
Walter                Dais
Parisa                Cyrousi Buchanan
Yvett                 Cross
Kaley                 Cortini
Teresa                Cooley
James                 Conway
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 283 of 317


William             Coleman
Alice               Cole
Melissa             Clark
Abraham             Clairvil
Ricardo             Cisneros
Alex                Cira
Fenherre            Cherubin
Consafos            Chavarin
Graham              Chappelle
Richard             Chamas
Cassandra           Celestine
Jairo               Castorena
Anthony             Castello
Jonathan            Cano
Chantel             Campbell
David               Butler
Decarsha            Burnette
Eric                Buckner
Wilkins             Brutus
Charles             Bruce
Tangela             Brown
Micheal             Brown
Amoree              Brown
James               Bradley
Gregg               Boudreaux
Boris               Boggianosantiesteban
Mario               Bobino
Yves                Belizaire
Mohamed             Belayadi
Martial             Beauzile
Ralph               Barkley
Janetta             Barber
Ousmane             Babou
Dennis              Ayala
Raymond             Avila
Angela              Anderson
Mustafa             Ali
Turobbek            Akhmedov
David               Ahmadu
Olatunbosun         Afolabi
Carlos Eduardo      Abreu
Shaibu              Zakaria
Jorge               Ynfante
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 284 of 317


Keisha              Wilson
Isheem              Williams
Nathaniel           White
Thomas              West
Stuart              Warner
Sandra              Wallace
Steve               Walker
Rodney              Walker
Reginald            Walker
Jack                Walker
Raphael             Walcott
Tony                Villagra
Christopher         Velez
Mario               Vallez
Huberman            Valentin
Roland              Vaillant
Cynthia             Uribe
Mark                Tyrelle
Fode                Traore
Souleymane Amadou   Traore
Pablo               Torreblanca
Adrian              Toro
Norman              Titus
Marc                Thompson
Whitney             Thomas
Lorenzo             Thomas
Lucien              Theodore
Paras               Thapa
Eli                 Talvy
Roy                 Sullivan
Vernon              Staten
Lester              Spraggins
Miles               Spell
Byron               Sowell
Abel                Sosa
Rasheema            Smith
Paul                Smith
Fred                Smith
Barry               Smith
Eric                Siri
Carolann            Singh
Amrik               Singh
Tammy               Silas
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 285 of 317


Billy                Shell
Angela               Seward
Juan                 Serrano
Jason                Scott
Saidou               Sawadogoo
Tauseef              Sattar
Cavariee             Sanders
Brian                Samuel
William              Salmon
Atti                 Salmon
Ricardo              Rosario
Jose                 Rosario
Jose                 Roman
Giovanny             Restrepo
Fabian               Renton
Kennard              Reece
Jesse                Redd
Andrew               Rawlinson
Shiva                Rawat
Domingo              Ramos
Rashell              Qualls
Jeremy               Potter
Hazel                Poindexter
Samuel               Pierre
Henry                Piedra
Robert               Peterson
Sofia                Pena
James                Oneal
Michael              Oluwole
Amanteh              Officer
Terrence             Oats
Rick                 Nolley
Larry                Murphy
Fermin               Munoz Guzman
Brett                Motz
Karen                Morrison
Kimberly             Morris
Vincent              Moore
Chris                Molano
Dalton               Mitchell Jr
Robert               Mitchell
Charisse             Mitchell
Peter                Miranda
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 286 of 317


Mario                Merlos
Sean                 Mcnair
Robert               Mckinzy
Maria-Lisa           Massop
Moises               Marte Jr
Paul                 Marshall
Peter                Lynch
Derik                Lugo
Victor               Lopez
Joaquin              Lopez
Joanna               Lopez
Edwin                Lopez
Carlos               Lopez
Lawrence             Longrus
Jose                 Liz
Sonya I              Lewis
William              Langston
Jason                Lane
Mellissia Victoria   Knight
Paul                 Kimmons
Michelle             Kenny
Abadan               Kasnavia
Darnell              Joseph
Capri                Jones
Jeter                Jones
Deirdre              Jones
Wendell              Johnson
Larhonda             Johnson
Kevin                Johnson
James                Joffrion
Victor               Jerez
Cora                 Jenkins
Mark                 Jenkins
Jessie               James
Eulder               Isaac
Euler                Isaac
Angel                Huertas
Gary                 Hodge
Faith                Hill
Robert               Hernandez
Donna                Hayes
Tamara               Hawthorne
Said                 Hashimi
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 287 of 317


Ismael            Gutierrez Bazaldua
Sudarshan         Guni
David             Guillory
Michael           Grigsby
Zacarias          Green
Johnnie           Golden
Jermaine          Gill
Junior            Fuller
Timothy           Foster
Josette           Foster
Harold            Foster
Brandon           Flores
Terry             Fletcher
Karen             Fitzhenry
Muhammad          Firdaus
Alfred            Ferrer
Robinson          Fernandez
Daniel            Fernandez
Rochelle          Ferguson
Delon             Femple
Ariel             Estrella
Raffee            Ekmekjian
Wesly             Edmond
Tanishya          Dudley
Layr              Dorzin
Mauricio          Dill
Johny             Dietz
Jorge             Diaz
David             Diaz
Terri             Devereaux
Sebastian         Delgadillo
Leede             Delagarde
Ilya              Dekhkanov
Malery            De La Cruz
Frank             Davis
Jonathan          Davis
Wilfredo          Cueto
Javier            Cortinas
Tyree L           Cooper
Marlena           Cohen
Elamin            Clark
Milton            Chadan
Antonio           Centeno
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 288 of 317


Francisco              Castro
Albery                 Castillo Arias
Charles                Carter
Kelvin                 Carter
William                Carswell
Kipling                Campbell
Craig                  Cade
Tracey                 Butler
Syed                   Bukhari
Malcolm                Brown
Monique                Brooks
Samuel                 Bowie
Brett                  Blackburn
Pamela                 Bethea
Phillip                Bentley
Trebien                Bellows
Dawit                  Belhen
Sam                    Baty
Toumbou                Bathily
Eric                   Ausbon
David                  Ashmore
Johnny                 Arroyo
Michael                Armstrong
Alfonso                Angulo
Tanya                  Andrews
Pierre                 Alexis
William                Adusei
Michael                Adams
Hari                   Acharya
David                  Acey
Carol                  Abomis
Michael                Zebratski
Terrance               York
Katherine              Yaghoubi
Ayo                    Wynter
Tammy                  Wright
Travyon                Woods
Brian                  Wolsey
Chuck                  Winfree
Jimmy                  Wilson
Jacqueline             Williams
Wendell                Williams
Gregory                Williams
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 289 of 317


Priscilla             Wilkerson
Berris                Watson
Arthur                Wallace
Joseph                Voltaire
Delrick               Veal
Hector                Vargas
Francisco             Varela
Richard               Toliver
Ashia                 Thomson
Lee                   Thompson
Joy                   Thompson
Juanita               Thomas
Mickey                Thomas
Monte                 Taylor
Prentis               Smith Jr
Derrick               Smith
David                 Smith
Robert                Sims
Traneice              Shelborne
Shanequia             Shamburger
Meroan                Sattouf
Elvis                 Santana
Sirod                 Sanders Jr
Kevin G               Sanders
Julio                 Sanchez
David                 Sampson
Kadda                 Sadek
Malcolm               Rowe
Frank                 Rosa
Jeffrey               Rochester
Zakiyyah              Robinson
Tracy                 Robertson
Yvette                Roach
Catrina               Rivera
Steven                Rhim
Nelson                Reynoso
Blanca                Ramirez
Lavon                 Prescott
Jairo                 Perez Berea
Owen                  Parris
Jerrell               Parker
Ebenezer              Olasokan
Leana                 Ojeda
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 290 of 317


Steve               Odigie
Emmanuel            Nwankwo
Brenda              Nonnette
Yury                Niyazov
Martin              Myers
Christopher         Morgan
Renald              Moore
Jackie              Mcdaniel
Lakishia            Mcclee
Kyanna              Mbah
Justin              Mathew
James               Massey
Juan                Martinez
David               Manikad
Joseph              Lyons
Jeffrey             Lucas
Scott               Lubin
Harold              Lovett
Kang                Lee
Alexander           Lainez
Nacha               Laguerre
Benimarvin          Lagraje
Fritz               Laforest
Tim                 Kugler
James               Kimbrough
Bobby               Kimble
Gregory             Kigozi
Alonzo              Kelley
Fanfan              Joseph
Delvon              Johnson
Demeterius          Jay
Elendu C.           James
Henry               Jackson
Masonna             Ingram - Ayore
Terry               Hurley
Theresa             Horton
Josephine           Hjardemaal
Ryan                Hernandez
Ruben               Hernandez
Walter              Hernandez
Ruben C             Hernandez
Edward              Hernandez
Adriana             Hayter
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 291 of 317


Reginald            Haynes
Carolyn             Harris
Lilian              Hale
Marcus              Hadden
Antonio             Gunnells
Don                 Grogans
Jayme               Gray
Artondra            Gray
Richard             Grant
Donovan             Grant
Rohan               Goslyn
Paul                Goode
Carlos              Gonzalez
Jormain             Glasgow
Michael             Givens
Corey               Givens
Andres              Garcia
Craig               Flynn
Charmaine           Elliott - Jackson
John                Dupree
Mamadou             Diallo
Mamadou             Diallo
Che                 Darden
Rickford            Cozier
Wenninyide          Conombo
Reginald            Charles
Patricia            Carsi
Christian           Carrillo
Derrick             Carden
Dina                Bryant
Daniel              Brown
Kimeca              Bose- Hayes
Erickea             Bibbs
Maya                Bertrend
Kettly              Bernard- Cadet
Menes               Belmont
Alero               Barrett
Tamba               Bandabaila
Abdoul Aziz         Bagayan
Marc                Aubourg
Kareem              Arnold
Jesus               Arminta
Jackie              Andrews
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 292 of 317


Josh               Andreis
Adel               Alzamir
Phillip            Alvidrez
Andrei             Allen Sr
Edrice             Yasin
Michael            Williams
Rico               West
Rayon              Weatherley
Eduardo            Velez
Mike               Vaughan
Joseph             Turnowicz
Toussegho Y        Tsikabaka
Christine          Traylor
Elhadji D          Toure
Bienvenido         Torres
Taquan             Swaby
Reshawn            Stewart
Darryl             Smith
Rickey             Smith
Mohammed           Sirleaf
Robert             Sims
Mark               Seymour
James              Saunders
William            Saucedo
Jody               Sambury
Nicole             Ryan
Ruben              Rodriguez
Wisam              Robie
Traci              Robertson
Jean-Maxime        Rateau
Samuel             Quartey
Anthony            Pressley
Salvatore          Potente
Sharhonda          Polk
Junel              Pierre
Ruth               Phillips
Melody             Parker
Hiroshi            Noma
Oshane             Nembhard
Ramcharran         Nauth
Tamer              Muwanas
Aishah             Miller
Anthony            Mercado
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 293 of 317


Makhtar           Mbaye
Leah              Maynor
Lazarus           Marrast
Marlon            Mancilla
Kalifa            Madden
Simon             Laurent
Binesh            Lalwani
Frank             Kellom Jr
Thomas            Judd
Dwight            Johnson
Tyjuan            Jenkins
Robert            Jefferson
Mario             Jean Toussaint
Jakera            Jacobs
Hamidou           Idrissa
Shawn             Hurd
Tamir             Houston
Abdelmonem        Hosen
David             Holmes
Dolores           Hesse
Reginald          Hays
Tasson            Harris
Jamal             Hamilton
Kenneth           Griffin
Terrell           Greaves
Joquin            Grays
Jennifer          Gravino
Rachel            Gonzales
Keyshon           Gilmer
Gus               Gazetas
Sergio            Garcia
Justin            Gamba
Gordon            Ford
Schadrac          Falaise
Kristina          Escobar
Kelin             Escobar
Clement           Emina
Eric              Dominguez
Christian         Diaz
Alvan             Dias
Mark              Dewar
Marquis           Darden
Laurie            Cunningham
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 294 of 317


Jamie                 Crocker
Velinda               Crezo
Erly                  Corrales
Shane                 Copeland
Raul                  Contreras
Wascar                Colon
Laronn                Cleveland
Edgar                 Cazares
David                 Canada
David                 Camarena
Kenneth               Brown
Dayron                Blacknell
Murray                Blackmond
Darryn                Benson
Annette               Banks
Steve                 Balch
Jay                   Arthur
Rondu                 Allah
Sher                  Ali
Ali                   Ali
James                 Alexander
Olufemi               Aina
Emeka                 Ahunamba
Jubrieel              Ahkile
Manuel                Aguirre
Annette               Wright
Charles               Woody
Wayne                 Williams
Traevon               Williams
Bryan                 Wiggins
Rafeal                White
Justin                Titen
Cherie                Thomas
Dionte                Terry
Israel                Taswell
Jean                  Tarte
Cedric                Tanner
Dale                  Sutton
Dominique             Stanley
Selwyn                Smith
William               Skipwith
Cameron               Shaw
Ramin                 Shahlai
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 295 of 317


Shimika             Seward
Lakisha             Scott
Dipak               Sah
Anderson            Ross
Luis                Rojas
Shawn               Robinson
Sheena              Robinson
Dianne              Robinson
Sean                Robertson
Alisha              Robertson
Octavian            Raddle
Chante              Price
Christopher         Powell
Stanley             Philip
David               Pham
Rously              Paul
Kwame               Nketia
Mkrtich             Muradyan
Minherve            Murad
Ronny               Morell
Marvin              Mixson
Clifford            Mitchell
Keven               Menelas
Irma Street         Martin
Anna                Martin
William             Marshall
Eddie               Marble
Earl M .            Lloid
Wesley              Lewis
Paul                Larue
Arturo              Lara
Sumit               Lama
Mamadou             Kante
Neico               Joy
Michael             Johnson
Amanul              Islam
Perry               Hurst
Tasheen             Holmes
Tevin               Holloway
Rhieva              Hines
Raymond             Hill
Bismaik             Hernandez
Russell             Hardaway
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 296 of 317


Corey              Hale
Richardsone        Guillaume
Janet              Greene
Troy               Graham
Omar               Gradilla
Shannon            Gonzalez
Helen              Gill Smith
Angelo             George
Michael            Flowers
Carlos             Ferrer
Kim                Evans
Michael            Dixon
Todd               Dimery
Justine            Dedios
Rickey             Danzey
Kymberly           Daniels
Kevin              Cooper
Lena               Callier
Aaron              Brinkley
Martin             Bridges
Alvin              Borrero
Marcus             Bond
Mohammad           Bhatti
Fabian             Becerra
Sergio             Barajas
Yusuf              Bah
Charles            Baez
Anthony            Ashley
Aubrey             Armstrong
Jason              Alston
Junis              Adams
Andre              Thomas
Miguel             Rodriguez
Timothy            Reyes
Victor             Quimi
Irungu             Naantaanbuu
Malcolm            Mitchell
Noel               Luna
David              Hernandez
Ronald             Harris
Mukit              Hafiz
Albert             Dorsey
Jackeline          Couret
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 297 of 317


Cedric             Brown
Vasilio            Beltre
Moses              Williams
Brian              Oden
Ernie              Mejia
Sharawn            Laws
Gregory            Hillman
Zadikah            Hamilton
Terrence           Golson Sr
Terrence           Golson
Richardean         Daniels
Hudson             Cottiere
Terry              Wilson
Leo                Williams
Johntay            Williams
Robin              Ward
Wayne              Wallace
Kelvin             Wagner
Ryian              Tucker
Alisha             Tittle
Jeffrey            Thomas Jr
Christopher        Stines
Henry              Soto Segura
Irene              Semakula
Joel               Sagrero
Lucia              Rojas
Gilbert            Rodriguez
Kenneth            Rivera
Melanie            Reed
Lonnie             Reed
Jorge              Ramirez
Alix               Provence
Kwame              Poku
Belle              Poblete
Juan               Picazo
Louis              Perpignant
Rodney             Parham
Bonny              Pack Wilkerson
Harry              Opoku
Chris              Olewuenyi
Christy            Ogan
John               Ofori Amanfo
Abdulwahab         Odunuga
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 298 of 317


Victor             Navarro
Ayesha             Myers
Ozirus             Morency
Allen              Moore Jr
Spencer            Moore
Yamen              Mizher
Isaac              Mensah
Juan               Melendrez
Marty              Mcphail
Amy F              Marshall
Patrick            Magrdchian
Julius             Magee
Nelson             Lucha
Josette            Lopez
Michael            Kim
Mackenson          Joseph
Tyisha             Jones
Quendell           Johnson
Terry A            Johnson
John               Mcclain
Otalia             John
Jaymes             Jackson
Ebony              Jackson
Ashley             Ingram
David              Ingles
Christopher        Hurtado
Mohamed            Hossain
Debbie             Herrera
Leticia            Haynes
Lorenzo            Hawkins
Michael            Harris
Terrell            Hammond
Irvin              Gutierrez
Tamiko             Gourdine'Broadway
Clarence           Goodlow
David              Gauthier
Gabriel            Garcia
Elizabeth A        Gallinaro
Taja               Fulmore
Niccolo            Fornier
Mark               Feigin
Mohammed           Faruque
William            Ervin I I
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 299 of 317


Diane              Ellis
Atheldra           Dixon
Karen              Diaz
Omar               Diallo
Eugene             Debartolo
Jasiah             Daniels
Clifford           Creighton
Marshareese        Cosby
Shirley            Cortez
Regina             Corbin
Jorge              Castro
Dino               Caloca
Christopher        Brooks
Mahmoud            Bowman
John               Bond
Lawrence           Boatright
Joshua             Bivins
Joseph             Benoit
Daniel             Beasley
Natacha            Alexandre
Luis               Aguilar-Perez
Victor             Adkins
Debo               Adekoya
Mark               Abella
Habiba             Abdurrahim
Devion             Young
Derek              Winbush
Curtis             Waithe
Vince              Villagran
Marcelo            Valadez
Nicholas           Tims
Paul               Thompson
Ronald             Thompson
Vangela            Taylor
Gregory            Taylor
Brian              Tahsoh
Cheryl             Stefin
Lisa               Sharkey
Michael            Schmidt
Edgar              Salazar
Bernard            Sackey
Angelina           Rodriguez-Diaz
Serena             Robertson
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 300 of 317


Pablo               Ramos
Ramon               Picazo
Cristel             Perez
Blanca              Pantojas
Nicole              Owens
Chinaza             Okereke
Susan               Morrow
Marcus              Moore
Kevin               Mollenhauer
Vernon              Mills
Leon                Mensah
Faneyce             Mcwhinnie
Kaileigh            Mcneil
Tanisha             Mcbride
Stephan T           Lockwood
Leonard             Lewis
Aliece              Lawson
Reginald            Lao
Carolyn             King
Bennie              Kemp
Issah               Kawooya
Diondre             Jones
Kevin               Jones
Keith               Jones
Judy                Johnson
Lekecha             Jefferson
Ricardo             Jaime
Kyle                Howard
Barbara             Howard
Joel                Holder
Jones               Guobadia
Tonique             Griffin
Khalilah            Greene
Christopher         Green-Williams
De- Ong             Green
Benjamin            Green
Ursula              Grant
Christian           Gonzalez
Magdi               Girgif
Jarah               Gibson
Ronda               Gibbs
Arturo              Garcia
Debra               Flowers
             Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 301 of 317


Steven                 Finnie
Frank                  Fama
Jamel                  Edwards
Major                  Dodson
Ruben                  Delariva
Alejandro              De La Cruz Pelayo
Albert                 Davis Jr
Richard                Davis
Michelle               Davis
Ruben                  Cruz
Brittany               Chavez
Carlos                 Castrillon
Thattas                Campbell
Linno                  Byomuhangi
Darwin                 Butler
Maurice                Butler
Damion                 Burton
Joel                   Briley
Alan                   Blankenship
Livingston             Beckford
Cicelya                Beard
Jean                   Bartoli
Jennifer               Barboza
Monday                 Akpata
Vishnu                 Aggarwal
Radhe                  Aggarwal
Babatunde              Adeyemi
Abdul                  Adam
Abdelaal               Abdelaal
Rita                   Zesatti
Rujira                 Yost
Jason                  Williams
Summer                 Williams
Brenda                 Williams
Leona                  Willard
Coretta                White
Karttie                Wahoff
Santiago               Vallejo
Terrence               Toon
Rothell                Swain
Charles                Smith
Alaric                 Simon
Najah                  Sharrieff
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 302 of 317


Rodney                Sexton
Reena                 Saiz
Rodrigo               Ruvalcaba
Elijah                Rose
Michael               Robinson
Louise                Robinson
Keira                 Richardson
Elias                 Resa Birto
Gustavo               Ramirez
Christine             Rader
Melba                 Punsalan
Stanley               Porter
Nakeisha              Polk
Josef                 Pinckney
Adriana               Ortiz
George                Ogbechie
Serzh                 Oganov
Curtis                Nelson I I
Teresa                Moore
Nicholas              Minor
Bobby                 Mcgaughey
Kevin                 Mcelrath
Dexter                Mccray
Reginald              Mathies
Jesus                 Martinez
David                 Mapp
Willy                 Maldonado
Vi                    Ly
Darren                Lucas
Michael               Louka
Suzanne               Lograsso
Robert                Lee
Rhonda                Leath
Jose                  Lacourt
Avedis                Koumoushyan
Wanzel                King
Paceta                King
Thomas                Kines
Felicia               Kidd
Latosha               Kenard
Terri                 Jones
Quintasha             Johnson
Mikele                Johnson
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 303 of 317


Rigaud               Janvier
Fred                 Herron
Kory                 Hernandez
Thomas               Hardeman
Aila                 Gutierrez
Tarik                Gumds
Victoria             Guerrero
Quanita              Goodrich
Anthony              Gonsalves
Richard              Gendron
Sergio               Flores
Luis                 Flores
Fabian               Fiorentini
Ronnie               Fernandez
John                 Favors
Oscar                Espiritu
Rashauna             Elliott
Maron                Edwards
Marcenus             Earl
Kenneth              Dramani
Juan                 Difot
Rodolfo              Delgado
Torrence             Davis
Benjamin             Davis
Rudy                 Dacpano
Kenley               Cooper
Igal                 Cohen
Reginald             Cannon
Nicole               Campbell
Eric                 Calvillo - Hernandez
Gerald               Bullock
Andrew               Buenaventura
Nichelle             Brison
Henry                Beltran
Rayvon               Bell
David                Arnold
Juan                 Arellano
Victoria             Abarca
Karl                 Woods
Ernest               Wilson
Florette             Willis
Sonia                Williams
Taron                White
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 304 of 317


Shawn               Whigham
Marcus              Weathersby
Tyrone              Watson
Willie              Warren
Dekoda              Ware
Sammie              Walthall
Jean                Walter
Richard             Villavicencio
Lisseth             Villa
Issa                Togola
Christopher         Taliaferro
Daymond             Statum
Christine           Sparks
Herman              Smith
Dominique           Smith
Kesia               Sheppard
David               Santana
Jose                Sanchez
Gloria              Salcido
Mark                Royster
Juan                Rodriguez
Quentin             Rochon
Ramona              Reyes
Najlaa              Razzouk
Daryl               Ray
Antoine W           Raby
Ivan                Pinto
Audrey              Peters
Angel               Perez
Juan                Palacios
Jose                Pacheco
Isman               Oktodinata
Segun               Odufeso
Agbonlahor          Obazee
Dickson             Obazee
Wayne               Nelson
Norman              Nelson
Joshua              Murcia
Victor              Moreira
Rene Sebastian      Morales
Jamie               Moore
Jean                Momplaisir
Juan                Molina
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 305 of 317


Ford                Molin
Heshimu             Miller
Ricardo             Mendoza
Lacreshia           Meadows
Matthew             Mcmurray
Anthony L           Mckinney Sr
Pernell             Mcdaniel
Antonio             Martinez
Bryan               Marshall
Victor              Marin
Johny               Malan
Andre               Ly
Armando             Lopez
Erik                Lima
Richard             Light
Natasha             Ledbetter
Pamela              Lacy
Collin Adam         Kenoly
Maurice             Jones
Steven              Jones
Saida               Johnson
Barry               Johnson
Aziz                Isaak
Tonya               Holley
Justin              Hayward
Alan                Hamm
Israel              Gutierrez
Keith               Goodwin
John                Gomillion
Jacqueline          Gilliard
Luis                Garcia
Roxanne             Forrest
Mamadee             Fofana
Barbara             Floyd
Oscar               Dupervil
Michelson           Dorime
Alex                Distefano
Ashley              Deravil
Paul                Cummings
Kent                Cuffey
Eric                Cottrell
Charles             Cooke Jr
Lamar               Cook
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 306 of 317


Christopher         Codio
Kevin               Clark
Janice              Clark
Suthee              Chuatakoon
Juan                Chavarro
Frantz              Cazeau
Junior              Castelly
Don                 Carr
Leticia             Bustillos
Wilbert             Bryant
Mechelle            Brown
Arthur              Brown
Stacy               Branden
Terrance            Bradham
Jessica             Bonsall
William             Benjamin
Mauricio            Benavides
Joycelyn            Belloff
Gemayel             Beecham
Blase               Barzey
Quiana              Barker
Roberto             Bardales
Jonathan            Awuah
Kimberi             Andrews
Louie               Amezcua
Rafael              Aldave
Godwin              Agu
Edgardo             Acevedo
Daniel              Young
Jay                 Yin
Angela              Wright - Gonsalves
Sherese             Williams
Randy               West
Anthony             Webb
Armando             Villaneda
Evan                Velez
Rodolfo             Valadez Lima
Earl                Usher
Israel              Urrea
Coral               Uloho
Joseph              Torres
Travell             Terry
Sharon              Stephens
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 307 of 317


Dawnele             Stafford
Stephen             Smith
Roseanne            Smith
Alisa               Shorter Alam
Tiffany             Shorter
Jordan              Shaia
Rafael              Serrano
Eric                Selu
Solomon             Sadasey
Robin               Russell
Brian               Rubio
Bryan               Romero
Dionicio            Rodriguez
Jose                Rodriguez
Anessa              Rankins
Sharisse            Quinones
Dyllan              Pione
Kenyan              Payne
Danny               Paula
Delbert             Patton
Calvin              Parker
Shannon             Paiva
Abdelrazig          Omer
Christopher         Okeke
Cesar               Ochoa
Chukwuma            Nwobodo
Corina              Muro
Aaliyah             Moore
Jonathan            Mercado
Lawrence            Meeks
Howard              Mcneill
Nick                Mcnally
Kimuel              Mccullough
Iyanna              Matthews
Carlos              Martinez
Latonia             Manning
William             Mancortes
Frank               Magana
Larry               Louis
Rouzeen             Lindsey
Jose A              Ledesma
Sherry              Leclair
Marco               Lainez
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 308 of 317


Amanda                Kusovich
Andre                 Kornegay
Young                 Kim
Jai                   Kibble
Lucia                 Kang
Devonne               Jones
Darryl                Johnson
Socrates              Jean'Gilles
Hilario               Huizar
Freddie               Huguez
Arnessa               Hodges
Saif                  Hilou
Dwayne                Hill
Roberto               Hernandez
Niccole               Hedgeman
Michelle              Hayward
Nile                  Haynes
Brittanie             Hayes
Tracie                Hamilton
Efren                 Gutierrez
Henryce               Gumes
Sheren                Griggs
Chris                 Griffiths
Kennisha              Gray
Edgar                 Granados
Andrew                Granados
Irma                  Godinez
William               Gittens
Donica                Gipson
Steven                Gay
Ray                   Gammage
Edgar                 Galindo
Eric                  Futrell
Stanley               Francois
Michael               Fenili
John                  Dunn
Fougere               Desjardins
Freddie               Daniels
Jack                  Chandler
Andres                Castro
India                 Caliz
Carla                 Calderon
Laurence              Brown
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 309 of 317


Alexander           Brown
Mikesha             Booth
Nikkole             Benjamin- Ballard
Jaquan              Barnett
Arthur              Atkinson
Luajuana            Asaad
Pedro               Armendariz
Erik                Arezoo
Robert              Anthony
Catherine           Ancheta
Ama                 Amaniampong
Muhammed            Ahmed
Obetd               Adames
Christopher         Whaley
Helena              Townsend
Reginald            Rolland
Donald              Rexicker
Juan                Menendez
Cavarrio            Mcduffy
Jean                Lopez
Jacquelyn           Littlejohn
Eric                Lassiter
Rony                Ladouceur
Fabian              Guaglianone
Joseph              Grillo
Luis                Enriquez
Jermaine            Criss
Jerry               Coleman
Ashleigh            Brown
Melanie             Young
Benjamin            Williams
Connie              Tout Puissant
Vohnathan           Seals
Robin               Rodriguez
Dusko               Pavlovic
Genesis             Lutu
Christianne         Kotoff
Brian               Jimenez
Crystal             Holmes
Carlos              Hernandez
Hudie               Hawkins Iii
Blain               Etienne
Rebbie Frances      Davis-Sylvester
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 310 of 317


Cynthia            Contreras
Brenohaire         Cesar
Kenneth            Carroll
Alexandria         Campbell
David              Aranda
Antonio            Alexander
Ayowale            Adekoya
Larry              Williams
Samuel             Walton
Melvin             Taylor
Ellis              Sutton
Job                Sims
Sina               Siegalkoff
Franklyn           Rosario
Ricky              Orozco
Jarvis             Murray
Pedro              Martinez
Gerardo            Lopez
John               Lee
Theresa            Ledeatte
Kristina           Helferstay
Judith             Guzman
Jackson            Elie
Joe                De Jesus
Rosene             Davenport
Gaoussou           Dao
Roberto            Castillo
Joseph             Branch
Frank              Ampong
Jann               Amos
Kiswendsida        Zongo
Ignacio            Zamora
Shonelle           Woods
Orvil              Vasquez
Jamilla            Trouit
Charles            St. Leger
Malcolm            Sheppard
Hupert             Savage
David              Sanchez
Robyn              Rogers
Pedro              Rivera
Kenneth            Riley
Ernie              Perez
        Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 311 of 317


Benedict          Ozuagiemhe
Prince            Ononiwu
Jonathan          Nava
Latasha           Malone
Michelle          Lopez
Jessica           Lewis
Jennifer          Kilson
Hassan            Johnson
Yolanda           Jenkins
Cynthia           Hodges
Antero            Heredia
Thomas            Hampton
Ousmane           Gueye
Mame Abdou        Gueye
Casandra          Groves
Darlene           Garcia
Jumbe             Fletcher
Eric              Ellis
Bruce             Edwards
Fernando          Echeverria
Cheikh            Diop
Jonathan          D'Addario
Michelle          Caraway
Troy              Brooks
Roger             Armstrong
Athanasios        Amaxopoulos
Daijerri          Allen
Lorraine          Waldron
Jessica           Thompson
Wasif             Suleiman
Carl              Smith Jr.
Joseph            Simmons Jr
Alberto           Ortiz
Julian            Molina
Michael           Mccann
Albert            Marquez
Robert            Kelley
Franklin          Johnson
Paul              Francis
Tiffany           Fleming
Emil              Chapman
Robert            Cardenas
Marlon            Bourland
           Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 312 of 317


Adreana              Anderson
Kyle                 Williams
Craig                Williams
Edward               Vasquez
Shurlock             Stewart
Laurice              Sanders
Fernando             Salazar
Kunle                Oladeinde
James                Murphy Sr.
Marie                Molefe
Frantz               Mansuy
Symphani             Lindsey
Belouse              Landor
Alisia               Hysaw
Mario                Franklin
Kevin                Forbes
Tyrone               Fleming
Renato               Fajardo
Priscilla            Escobar
Gylan                Dottin
Theo                 Clark
Joycelyn             Brown
Armond               Bekter
Clinzell H.          Washington Jr.
George               Wallace
Zaneta               Saunders
Daniel               Ortega
Austin               Neal
Rudy                 Molina
Billy                Menjivar
Allana St John       Marcia Chavez
Monica               Marchando
Natoshka             Lonon
Cronnica             Lomack
Winchell             Jones
Kendall              Johnson
Carol                Johnson
Letita               Jackson
Amimur               Islam
Tracy                Hollingsworth
Dava                 Hilton
Melissa              Hargrove
Marqus               Green
          Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 313 of 317


Christine           Green
Francisco           Fuerte
Jaime               Fernando
Lynn                Davis
Ouissem             Dahmoul
Jean                Constant
Fila                Carter
Christopher         Camus
Viktoria            Campbell
Jocely              Cadet
Jeremi              Browne
Paula               Bobb
Lonnie              Bennett
Istikhar            Baig
Scott               Anglin
Laura               Ambriz- Garcia
Karam               Abou-Mostafa
Galu                Peapealalo
Orlando             Mims
Nataya              Martinez
Christian           Kiladitis
Joshua              Como
Tremaine            Collins
Daniel              Brooks
Greg                Adkins
Apryl               Washington
Robert              Taylor
Frentz              Joseph
Keila               Ibarra
Tracy               Coggins
Albert              Bianchino
Benita              Williams
Nwabugo             Uzowuru
Christina           Rojas
Mikael              Panossian
Derrick             Murphy
Thelonious          Davis
Ka-Shawn            Cordes
Jay                 Chung
James               Cermot
Charlesky           Cejour
Michael             Buchanan
James               Blackwell
         Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 314 of 317


Itzel              Benitez
Tarrence           Albritton
Grace              Adeoye
Brian              Yabut
Monica             Pierre
Glen               Mcbride
Nathan             Marlow
Richard            Kyei
Keon               James
Torivio            Hernandez - Serrato
Terry              Durham
Nathan             Burnett
Trystan            Burke
Laura              Banuelos
Lavern             Armstrong
Inoussa            Zoungrana
Delia              White
Nicolas            Serrato
Kari               Person
Ken                Louis
Gail               Jordan
Alexander          Holder
Clarence           Fahie
Rafael             Cisneros
Dennis             Tuggle
Tykeila            Price
Tyson              Price
Ricky              Newton
Mark               Morales
Jeankirk           Michel
Gary               Lamb
Nana               Frimpong-Manson
Angela             Devault
Mark               Crain
Ivan               Chechur
Victor             Batista
Faizal             Zahir
Eric               Tanner
Alonso             Soto
Daryl              Smith
Abderrahim         Rogadi
Love               Mansuy
Enmanuel           Lizardo
            Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 315 of 317


Kenneth               Lewis
Quincy                Gray
Brian                 Alexander
James                 Saint Louis
Darien                Rankine
Neal                  Smith
Samaad                Mitchell
Andrew                Hillary
Ipalibo               Amatoru
Noor                  Alsaeis
Tanieshia             Adams
Kenny                 Walsh
Marlon                Vieira
Jerri                 Usher
Vegina                Thomas
Jean Wist             Lormeus
Ronald                Hargrove
Flosieta              Davis
Andrew                Tremblay
Harrell               Smith
Stefani               Hatton
Arman                 Chalabian
Albert                Russell Jr.
Danita                Richardson
Noel                  Reimer
Jerry                 Nieves
Twana                 Mccall
Roger                 Lara
Shareef               Harris
Rubens                Dubuisson
Patricia              Carrington
James                 Boateng
Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 316 of 317




            EXHIBIT T
                   Case 3:18-cv-07343-RS Document 3-5 Filed 12/05/18 Page 317 of 317




                                         Arbitration Fee Schedule
PROFESSIONAL FEES

   Hourly and daily rates vary depending on neutral. Neutrals are independent contractors and set their own rates.
   Hearing fees are generally divided equally among all parties.

FILING FEE
$1,500 – Two Party Matter
$2,000 – Matters involving three or more parties
$1,500 – Counterclaims
   Entire filing fee must be paid in full to expedite the commencement of the proceedings.
   A refund of $600 will be issued if the matter is withdrawn within five days of filing.

CASE MANAGEMENT FEE
   12% of Professional Fees
   Professional fees include time spent for hearings, pre- and post-hearing reading and research, and award preparation.
   The Case Management Fee includes access to an exclusive nationwide panel of judges, attorneys, and other ADR experts,
    dedicated services including all administration through the duration of the case, document handling, and use of JAMS conference
    facilities including after hours and on-site business support. Weekends and holidays are subject to additional charges.



   Unused hearing time is non-refundable.
   Hearing fees are non-refundable if time scheduled (or a portion thereof) is cancelled or continued after the cancellation date unless the Arbitrator’s
    time can be rescheduled with another matter. The cancellation policy exists because time reserved and later cancelled generally cannot be
    replaced. In all cases involving non-refundable time, the cancelling or continuing party is responsible for the fees of all parties.
   A retainer for anticipated preparation and follow-up time will be billed to the parties. Any unused portion will be refunded.
   All fees are due and payable upon receipt of invoice and payment must be received in advance of hearing. JAMS reserves the right to cancel your
    hearing if fees are not paid by all parties by the applicable cancellation date and JAMS confirms the cancellation in writing.
   Receipt of payment for all fees is required prior to service of an arbitration order or award.
   For arbitrations arising out of employer-promulgated plans, the only fee that an employee may be required to pay is $400. The employer must bear
    the remainder of the employee’s share of the filing fee and all Case Management Fees. Any questions or disagreements about whether a matter
    arises out of an employer-promulgated plan or an individually negotiated agreement or contract will be determined by JAMS, whose determination
    shall be final.
   For arbitrations arising out of pre-dispute arbitration clauses between companies and individual consumers, JAMS Policy on Consumer Arbitrations
    Pursuant to Pre-Dispute Clauses, Minimum Standards of Procedural Fairness applies. In those cases, when a consumer (as defined by those
    Minimum Standards) initiates arbitration against the company, the only fee required to be paid by the consumer is $250. The company must bear
    the remainder of the consumer’s share of the filing fee and all Case Management Fees.
   Parties that, through mutual agreement, have held their case in abeyance for one year will be assessed an annual abeyance fee of $500, and $500
    every six months thereafter. If a party refuses to pay the assessed fee, the other party or parties may opt to pay the entire fee on behalf of all
    parties, otherwise the matter will be closed.
   JAMS panelists may use a law clerk depending on the complexity of the case. The parties will be informed at the onset of the engagement if the
    neutral plans to employ a clerk. The clerk’s hourly rate will be billed to the parties subject to the agreed fee split and in accordance with JAMS’
    policies.




              JAMS agreement to render services is with the attorney, the party, and/or other representatives of the party.

                                                      www.jamsadr.com • Updated 02/01/18
